As filed with the Securities and Exchange Commission on April 30, 2009 Registration No. 33-17486 811-05346 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 /X/ Pre-Effective Amendment No. / / Post-Effective Amendment No. 40 /X/ and REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY /X/ ACT OF 1940 Amendment No. 41 /X/ (Check appropriate box or boxes) PUTNAM VARIABLE TRUST (Exact name of registrant as specified in charter) One Post Office Square, Boston, Massachusetts 02109 (Address of principal executive offices) Registrant's Telephone Number, including Area Code (617) 292-1000 It is proposed that this filing will become effective (check appropriate box) // immediately upon filing pursuant to paragraph (b) / X / on April 30, 2009 pursuant to paragraph (b) / / 60 days after filing pursuant to paragraph (a)(1) / / on (date) pursuant to paragraph (a)(1) // 75 days after filing pursuant to paragraph (a)(2) // on (date) pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: / / this post-effective amendment designates a new effective date for a previously filed post-effective amendment. BETH S. MAZOR, Vice President PUTNAM VARIABLE TRUST One Post Office Square Boston, Massachusetts 02109 (Name and address of agent for service) Copy to: JOHN W. GERSTMAYR, Esquire ROPES & GRAY LLP One International Place Boston, Massachusetts 02110 Prospectus April 30, 2009 Putnam Variable Trust Class IA and IB Shares Growth Funds Putnam VT Growth Opportunities Fund Putnam VT International New Opportunities Fund Putnam VT New Opportunities Fund Putnam VT Vista Fund Putnam VT Voyager Fund Blend Funds Putnam VT Capital Opportunities Fund Putnam VT Global Equity Fund Putnam VT International Equity Fund Putnam VT Investors Fund Putnam VT Research Fund Global Sector Funds Putnam VT Global Health Care Fund* Putnam VT Global Utilities Fund** Value Funds Putnam VT Equity Income Fund Putnam VT The George Putnam Fund of Boston Putnam VT Growth and Income Fund Putnam VT International Growth and Income Fund Putnam VT Mid Cap Value Fund Putnam VT Small Cap Value Fund Income Funds Putnam VT American Government Income Fund Putnam VT Diversified Income Fund Putnam VT High Yield Fund Putnam VT Income Fund Money Market Fund Putnam VT Money Market Fund Asset Allocation Fund Putnam VT Global Asset Allocation Fund This prospectus explains what you should know about the funds in Putnam Variable Trust, which are available for purchase by separate accounts of insurance companies. Please read it carefully. Putnam Investment Management, LLC (Putnam Management), which has managed mutual funds since 1937, manages the funds. These securities have not been approved or disapproved by the Securities and Exchange Commission nor has the Commission passed upon the accuracy or adequacy of this prospectus. Any statement to the contrary is a crime. * Prior to January 2, 2009, Putnam VT Global Health Care Fund was known as Putnam VT Health Sciences Fund. ** Prior to January 2, 2009, Putnam VT Global Utilities Fund was known as Putnam VT Utilities Growth and Income Fund. CONTENTS 2 Fund summaries (including Goal, Main investment strategies, Main risks, Investor profile, Past performance, and Costs associated with your investment) 32 What are the funds main investment strategies and related risks? 39 Who oversees and manages the funds? 45 How to buy and sell fund shares 45 Distribution Plan and payments to dealers 46 How do the funds price their shares? 47 Policy on excessive short-term trading 48 Fund distributions and taxes 49 Financial highlights Fund summaries GOAL, MAIN INVESTMENT STRATEGIES AND MAIN RISKS The following summaries identify each funds goal, main investment strategies and the main risks that could adversely affect the value of a funds shares and the total return on your investment. More detailed descriptions of the funds investment policies, including the risks associated with investing in the funds, can be found later in this prospectus. Please be sure to read this additional information before you invest. You can lose money by investing in any of the funds. A fund may not achieve its goal, and none of the funds is intended as a complete investment program. An investment in a fund is not a deposit in a bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although Putnam VT Money Market Fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in that fund. PAST PERFORMANCE Each summary also contains performance information that gives some indication of the risks and potential rewards associated with an investment in a fund and why a long-term investment horizon is important. The bar chart contained in each summary shows calendar year returns and the average annual total return over the past 10 years (or for the life of the fund if less than 10 years) for each funds class IA shares. A table following each chart compares each funds performance to that of one or more broad measures of market performance. Although this information can be valuable, it is important to remember that a funds past performance is not an indication of its future results. None of the performance information reflects the impact of insurance-related charges or expenses. If it did, performance would be less than that shown. Please refer to the prospectus of the separate account issued by the participating insurance company or your insurance contract for information about insurance-related charges and expenses and performance data reflecting those charges and expenses. COSTS ASSOCIATED WITH YOUR INVESTMENT All mutual funds pay ongoing fees for investment management and other services. These charges, expressed as a percentage of fund assets, are known as the Total Annual Fund Operating Expenses. Each summary contains a table showing the funds annual operating expenses for the fiscal year ended 12/31/08. The table does not reflect any insurance-related charges or expenses. The example following each table takes the annual operating expenses for each share class and translates them into dollar amounts, showing the cumulative effect of these costs over time. This helps you more easily compare the cost of investing in the fund to the cost of investing in other mutual funds. The example makes certain assumptions. It assumes you invest $10,000 in the fund for the time periods shown and then redeem all of your shares at the end of those periods. It also assumes a 5% return on your investment each year and that the funds operating expenses (which do not include insurance-related charges or expenses) remain the same, except that the effect of any contractual expense reimbursement is reflected only for the first year of each period shown in the example. The example is hypothetical; your actual costs and returns may be higher or lower. Expense reimbursement information in a funds fee table reflects Putnam Managements contractual obligation to limit fund expenses through December 31, 2009 as reflected below. For more information regarding expense limitations, see Charges and Expenses in the Statement of Additional Information (SAI). PUTNAM VT AMERICAN GOVERNMENT INCOME FUND GOAL The fund seeks high current income with preservation of capital as its secondary objective. MAIN INVESTMENT STRATEGIES  U.S. GOVERNMENT BONDS We invest mainly in bonds that: ► are securitized debt instruments and other obligations of the U.S. government, its agencies and instrumentalities; ► are backed by the full faith and credit of the United States, such as U.S. Treasury bonds and Ginnie Mae mortgage-backed bonds, or by only the credit of a federal agency or government sponsored entity, such as Fannie Mae and Freddie Mac mortgage-backed bonds; and ► have intermediate- to long-term maturities (three years or longer). Under normal circumstances, we invest at least 80% of the funds net assets in U.S. government securities. We may invest up to 20% of the funds net assets in mortgage-backed or asset-backed securities of private (non-governmental) issuers and securities issued by money market funds, in each case rated AAA or its equivalent at the time of purchase by a nationally recognized securities rating agency or, if unrated, that we determine to be of comparable quality. MAIN RISKS The main risks that could adversely affect the value of the funds shares and the total return on your investment include: ► Market risk and interest rate risk  the risk that movements in financial markets will adversely affect the value of the funds investments. This risk includes interest rate risk, which means that the prices of the funds investments are likely to fall if interest rates rise. Interest rate risk is generally higher for investments with longer maturities. 2 P R O S P E C T U SO F T H E T R U S T ► Mortgage-backed investments risk  the risk that, compared to other debt, mortgage-backed investments may increase in value less when interest rates decline, and decline in value more when interest rates rise. ► Credit risk  the risk that the issuers of the funds investments will not make, or will be perceived as unlikely to make, timely payments of interest and principal. This credit risk is higher for debt that is not backed by the full faith and credit of the U.S. government. ► Derivatives risk  the risk that the funds use of derivatives will cause losses due to increased exposure to the risks described above, the unexpected effect of market movements on a derivatives price, or the potential inability to terminate derivatives positions. PAST PERFORMANCE CALENDAR YEAR TOTAL RETURNS FOR CLASS IA SHARES Annual performance of IA shares at NAV ► Year-to-date performance through 3/31/09 was 5.84%. ► In the funds best calendar quarter during this period (Q3 01), a $1,000 investment would have grown 5.05% to $1,051. ► In the funds worst calendar quarter during this period (Q2 04), a $1,000 investment would have declined 2.82% to $972. The returns above and the average annual total returns below do not reflect insurance-related charges or expenses. If they did, performance would be less than that shown. Although this information can be valuable, it is important to remember that past performance is not necessarily an indication of future results. Average Annual Total Returns (for periods ending 12/31/08) Since Past Past inception 1 year 5 years (2/1/00) Class IA 0.54% 3.40% 5.20% Class IB 0.30% 3.14% 4.96% Barclays Capital Government Bond Index (no deduction for fees or expenses) 12.39% 6.06% 7.19% The funds performance for portions of the periods benefited from Putnam Managements agreement to limit the funds expenses. The funds performance is compared to the Barclays Capital Government Bond Index, an unmanaged index of U.S. Treasury and agency securities. COSTS ASSOCIATED WITH YOUR INVESTMENT Total Annual Fund Operating Expenses (expenses that are deducted from fund assets) Distri- bution Total and Acquired Annual Manage- Service Fund Fund Expense ment (12b-1) Other Operating Operating Reimburse- Net Fees Fees Expenses Expenses* Expenses ment** Expenses Class IA 0.65% N/A 0.18% 0.01% 0.84% 0.20% 0.64% Class IB 0.65% 0.25% 0.18% 0.01% 1.09% 0.20% 0.89% * Estimate of expenses attributable to the funds investments in other investment companies, based on the total annual fund operating expenses of such companies as reported in their most recent shareholder reports (net of any applicable expense limitations). These indirect expenses will vary from time to time depending on the funds investments in other investment companies and their operating expenses. ** Reflects Putnam Managements contractual obligation to limit fund expenses through December 31, 2009. For information regarding expense limitations, see ChargesandExpenses in the SAI. How do these fees and expenses look in dollar terms? This example takes the annual operating expenses for each share class and translates them into dollar amounts, showing the cumulative effect of these costs over time using standard assumptions described in the introduction under Fund summaries above. EXAMPLE: Annual operating expenses on a $10,000 investment over time 1 year 3 years 5 years 10 years Class IA $65 $248 $446 $1,019 Class IB $91 $327 $581 $1,314  Reflects Putnam Managements contractual obligation to limit fund expenses through December 31, 2009. The fees and expenses information above does not reflect insurance-related charges or expenses. If it did, expenses would be higher than those shown. PUTNAM VT CAPITAL OPPORTUNITIES FUND GOAL The fund seeks long-term growth of capital. MAIN INVESTMENT STRATEGIES  STOCKS We invest mainly in common stocks of U.S. companies that we believe have favorable investment potential. For example, we may purchase stocks of companies with stock prices that reflect a value lower than that which we place on the company. We may also consider other factors we believe will cause the stock price to rise. We invest mainly in small and midsized companies. 3 P R O S P E C T U SO FT H E T R U S T MAIN RISKS The main risks that could adversely affect the value of the funds shares and the total return on your investment include: ► Equity risk  the risk that the stock price of one or more of the companies in the funds portfolio will fall, or will fail to rise. Many factors can adversely affect a stocks performance, including both general financial market conditions and factors related to a specific company or industry. This risk is generally greater for small and midsized companies, which tend to be more vulnerable to adverse developments. ► Market risk  the risk that movements in financial markets will adversely affect the price of the funds investments, regardless of how well the companies in which we invest perform. PAST PERFORMANCE ► Year-to-date performance through 3/31/09 was 11.02%. ► In the funds best calendar quarter during this period (Q4 04), a $1,000 investment would have grown 13.43% to $1,134. ► In the funds worst calendar quarter during this period (Q4 08), a $1,000 investment would have declined 24.85% to $752. The returns above and the average annual total returns below do not reflect insurance-related charges or expenses. If they did, performance would be less than that shown. Although this information can be valuable, it is important to remember that past performance is not necessarily an indication of future results. Average Annual Total Returns (for periods ending 12/31/08) Since Past Past inception 1 year 5 years (5/1/03) Class IA 35.02% 2.28% 2.67% Class IB 35.18% 2.53% 2.40% Russell 2500 Index (no deduction for fees or expenses) 36.79% 0.98% 5.11% The funds performance for portions of the periods benefited from Putnam Managements agreement to limit the funds expenses. The funds performance is compared to the Russell 2500 Index, an unmanaged index of the smallest 2500 companies in the Russell 3000 Index. COSTS ASSOCIATED WITH YOUR INVESTMENT Total Annual Fund Operating Expenses (expenses that are deducted from fund assets) Distri- bution Total and Acquired Annual Manage- Service Fund Fund Expense ment (12b-1) Other Operating Operating Reimburse- Net Fees Fees Expenses Expenses* Expenses ment** Expenses Class IA 0.65% N/A 0.50% 0.01% 1.16% 0.17% 0.99% Class IB 0.65% 0.25% 0.50% 0.01% 1.41% 0.17% 1.24% * Estimate of expenses attributable to the funds investments in other investment companies, based on the total annual fund operating expenses of such companies as reported in their most recent shareholder reports (net of any applicable expense limitations). These indirect expenses will vary from time to time depending on the funds investments in other investment companies and their operating expenses. Reflects Putnam Managements contractual obligation to limit fund expenses through December 31, 2009. For information regarding expense limitations, see Charges and Expenses in the SAI. How do these fees and expenses look in dollar terms? This example takes the annual operating expenses for each share class and translates them into dollar amounts, showing the cumulative effect of these costs over time using standard assumptions described in the introduction under Fund summaries above. EXAMPLE: Annual operating expenses on a $10,000 investment over time Other 1 year 3 years 5 years 10 years Class IA $101 $352 $622 $1,394 Class IB $126 $430 $755 $1,682  Reflects Putnam Managements contractual obligation to limit fund expenses through December 31, 2009. The fees and expenses information above does not reflect insurance-related charges or expenses. If it did, expenses would be higher than those shown. PUTNAM VT DIVERSIFIED INCOME FUND GOAL The fund seeks as high a level of current income as Putnam Management believes is consistent with preservation of capital. MAIN INVESTMENT STRATEGIES MULTI-SECTOR BONDS We invest mainly in bonds that: ► are securitized debt instruments and other obligations of companies and governments worldwide; ► are either investment-grade or below investment-grade; and 4 P R O S P E C T U S O FT H E T R U S T ► have intermediate- to long-term maturities (three years or longer). Under normal market conditions, we invest 15% 65% of the funds net assets in each of these three sectors: ► U.S. and investment-grade sector: U.S. government securities and investment-grade bonds of U.S. companies. ► High yield sector: lower-rated bonds of U.S. companies. ► International sector: bonds of foreign governments and companies, including both investment-grade and lower-rated securities. MAIN RISKS The main risks that could adversely affect the value of the funds shares and the total return on your investment include: ► Market risk and interest rate risk  the risk that movements in financial markets will adversely affect the value of the funds investments. This risk includes interest rate risk, which means that the prices of the funds investments are likely to fall if interest rates rise. Interest rate risk is generally higher for investments with longer maturities. ► Mortgage-backed investments risk  the risk that, compared to other debt, mortgage-backed investments may increase in value less when interest rates decline, and decline in value more when interest rates rise. ► Foreign investments risk  the risks of investing outside the United States, such as currency fluctuations, economic or financial instability, lack of timely or reliable finan-cial information and unfavorable political or legal developments. These risks are increased for investments in emerging markets. ► Credit risk  the risk that the issuers of the funds investments will not make, or will be perceived as unlikely to make, timely payments of interest and principal. Because the fund invests significantly in below-investment-grade bonds (sometimes referred to as junk bonds), it is subject to heightened credit risk. Investors should carefully consider the risks associated with an investment in the fund. ► Derivatives risk  the risk that the funds use of derivatives will cause losses due to increased exposure to the risks described above, the unexpected effect of market movements on a derivatives price, or the potential inability to terminate derivatives positions. PAST PERFORMANCE ► Year-to-date performance through 3/31/09 was 4.81%. ► In the funds best calendar quarter during this period (Q2 03), a $1,000 investment would have grown 7.66% to $1,077. ► In the funds worst calendar quarter during this period (Q4 08), a $1,000 investment would have declined 21.54% to $785. The returns above and the average annual total returns below do not reflect insurance-related charges or expenses. If they did, performance would be less than that shown. Although this information can be valuable, it is important to remember that past performance is not necessarily an indication of future results. Average Annual Total Returns (for periods ending 12/31/08) Past Past Past 1 year 5 years 10 years Class IA 31.07% 2.81% 1.60% Class IB 30.82% 2.93% 1.42% Barclays Capital Aggregate Bond Index (no deduction for fees or expenses) 5.24% 4.65% 5.63% Citigroup Non-U.S. World Government Bond Index (no deduction for fees or expenses) 10.11% 5.97% 5.59% JPMorgan Developed High Yield Index (no deduction for fees or expenses) 26.80% 0.87% 2.35% The funds performance for portions of the periods benefited from Putnam Managements agreement to limit the funds expenses. The funds performance is compared to the Barclays Capital Aggregate Bond Index, an unmanaged index of U.S. investment-grade fixed-income securities. The funds performance is also compared to the Citigroup Non-U.S. World Government Bond Index, an unmanaged index of international investment-grade fixed-income securities, excluding the United States. In addition, the funds performance is also compared to the JPMorgan Developed High Yield Index, an 5 P R O S P E C T U S O FT H E T R U S T unmanaged index of high-yield fixed-income securities issued in developed countries. The funds performance was previously compared to the JPMorgan Global High Yield Index, an unmanaged index of global high-yield fixed-income securities. This index was replaced by the JPMorgan Developed High Yield Index, which is more representative of the types of securities generally held by the fund. The average annual total returns of the JPMorgan Global High Yield Index for the 1-year, 5-year, and 10-year periods ending on 12/31/08 were 26.83%, 0.72%, and 2.58%, respectively. COSTS ASSOCIATED WITH YOUR INVESTMENT Total Annual Fund Operating Expenses (expenses that are deducted from fund assets) Distri- bution Total and Acquired Annual Manage- Service Fund Fund Expense ment (12b-1) Other Operating Operating Reimburse- Net Fees Fees Expenses Expenses* Expenses ment** Expenses Class IA 0.70% N/A 0.17% 0.01% 0.88% 0.12% 0.76% Class IB 0.70% 0.25% 0.17% 0.01% 1.13% 0.12% 1.01% * Estimate of expenses attributable to the funds investments in other investment companies, based on the total annual fund operating expenses of such companies as reported in their most recent shareholder reports (net of any applicable expense limitations). These indirect expenses will vary from time to time depending on the funds investments in other investment companies and their operating expenses. ** Reflects Putnam Managements contractual obligation to limit fund expenses through December 31, 2009. For information regarding expense limitations, see Charges and Expenses in the SAI. How do these fees and expenses look in dollar terms? This example takes the annual operating expenses for each share class and translates them into dollar amounts, showing the cumulative effect of these costs over time using standard assumptions described in the introduction under Fund summaries above. EXAMPLE: Annual operating expenses on a $10,000 investment over time 1 year 3 years 5 years 10 years Class IA $ 78 $269 $476 $1,074 Class IB $103 $347 $611 $1,368  Reflects Putnam Managements contractual obligation to limit fund expenses through December 31, 2009. The fees and expenses information above does not reflect insurance-related charges or expenses. If it did, expenses would be higher than those shown. PUTNAM VT EQUIT Y INCOME FUND GOAL The fund seeks capital growth and current income. MAIN INVESTMENT STRATEGIES  VALUE STOCKS We invest mainly in common stocks of U.S. companies, with a focus on value stocks that offer the potential for current income and may also offer the potential for capital growth. Under normal circumstances, we invest at least 80% of the funds net assets in common stocks and other equity investments that offer the potential for current income. Value stocks are those that we believe are currently undervalued by the market. If we are correct and other investors recognize the value of the company, the price of its stock may rise. We invest mainly in large companies. MAIN RISKS The main risks that could adversely affect the value of the funds shares and the total return on your investment include: ► Equity risk  the risk that the stock price of one or more of the companies in the funds portfolio will fall, or will fail to rise. Many factors can adversely affect a stocks performance, including both general financial market conditions and factors related to a specific company or industry. This risk is generally greater for small and midsized companies, which tend to be more vulnerable to adverse developments. ► Market risk  the risk that movements in financial markets will adversely affect the price of the funds investments, regardless of how well the companies in which we invest perform. The market as a whole may not favor the types of investments we make. PAST PERFORMANCE ► Year-to-date performance through 3/31/09 was 9.88%. ► In the funds best calendar quarter during this period (Q4 04), a $1,000 investment would have grown 9.72% to $1,097. ► In the funds worst calendar quarter during this period (Q4 08), a $1,000 investment would have declined 18.93% to $811. 6 P R O S P E C T U S O F T H E T R U S T The returns above and the average annual total returns below do not reflect insurance-related charges or expenses. If they did, performance would be less than that shown. Although this information can be valuable, it is important to remember that past performance is not necessarily an indication of future results. Average Annual Total Returns (for periods ending 12/31/08) Since Past Past inception 1 year 5 years (5/1/03) Class IA 31.02% 0.16% 3.66% Class IB 31.21% 0.10% 3.39% Russell 1000 Value Index (no deduction for fees or expenses) 36.85% 0.79% 3.38% The funds performance for portions of the periods benefited from Putnam Managements agreement to limit the funds expenses. The funds performance is compared to the Russell 1000 Value Index, an unmanaged index of those companies in the large-cap Russell 1000 Index chosen for their value orientation. COSTS ASSOCIATED WITH YOUR INVESTMENT Total Annual Fund Operating Expenses (expenses that are deducted from fund assets) Distri- bution Total and Acquired Annual Manage- Service Fund Fund ment (12b-1) Other Operating Operating Fees Fees Expenses Expenses* Expenses Class IA 0.65% N/A 0.13% 0.02% 0.80% Class IB 0.65% 0.25% 0.13% 0.02% 1.05% * Estimate of expenses attributable to the funds investments in other investment companies, based on the total annual fund operating expenses of such companies as reported in their most recent shareholder reports (net of any applicable expense limitations). These indirect expenses will vary from time to time depending on the funds investments in other investment companies and their operating expenses. How do these fees and expenses look in dollar terms? This example takes the annual operating expenses for each share class and translates them into dollar amounts, showing the cumulative effect of these costs over time using standard assumptions described in the introduction under Fund summaries above. EXAMPLE: Annual operating expenses on a $10,000 investment over time 1 year 3 years 5 years 10 years Class IA $ 82 $256 $444 $ 990 Class IB $107 $334 $580 $1,286 The fees and expenses information above does not reflect insurance-related charges or expenses. If it did, expenses would be higher than those shown. PUTNAM VT THE GEORGE PUTNAM FUND OF BOSTON GOAL The fund seeks to provide a balanced investment composed of a well diversified portfolio of stocks and bonds which produce both capital growth and current income. MAIN INVESTMENT STRATEGIES  VALUE STOCKS AND BONDS We invest mainly in a combination of bonds and U.S. value stocks with a greater focus on value stocks. Value stocks are those that we believe are currently undervalued by the market. If we are correct and other investors recognize the value of the company, the price of its stock may rise. We buy bonds of governments and private companies that are mostly investment-grade in quality with intermediate-to long-term maturities (three years or longer). Our equity investments are mainly in large and midsized companies. Under normal market conditions, we invest at least 25% of the funds total assets in fixed-income securities, including debt securities, preferred stocks and that portion of the value of convertible securities attributable to the fixed-income characteristics of those securities. MAIN RISKS The main risks that could adversely affect the value of the funds shares and the total return on your investment include: ► Equity risk  the risk that the stock price of one or more of the companies in the funds portfolio will fall, or will fail to rise. Many factors can adversely affect a stocks performance, including both general financial market conditions and factors related to a specific company or industry. This risk is generally greater for small and midsized companies, which tend to be more vulnerable to adverse developments. ► Market risk  the risk that movements in financial markets will adversely affect the price of the funds investments, regardless of how well the companies in which we invest perform. The market as a whole may not favor the types of investments we make. ► Credit risk  the risk that the issuers of the funds fixed-income investments will not make, or will be perceived as unlikely to make, timely payments of interest and principal. This credit risk is generally higher for debt that is below investment-grade in quality. ► Interest rate risk  the risk that the prices of the fixed-income investments we buy will fall if interest rates rise. Interest rate risk is generally higher for investments with longer maturities. ► Mortgage-backed investments risk  the risk that, compared to other debt, mortgage-backed investments may increase in value less when interest rates decline, and decline in value more when interest rates rise. 7 P R O S P E C T U S O FT H E T R U S T ► Allocation risk  the risk that our allocation of investments between stocks and bonds may adversely affect the funds performance. ► Derivatives risk  the risk that the funds use of derivatives will cause losses due to increased exposure to the risks described above, the unexpected effect of market movements on a derivatives price, or the potential inability to terminate derivatives positions. PAST PERFORMANCE ► Year-to-date performance through 3/31/09 was  2.48%. ► In the funds best calendar quarter during this period (Q2 03), a $1,000 investment would have grown 11.73% to $1,117. ► In the funds worst calendar quarter during this period (Q4 08), a $1,000 investment would have declined 27.53% to $725. The returns above and the average annual total returns below do not reflect insurance-related charges or expenses. If they did, performance would be less than that shown. Although this information can be valuable, it is important to remember that past performance is not necessarily an indication of future results. Average Annual Total Returns (for periods ending 12/31/08) Past Past Past 1 year 5 years 10 years Class IA 40.57% 5.28% 1.03% Class IB 40.72% 5.50% 1.24% Russell 1000 Value Index (no deduction for fees or expenses) 36.85% 0.79% 1.36% Barclays Capital Aggregate Bond Index (no deduction for fees or expenses) 5.24% 4.65% 5.63% George Putnam Blended Index (no deduction for fees or expenses) 20.47% 2.05% 3.65% The funds performance for portions of the periods benefited from Putnam Managements agreement to limit the funds expenses. The funds performance is compared to the Russell 1000 Value Index, an unmanaged index of those companies in the large-cap Russell 1000 Index chosen for their value orientation. The funds performance is also compared to the Barclays Capital Aggregate Bond Index, an unmanaged index of U.S. investment-grade fixed income securities. In addition, the funds performance is compared to the George Putnam Blended Index, an unmanaged index administered by Putnam Management, 60% of which is the Russell 1000 Value Index and 40% of which is the Barclays Capital Aggregate Bond Index. COSTS ASSOCIATED WITH YOUR INVESTMENT Total Annual Fund Operating Expenses (expenses that are deducted from fund assets) Distri- bution Total and Acquired Annual Manage- Service Fund Fund Expense ment (12b-1) Other Operating Operating Reimburse- Net Fees Fees Expenses Expenses* Expenses ment** Expenses Class IA 0.65% N/A 0.16% 0.02% 0.83% -0.04% 0.79% Class IB 0.65% 0.25% 0.16% 0.02% 1.08% -0.04% 1.04% * Estimate of expenses attributable to the funds investments in other investment companies, based on the total annual fund operating expenses of such companies as reported in their most recent shareholder reports (net of any applicable expense limitations). These indirect expenses will vary from time to time depending on the funds investments in other investment companies and their operating expenses. ** Reflects Putnam Managements contractual obligation to limit fund expenses through December 31, 2009. For information regarding expense limitations, see ChargesandExpenses in the SAI. How do these fees and expenses look in dollar terms? This example takes the annual operating expenses for each share class and translates them into dollar amounts, showing the cumulative effect of these costs over time using standard assumptions described in the introduction under Fund summaries above. EXAMPLE: Annual operating expenses on a $10,000 investment over time 1 year 3 years 5 years 10 years Class IA $ 81 $261 $457 $1,023 Class IB $106 $340 $592 $1,318  Reflects Putnam Managements contractual obligation to limit fund expenses through December 31, 2009. The fees and expenses information above does not reflect insurance-related charges or expenses. If it did, expenses would be higher than those shown. 8 P R O S P E C T U S O FT H E T R U S T PUTNAM VT GLOBAL ASSET ALLOCATION FUND GOAL The fund seeks a high level of long-term total return consistent with preservation of capital. MAIN INVESTMENT STRATEGIES  ASSET ALLOCATION We invest in a wide variety of equity and fixed-income securities both of U.S. and foreign issuers. We may invest in securities in the following four investment categories, which we believe represent large, well-differentiated classes of securities with distinctive investment characteristics: ► U.S. Equities: This sector will invest primarily in growth and value stocks of U.S. companies. Growth stocks are issued by companies whose earnings we believe are likely to grow faster than the economy as a whole. Growth in earnings may lead to an increase in the price of the stock. Value stocks are those we believe are currently undervalued compared to their true worth. If we are correct and other investors recognize the value of the company, the price of its stock may rise. ► International Equities: This sector will invest primarily in growth and value stocks principally traded in foreign securities markets. ► U.S. Fixed-Income: This sector will invest primarily in fixed-income securities of U.S. companies or the U.S. government, its agencies or instrumentalities, mortgage-backed and asset-backed securities, convertible securities and preferred stock. ► International Fixed-Income: This sector will invest primarily in fixed-income securities denominated in foreign currencies and issued by non-U.S. companies, foreign governmental issuers or supranational agencies. The allocation of fund assets assigned to each investment category will be reevaluated at least quarterly based on an assessment of the relative market opportunities and risks of each investment category, taking into account various economic and market factors. The fund may from time to time invest in all or any one of the investment categories as we may consider appropriate in response to changing market conditions. We expect that under normal market conditions the fund will invest a majority of its assets in equity securities. We may invest in companies of any size. MAIN RISKS The main risks that could adversely affect the value of the funds shares and the total return on your investment include: ► Equity risk  the risk that the stock price of one or more of the companies in the funds portfolio will fall, or will fail to rise. Many factors can adversely affect a stocks performance, including both general financial market conditions and factors related to a specific company or industry. This risk is generally greater for small and midsized companies, which tend to be more vulnerable to adverse developments. ► Market risk  the risk that movements in financial markets will adversely affect the price of the funds investments, regardless of how well the companies in which we invest perform. ► Credit risk  the risk that the issuers of the funds fixed-income investments will not make, or will be perceived as unlikely to make, timely payments of interest and principal. This credit risk is generally higher for debt that is below investment-grade in quality. ► Interest rate risk  the risk that the prices of the fixed-income investments we buy will fall if interest rates rise. Interest rate risk is generally highest for investments with longer maturities. ► Mortgage-backed investments risk  the risk that, compared to other debt, mortgage-backed investments may increase in value less when interest rates decline, and decline in value more when interest rates rise. ► Allocation risk  the risk that our allocation of investments between stocks and bonds may adversely affect the funds performance. ► Foreign investments risk  the risks of investing outside the United States, such as currency fluctuations, economic or financial instability, lack of timely or reliable financial information and unfavorable political or legal developments. These risks are increased for investments in emerging markets. ► Derivatives risk  the risk that the funds use of derivatives will cause losses due to increased exposure to the risks described above, the unexpected effect of market movements on a derivatives price, or the potential inability to terminate derivatives positions. PAST PERFORMANCE ► Year-to-date performance through 3/31/09 was 3.34%. ► In the funds best calendar quarter during this period (Q2 03), a $1,000 investment would have grown 12.62% to $1,126. 9 P R O S P E C T U S O F T H E T R U S T ► In the funds worst calendar quarter during this period (Q4 08), a $1,000 investment would have declined 19.54% to $805. The returns above and the average annual total returns below do not reflect insurance-related charges or expenses. If they did, performance would be less than that shown. Although this information can be valuable, it is important to remember that past performance is not necessarily an indication of future results. Average Annual Total Returns (for periods ending 12/31/08) Past Past Past 1 year 5 years 10 years Class IA 33.16% 1.81% 0.49% Class IB 33.32% 2.00% 0.64% Russell 3000 Index (no deduction for fees or expenses) 37.31% 1.95% 0.80% Putnam Balanced Blended Benchmark Index (no deduction for fees or expenses) 24.38% 0.99% 2.07% The funds performance for portions of the periods benefited from Putnam Managements agreement to limit the funds expenses. The funds performance is compared to the Russell 3000 Index, an unmanaged index of the 3,000 largest U.S. companies in the Russell universe. The funds performance is also compared to the Putnam Balanced Blended Benchmark, a benchmark administered by Putnam Management that is 50% the Russell 3000 Index, 35% the Barclays Capital Aggregate Bond Index (an unmanaged index used as a general measure of U.S. investment-grade fixed income securities), 10% the Morgan Stanley Capital International (MSCI) EAFE Index (an unmanaged index of international stocks from Europe, Australasia and the Far East) and 5% the JP Morgan Developed High Yield Index (an unmanaged index of high-yield fixed-income securities issued in developed countries). COSTS ASSOCIATED WITH YOUR INVESTMENT Total Annual Fund Operating Expenses (expenses that are deducted from fund assets) Distri- bution Total and Acquired Annual Manage- Service Fund Fund Expense ment (12b-1) Other Operating Operating Reimburse- Net Fees Fees Expenses Expenses* Expenses ment** Expenses Class IA 0.70% N/A 0.22% 0.01% 0.93% 0.14% 0.79% Class IB 0.70% 0.25% 0.22% 0.01% 1.18% 0.14% 1.04% * Estimate of expenses attributable to the funds investments in other investment companies, based on the total annual fund operating expenses of such companies as reported in their most recent shareholder reports (net of any applicable expense limitations). These indirect expenses will vary from time to time depending on the funds investments in other investment companies and their operating expenses. ** Reflects Putnam Managements contractual obligation to limit fund expenses through December 31, 2009. For information regarding expense limitations, see ChargesandExpenses in the SAI. How do these fees and expenses look in dollar terms? This example takes the annual operating expenses for each share class and translates them into dollar amounts, showing the cumulative effect of these costs over time using standard assumptions described in the introduction under Fund summaries above. EXAMPLE: Annual operating expenses on a $10,000 investment over time 1 year 3 years 5 years 10 years Class IA $ 81 $283 $501 $1,131 Class IB $106 $361 $636 $1,424  Reflects Putnam Managements contractual obligation to limit fund expenses through December 31, 2009. The fees and expenses information above does not reflect insurance-related charges or expenses. If it did, expenses would be higher than those shown. PUTNAM VT GLOBAL EQUIT Y FUND GOAL The fund seeks capital appreciation. MAIN INVESTMENT STRATEGIES  GLOBAL STOCKS We invest mainly in common stocks of companies worldwide that we believe have favorable investment potential. For example, we may purchase stocks of companies with stock prices that reflect a value lower than that which we place on the company. We also consider other factors we believe will cause the stock price to rise. Under normal circumstances, we invest at least 80% of the funds net assets in equity investments. We invest mainly in midsized and large companies, although we can invest in companies of any size. Although we emphasize investments in developed countries, we may also invest in companies located in developing (also known as emerging) markets. MAIN RISKS The main risks that could adversely affect the value of the funds shares and the total return on your investment include: ► Foreign investments risk  the risks of investing outside the United States, such as currency fluctuations, economic or financial instability, lack of timely or reliable financial information and unfavorable political or legal developments. These risks are increased for investments in emerging markets. ► Equity risk  the risk that the stock price of one or more of the companies in the funds portfolio will fall, or will fail to rise. Many factors can adversely affect a stocks performance, including both general financial market conditions and factors related to a specific company or industry. This risk is generally greater for small and midsized companies, which tend to be more vulnerable to adverse developments. 10 P R O S P E C T U S O F T H E T R U S T ► Market risk  the risk that movements in financial markets will adversely affect the price of the funds investments, regardless of how well the companies in which we invest perform. ► Derivatives risk  the risk that the funds use of derivatives will cause losses due to increased exposure to the risks described above, the unexpected effect of market movements on a derivatives price, or the potential inability to terminate derivatives positions. PAST PERFORMANCE ► Year-to-date performance through 3/31/09 was 11.73%. ► In the funds best calendar quarter during this period (Q4 99), a $1,000 investment would have grown 48.01% to $1,480. ► In the funds worst calendar quarter during this period (Q1 01), a $1,000 investment would have declined 25.07% to $749. The returns above and the average annual total returns below do not reflect insurance-related charges or expenses. If they did, performance would be less than that shown. Although this information can be valuable, it is important to remember that past performance is not necessarily an indication of future results. Average Annual Total Returns (for periods ending 12/31/08) Past Past Past 1 year 5 years 10 years Class IA 45.24% 1.67% 2.75% Class IB 45.35% 1.91% 2.98% Morgan Stanley Capital International (MSCI) World Index (no deduction for fees or expenses) 40.71% 0.51% 0.64% The funds performance for portions of the periods benefited from Putnam Managements agreement to limit the funds expenses. The funds performance is compared to the Morgan Stanley Capital International (MSCI) World Index, an unmanaged index of equity securities from developed countries. COSTS ASSOCIATED WITH YOUR INVESTMENT Total Annual Fund Operating Expenses (expenses that are deducted from fund assets) Distri- bution Total and Annual Manage- Service Fund Expense ment (12b-1) Other Operating Reimburse- Net Fees Fees Expenses* Expenses ment** Expenses Class IA 0.80% N/A 0.13% 0.93% 0.05% 0.88% Class IB 0.80% 0.25% 0.13% 1.18% 0.05% 1.13% * Includes estimated expenses attributable to the funds investments in other investment companies that the fund bears indirectly. **Reflects Putnam Managements contractual obligation to limit fund expenses through December 31, 2009. For information regarding expense limitations, see ChargesandExpenses in the SAI. How do these fees and expenses look in dollar terms? This example takes the annual operating expenses for each share class and translates them into dollar amounts, showing the cumulative effect of these costs over time using standard assumptions described in the introduction under Fund summaries above. EXAMPLE: Annual operating expenses on a $10,000 investment over time 1 year 3 years 5 years 10 years Class IA $ 90 $292 $510 $1,140 Class IB $115 $370 $645 $1,432  Reflects Putnam Managements contractual obligation to limit fund expenses through December 31, 2009. The fees and expenses information above does not reflect insurance-related charges or expenses. If it did, expenses would be higher than those shown. PUTNAM VT GLOBAL HEALTH CARE FUND GOAL The fund seeks capital appreciation. MAIN INVESTMENT STRATEGIES  GLOBAL STOCKS ► Global investing . The use of the term global in the funds name is meant to emphasize that we look for investment opportunities on a worldwide basis and that our investment strategies are not constrained by the countries or regions in which companies are located. As a result, the portions of the fund that are invested in U.S. and foreign companies will change over time based on both the number and size of U.S. and foreign companies in the health care industries and on our assessment of the relative investment potential of such companies. By way of illustration, the table below lists the allocation as of 3/31/09 between U.S. and foreign companies reflected in the key market index used to evaluate the funds performance: Benchmark U.S. Foreign MSCI World Health Care Index 62.36% 37.64% 11 P R O S P E C T U SO FTH E T R U S T As noted above, however, the portions of the funds investments represented by U.S. and foreign companies may differ from those of this index based on our assessment of relative investment potential at any particular time. We invest mainly in common stocks of companies worldwide in the health care industries that we believe have favorable investment potential. Under normal circumstances, we invest at least 80% of the funds net assets in securities of companies in the health care industries. We consider a company to be in the health care industries if, at the time of investment, we determine that at least 50% of the companys assets, revenues or profits are derived from these industries. We invest mainly in large and midsized companies, although we can invest in companies of any size. MAIN RISKS The main risks that could adversely affect the value of the funds shares and the total return on your investment include: ► Equity risk  the risk that the stock price of one or more of the companies in the funds portfolio will fall, or will fail to rise. Many factors can adversely affect a stocks performance, including both general financial market conditions and factors related to a specific company or industry. This risk is generally greater for small and midsized companies, which tend to be more vulnerable to adverse developments. ► Market risk  the risk that movements in financial markets will adversely affect the price of the funds investments, regardless of how well the companies in which we invest perform. ► Industry focus risk  the risk of investing in a single group of industries. Investments in the health care industries, even though representing interests in different companies within these industries, may be affected by common economic forces and other factors. This increases the funds vulnerability to factors affecting a single group of industries. This risk is significantly greater than for a fund that invests in a broader range of industries, and may result in greater fund losses and volatility. ► Non-diversification risk  the risk of investing in fewer issuers than a fund that invests more broadly. The fund is non-diversified, which means that it may invest more of its assets in the securities of fewer issuers than a diversified fund. The funds ability to invest in fewer issuers increases the funds vulnerability to factors affecting a single investment; therefore, the fund may be more exposed to the risks of loss and volatility than a fund that invests more broadly. ► Foreign investments risk  the risks of investing outside the United States, such as currency fluctuations, economic or financial instability, lack of timely or reliable financial information and unfavorable political or legal developments. These risks are increased for investments in emerging markets. ► Derivatives risk  the risk that a funds use of derivatives will cause losses due to increased exposure to the risks described above, the unexpected effect of market movements on a derivatives price, or the potential inability to terminate derivatives positions. ► Short sales risk  the risk that a fund that engages in short sales of securities may incur losses if the securities appreciate in value and may experience higher volatility due to leverage resulting from investing the proceeds of securities sold short. PAST PERFORMANCE ► Year-to-date performance through 3/31/09 was 2.80%. ► In the funds best calendar quarter during this period (Q1 00), a $1,000 investment would have grown 14.57% to $1,146. ► In the funds worst calendar quarter during this period (Q1 01), a $1,000 investment would have declined 22.55% to $775. The returns above and the average annual total returns below do not reflect insurance-related charges or expenses. If they did, performance would be less than that shown. Although this information can be valuable, effective January 2, 2009, the funds main investment strategies changed to focus on investments in common stocks of companies worldwide in the health care industries. As performance prior to January 2, 2009 reflected the funds main investment strategy to focus on common stocks of U.S. companies in the health care industries, performance prior to January 2, 2009 may have differed if the fund invested mainly in common stocks of companies worldwide in the health care industries. It is important to remember that past performance is not necessarily an indication of future results. 12 P R O S P E C T U S O FT H E T R U S T Average Annual Total Returns (for periods ending 12/31/08) Past Past Past 1 year 5 years 10 years Class IA 16.90% 0.77% 0.58% Class IB 17.01% 0.54% 0.37% MSCI World Health Care Index (no deductions for fees or expenses ) 21.50% 0.82%  The funds performance for portions of the periods benefited from Putnam Managements agreement to limit the funds expenses. The funds performance is compared to the MSCI World Health Care Index, a free float-adjusted market capitalization weighted index that is designed to measure the equity market performance of developed markets in the health care sector. The funds performance was previously compared to the S&P 500 Index, an unmanaged index of common stock performance. The funds performance was also previously compared to the S&P 500 Equal Weight Health Care Index, which comprises the same constituents of the S&P 500 Health Care Index, focusing on large-cap issues in the health-care industry, but is equal weighted instead of market-capitalization weighted like the S&P 500 Index. These indices were replaced by the MSCI World Health Care Index, which is more representative of the types of securities generally held by the fund. The average annual total returns of the S&P 500 Index for the 1-year, 5-year, and 10-year periods ending on 12/31/08 were 37.00%, 2.19%, and 1.38%, respectively. The average annual total returns of the S&P 500 Equal Weight Health Care Index for the 1-year, 5-year, and 10-year periods ending on 12/31/08 were 26.16%, 2.76%, and 5.83%, respectively. COSTS ASSOCIATED WITH YOUR INVESTMENT Total Annual Fund Operating Expenses (expenses that are deducted from fund assets) Distri- bution Total and Acquired Annual Manage- Service Fund Fund Expense ment (12b-1) Other Operating Operating Reimburse- Net Fees Fees Expenses Expenses* Expenses ment** Expenses Class IA 0.70% N/A 0.16% 0.01% 0.87% 0.03% 0.84% Class IB 0.70% 0.25% 0.16% 0.01% 1.12% 0.03% 1.09% * Estimate of expenses attributable to the funds investments in other investment companies, based on the total annual fund operating expenses of such compa- nies as reported in their most recent shareholder reports (net of any applica- ble expense limitations). These indirect expenses will vary from time to time depending on the funds investments in other investment companies and their operating expenses. ** Reflects Putnam Managements contractual obligation to limit fund expenses through December 31, 2009. For information regarding expense limitations, see Charges and Expenses in the SAI. How do these fees and expenses look in dollar terms? This example takes the annual operating expenses for each share class and translates them into dollar amounts, showing the cumulative effect of these costs over time using standard assumptions described in the introduction under Fund summaries above. EXAMPLE: Annual operating expenses on a $10,000 investment over time 1 year 3 years 5 years 10 years Class IA $ 86 $275 $480 $1,071 Class IB $111 $353 $614 $1,365  Reflects Putnam Managements contractual obligation to limit fund expenses through December 31, 2009. The fees and expenses information above does not reflect insurance-related charges or expenses. If it did, expenses would be higher than those shown. PUTNAM VT GLOBAL UTILITIES FUND GOAL The fund seeks capital growth and current income. MAIN INVESTMENT STRATEGIES GLOBAL STOCKS ► Global investing . The use of the term global in the funds name is meant to emphasize that we look for investment opportunities on a worldwide basis and that our investment strategies are not constrained by the countries or regions in which companies are located. As a result, the portions of the fund that are invested in U.S. and foreign companies will change over time based on both the number and size of U.S. and foreign companies in the utilities industries and on our assessment of the relative investment potential of such companies. By way of illustration, the table below lists the allocation as of 3/31/09 between U.S. and foreign companies reflected in the key market index used to evaluate the funds performance: Benchmark U.S. Foreign MSCI World Utilities Index 39.54% 60.46% As noted above, however, the portions of the funds investments represented by U.S. and foreign companies may differ from those of this index based on our assessment of relative investment potential at any particular time. We invest mainly in stocks of companies worldwide in the utilities industries that we believe have favorable investment potential. For example, we may purchase stocks of companies with stock prices that reflect a value lower than that which we place on the company. We may also consider other factors we believe will cause the stock price to rise. Under normal circumstances, we invest at least 80% of the funds net assets in securities of companies worldwide in the utilities industries. We consider a 13 P R O S P E C T U SO F T H ET R U S T company to be in the utilities industries if, at the time of investment, we determine that at least 50% of the companys assets, revenues or profits are derived from these industries. We invest mainly in midsized and large companies, although we can invest in companies of any size. Under normal market conditions, the fund intends to invest in at least five different countries and at least 40% (or, if less, 10% less than the percentage of the funds benchmark represented by foreign companies) of its net assets in securities of foreign companies. For this purpose, we will consider a company to be a foreign company if we determine that the companys securities trade on a market outside of the United States, the company is headquartered or organized outside of the United States, the company derives a significant portion of its revenues or profits outside of the United States, the company is included in an index which is representative of regions outside the United States, or the company is significantly exposed to the economic fortunes and risks of regions outside the United States. MAIN RISKS The main risks that could adversely affect the value of the funds shares and the total return on your investment include: ► Equity risk  the risk that the stock price of one or more of the companies in the funds portfolio will fall, or will fail to rise. Many factors can adversely affect a stocks performance, including both general financial market conditions and factors related to a specific company or industry. This risk is generally greater for small and midsized companies, which tend to be more vulnerable to adverse developments. ► Market risk  the risk that movements in financial markets will adversely affect the price of the funds investments, regardless of how well the companies in which we invest perform. ► Industry focus risk  the risk of investing in a single group of industries. Investments in the utilities industries, even though representing interests in different companies within these industries, may be affected by common economic forces and other factors. This increases the funds vulnerability to factors affecting a single group of industries. This risk is significantly greater than for a fund that invests in a broader range of industries, and may result in greater fund losses and volatility. ► Non-diversification risk  the risk of investing in fewer issuers than a fund that invests more broadly. The fund is non-diversified, which means that it may invest more of its assets in the securities of fewer issuers than a diversified fund. The funds ability to invest in fewer issuers increases the funds vulnerability to factors affecting a single investment; therefore, the fund may be more exposed to the risks of loss and volatility than a fund that invests more broadly. ► Foreign investments risk  the risk of investing outside the United States, such as fluctuations, economic or financial instability, lack of timely or reliable financial information and unfavorable political or legal developments. These risks are increased for investments in emerging markets. ► Derivatives risk  the risk that a funds use of derivatives will cause losses due to increased exposure to the risks described above, the unexpected effect of market movements on a derivatives price, or the potential inability to terminate derivatives positions. ► Short sales risk  the risk that a fund that engages in short sales of securities may incur losses if the securities appreciate in value and may experience higher volatility due to leverage resulting from investing the proceeds of securities sold short. PAST PERFORMANCE ► Year-to-date performance through 3/31/09 was  17.01%. ► In the funds best calendar quarter during this period (Q2 03), a $1,000 investment would have grown 18.66% to $1,187. ► In the funds worst calendar quarter during this period (Q3 08), a $1,000 investment would have declined 19.64% to $804. The returns above and the average annual total returns below do not reflect insurance-related charges or expenses. If they did, performance would be less than that shown. Although this information can be valuable, effective January 2, 2009, the funds main investment strategies changed to focus on investments in common stocks of companies worldwide in the utilities industries. As performance prior to January 2, 2009 reflected the funds main investment strategy to focus on common stocks of U.S. companies in the utilities industries, performance prior to January 2, 2009 may have differed if the fund invested mainly in stocks of companies worldwide in the utilities industries. It is important to remember that past performance is not necessarily an indication of future results. 14 P R O S P E C T U S O FT H ET R U S T Average Annual Total Returns (for periods ending 12/31/08) Past Past Past 1 year 5 years 10 years Class IA 30.33% 7.21% 2.07% Class IB 30.49% 6.94% 1.84% MSCI World Utilities Index (no deduction for fees or expenses) 29.39% 11.08%  The funds performance for portions of the periods benefited from Putnam Managements agreement to limit the funds expenses. The funds performance is compared to the MSCI World Utilities Index, a free float-adjusted market capitalization weighted index that is designed to measure the equity market performance of developed markets in the utilities sector. The funds performance was previously compared to the S&P Utility Index, an unmanaged index of 40 utility stocks. This index was replaced by the MSCI World Utilities Index, which is more representative of the types of securities generally held by the fund. The average annual total returns of the S&P Utility Index for the 1-year, 5-year and 10-year periods ending on 12/31/08 were 28.98%, 8.29%, and 2.72%, respectively. COSTS ASSOCIATED WITH YOUR INVESTMENT Total Annual Fund Operating Expenses (expenses that are deducted from fund assets) Distri- bution Total and Annual Manage- Service Fund Expense ment (12b-1) Other Operating Reimburse- Net Fees Fees Expenses* Expenses ment** Expenses Class IA 0.70% N/A 0.12% 0.82% -0.01% 0.81% Class IB 0.70% 0.25% 0.12% 1.07% -0.01% 1.06% * Includes estimated expenses attributable to the funds investments in other investment companies that the fund bears indirectly. ** Reflects Putnam Managements contractual obligation to limit fund expenses through December 31, 2009. For information regarding expense limitations, see Charges and Expenses in the SAI. How do these fees and expenses look in dollar terms? This example takes the annual operating expenses for each share class and translates them into dollar amounts, showing the cumulative effect of these costs over time using standard assumptions described in the introduction under Fund summaries above. EXAMPLE: Annual operating expenses on a $10,000 investment over time 1 year 3 years 5 years 10 years Class IA $ 83 $261 $454 $1,013 Class IB $108 $340 $590 $1,309  Reflects Putnam Managements contractual obligation to limit fund expenses through December 31, 2009. The fees and expenses information above does not reflect insurance-related charges or expenses. If it did, expenses would be higher than those shown. PUTNAM VT GROWTH AND INCOME FUND GOAL The fund seeks capital growth and current income. MAIN INVESTMENT STRATEGIES  VALUE STOCKS We invest mainly in common stocks of U.S. companies, with a focus on value stocks that offer the potential for capital growth, current income, or both. Value stocks are those that we believe are currently undervalued by the market. If we are correct and other investors recognize the value of the company, the price of its stock may rise. We invest mainly in large companies. MAIN RISKS The main risks that could adversely affect the value of the funds shares and the total return on your investment include: ► Equity risk  the risk that the stock price of one or more of the companies in the funds portfolio will fall, or will fail to rise. Many factors can adversely affect a stocks performance, including both general financial market conditions and factors related to a specific company or industry. ► Market risk  the risk that movements in financial markets will adversely affect the price of the funds investments, regardless of how well the companies in which we invest perform. The market as a whole may not favor the types of investments we make. PAST PERFORMANCE ► Year-to-date performance through 3/31/09 was 11.61%. ► In the funds best calendar quarter during this period (Q2 03), a $1,000 investment would have grown 18.29% to $1,183. ► In the funds worst calendar quarter during this period (Q4 08), a $1,000 investment would have declined 21.39% to $786. 15 P R O S P E C T U S O FT H E T R U S T The returns above and the average annual total returns below do not reflect insurance-related charges or expenses. If they did, performance would be less than that shown. Although this information can be valuable, it is important to remember that past performance is not necessarily an indication of future results. Average Annual Total Returns (for periods ending 12/31/08) Past Past Past 1 year 5 years 10 years Class IA 38.57% 4.60% 1.68% Class IB 38.70% 4.83% 1.90% Russell 1000 Value Index (no deduction for fees or expenses) 36.85% 0.79% 1.36% The funds performance for portions of the periods benefited from Putnam Managements agreement to limit the funds expenses. The funds performance is compared to the Russell 1000 Value Index, an unmanaged index of those companies in the large-cap Russell 1000 Index chosen for their value orientation. COSTS ASSOCIATED WITH YOUR INVESTMENT Total Annual Fund Operating Expenses (expenses that are deducted from fund assets) Distri- bution Total and Annual Manage- Service Fund ment (12b-1) Other Operating Fees Fees Expenses* Expenses Class IA 0.53% N/A 0.07% 0.60% Class IB 0.53% 0.25% 0.07% 0.85% * Includes estimated expenses attributable to the funds investments in other investment companies that the fund bears indirectly. How do these fees and expenses look in dollar terms? This example takes the annual operating expenses for each share class and translates them into dollar amounts, showing the cumulative effect of these costs over time using standard assumptions described in the introduction under Fund summaries above. EXAMPLE: Annual operating expenses on a $10,000 investment over time 1 year 3 years 5 years 10 years Class IA $61 $193 $336 $ 752 Class IB $87 $272 $472 $1,053 The fees and expenses information above does not reflect insurance-related charges or expenses. If it did, expenses would be higher than those shown. PUTNAM VT GROWTH OPPORTUNITIES FUND GOAL The fund seeks capital appreciation. MAIN INVESTMENT STRATEGIES  GROWTH STOCKS We invest mainly in common stocks of U.S. companies, with a focus on growth stocks. Growth stocks are issued by companies that we believe are fast-growing and whose earnings we believe are likely to increase over time. Growth in earnings may lead to an increase in the price of the stock. We invest mainly in large companies. MAIN RISKS The main risks that could adversely affect the value of the funds shares and the total return on your investment include: ► Equity risk  the risk that the stock price of one or more of the companies in the funds portfolio will fall, or will fail to rise. Many factors can adversely affect a stocks performance, including both general financial market conditions and factors related to a specific company or industry. ► Market risk  the risk that movements in financial markets will adversely affect the price of the funds investments, regardless of how well the companies in which we invest perform. The market as a whole may not favor the types of investments we make. PAST PERFORMANCE ► Year-to-date performance through 3/31/09 was  2.43%. ► In the funds best calendar quarter during this period (Q4 01), a $1,000 investment would have grown 13.22% to $1,132. ► In the funds worst calendar quarter during this period (Q1 01), a $1,000 investment would have declined 27.56% to $724. The returns above and the average annual total returns below do not reflect insurance-related charges or expenses. If they did, performance would be less than that shown. Although this information can be valuable, it is important to remember that past performance is not necessarily an indication of future results. 16 P R O S P E C T U SO FT H ET R U S T Average Annual Total Returns (for periods ending 12/31/08) Since Past Past inception 1 year 5 years (2/1/00) Class IA 37.64% 5.23% 11.00% Class IB 37.79% 5.46% 11.20% Russell 1000 Growth Index (no deduction for fees or expenses) 38.44% 3.42% 7.29% The funds performance for portions of the periods benefited from Putnam Managements agreement to limit the funds expenses. The funds performance is compared to the Russell 1000 Growth Index, an unmanaged index of those companies in the large-cap Russell 1000 Index chosen for their growth orientation. The funds performance was previously compared to the S&P 500 Index, an unmanaged index of common stock performance. The sole index is now the Russell 1000 Growth Index, which is more representative of the types of securities generally held by the fund. The average annual total returns of the S&P 500 Index for the 1-year and 5-year periods ending 12/31/08 were 37.00% and 2.19%, respectively, and the average annual total return of the S&P 500 Index since the funds inception (2/1/00) was 3.08%. COSTS ASSOCIATED WITH YOUR INVESTMENT Total Annual Fund Operating Expenses (expenses that are deducted from fund assets) Distri- bution Total and Acquired Annual Manage- Service Fund Fund Expense ment (12b-1) Other Operating Operating Reimburse- Net Fees Fees Expenses Expenses* Expenses ment** Expenses Class IA 0.70% N/A 0.50% 0.01% 1.21% 0.39% 0.82% Class IB 0.70% 0.25% 0.50% 0.01% 1.46% 0.39% 1.07% * Estimate of expenses attributable to the funds investments in other investment companies, based on the total annual fund operating expenses of such companies as reported in their most recent shareholder reports (net of any applicable expense limitations). These indirect expenses will vary from time to time depending on the funds investments in other investment companies and their operating expenses. ** Reflects Putnam Managements contractual obligation to limit fund expenses through December 31, 2009. For information regarding expense limitations, see Charges and Expenses in the SAI. How do these fees and expenses look in dollar terms? This example takes the annual operating expenses for each share class and translates them into dollar amounts, showing the cumulative effect of these costs over time using standard assumptions described in the introduction under Fund summaries above. EXAMPLE: Annual operating expenses on a $10,000 investment over time 1 year 3 years 5 years 10 years Class IA $ 84 $346 $628 $1,432 Class IB $109 $424 $761 $1,719  Reflects Putnam Managements contractual obligation to limit fund expenses through December 31, 2009. The fees and expenses information above does not reflect insurance-related charges or expenses. If it did, expenses would be higher than those shown. PUTNAM VT HIGH YIELD FUND GOAL The fund seeks high current income. Capital growth is a secondary goal when consistent with achieving high current income. MAIN INVESTMENT STRATEGIES  LOWER-RATED BONDS We invest mainly in bonds that: ► are obligations of U.S. companies ► are below investment-grade in quality and ► have intermediate- to long-term maturities (three years or longer). Under normal circumstances, we invest at least 80% of the funds net assets in securities rated below investment-grade. MAIN RISKS The main risks that could adversely affect the value of the funds shares and the total return on your investment include: ► Credit risk  the risk that the issuers of the funds investments will not make, or will be perceived as unlikely to make, timely payments of interest and principal. Because the fund invests significantly in below-investment-grade bonds (sometimes referred to as junk bonds), it is subject to heightened credit risk. Investors should carefully consider the risks associated with an investment in the fund. ► Market risk and interest rate risk  the risk that movements in financial markets will adversely affect the value of the funds investments. This risk includes interest rate risk, which means that the prices of the funds investments are likely to fall if interest rates rise. Interest rate risk is generally higher for investments with longer maturities. ► Derivatives risk  the risk that the funds use of derivatives will cause losses due to increased exposure to the risks described above, the unexpected effect of market movements on a derivatives price, or the potential inability to terminate derivatives positions. PAST PERFORMANCE 17 P R O S P E C T U S O FT H E T R U S T ► Year-to-date performance through 3/31/09 was 6.14%. ► In the funds best calendar quarter during this period (Q2 03), a $1,000 investment would have grown 9.47% to $1,095. ► In the funds worst calendar quarter during this period (Q4 08), a $1,000 investment would have declined 19.22% to $808. The returns above and the average annual total returns below do not reflect insurance-related charges or expenses. If they did, performance would be less than that shown. Although this information can be valuable, it is important to remember that past performance is not necessarily an indication of future results. Average Annual Total Returns (for periods ending 12/31/08) Past Past Past 1 year 5 years 10 years Class IA 26.21% 0.67% 2.08% Class IB 26.37% 0.95% 1.86% JPMorgan Developed High Yield Index (no deduction for fees or expenses) 26.80% 0.87% 2.35% The funds performance for portions of the periods benefited from Putnam Managements agreement to limit the funds expenses. The funds performance is compared to the JPMorgan Developed High Yield Index, an unmanaged index of high-yield fixed-income securities issued in developed countries. COSTS ASSOCIATED WITH YOUR INVESTMENT Total Annual Fund Operating Expenses (expenses that are deducted from fund assets) Distri- bution Total and Acquired Annual Manage- Service Fund Fund Expense ment (12b-1) Other Operating Operating Reimburse- Net Fees Fees Expenses Expenses* Expenses ment** Expenses Class IA 0.70% N/A 0.12% 0.01% 0.83% 0.10% 0.73% Class IB 0.70% 0.25% 0.12% 0.01% 1.08% 0.10% 0.98% * Estimate of expenses attributable to the funds investments in other investment companies, based on the total annual fund operating expenses of such companies as reported in their most recent shareholder reports (net of any applicable expense limitations). These indirect expenses will vary from time to time depending on the funds investments in other investment companies and their operating expenses. **Reflects Putnam Managements contractual obligation to limit fund expenses through December 31, 2009. For information regarding expense limitations, see Charges and Expenses in the SAI. How do these fees and expenses look in dollar terms? This example takes the annual operating expenses for each share class and translates them into dollar amounts, showing the cumulative effect of these costs over time using standard assumptions described in the introduction under Fund summaries above. EXAMPLE: Annual operating expenses on a $10,000 investment over time 1 year 3 years 5 years 10 years Class IA $ 75 $255 $451 $1,017 Class IB $100 $334 $586 $1,312  Reflects Putnam Managements contractual obligation to limit fund expenses through December 31, 2009. The fees and expenses information above does not reflect insurance-related charges or expenses. If it did, expenses would be higher than those shown. PUTNAM VT INCOME FUND GOAL The fund seeks high current income consistent with what Putnam Management believes to be prudent risk. MAIN INVESTMENT STRATEGIES  BONDS We invest mainly in bonds that: ► are securitized debt instruments and other obligations of companies and governments worldwide denominated in U.S. dollars ► are either investment-grade or below investment-grade and ► have intermediate- to long-term maturities (three years or longer). MAIN RISKS The main risks that could adversely affect the value of the funds shares and the total return on your investment include: ► Credit risk  the risk that the issuers of the funds investments will not make, or will be perceived as unlikely to make, timely payments of interest and principal. Because the fund may invest significantly in below-investment-grade bonds (sometimes referred to as junk bonds), it is subject to heightened credit risk. Investors should carefully consider the risks associated with an investment in the fund. ► Market risk and interest rate risk  the risk that movements in financial markets will adversely affect the value of the funds investments. This risk includes interest rate risk, which means that the prices of the funds investments are likely to fall if interest rates rise. Interest rate risk is generally higher for investments with longer maturities. ► Mortgage-backed investments risk  the risk that, compared to other debt, mortgage-backed investments may increase in value less when interest rates decline, and decline in value more when interest rates rise. ► Derivatives risk  the risk that the funds use of derivatives will cause losses due to increased exposure to the risks described above, the unexpected effect of market movements on a derivatives price, or the potential inability to terminate derivatives positions. 18 P R O S P E C T U S O F T H E T R U S T PAST PERFORMANCE ► Year-to-date performance through 3/31/09 was 7.66%. ► In the funds best calendar quarter during this period (Q3 01), a $1,000 investment would have grown 4.01% to $1,040. ► In the funds worst calendar quarter during this period (Q4 08), a $1,000 investment would have declined 17.63% to $824. The returns above and the average annual total returns below do not reflect insurance-related charges or expenses. If they did, performance would be less than that shown. Although this information can be valuable, it is important to remember that past performance is not necessarily an indication of future results. Average Annual Total Returns (for periods ending 12/31/08) Past Past Past 1 year 5 years 10 years Class IA 23.78% 1.97% 1.54% Class IB 23.93% 2.21% 1.32% Barclays Capital Aggregate Bond Index (no deduction for fees or expenses) 5.24% 4.65% 5.63% The funds performance for portions of the periods benefited from Putnam Managements agreement to limit the funds expenses. The funds performance is compared to the Barclays Capital Aggregate Bond Index, an unmanaged index of U.S. investment-grade fixed-income securities. COSTS ASSOCIATED WITH YOUR INVESTMENT Total Annual Fund Operating Expenses (expenses that are deducted from fund assets) Distri- bution Total and Acquired Annual Manage- Service Fund Fund Expense ment (12b-1) Other Operating Operating Reimburse- Net Fees Fees Expenses Expenses* Expenses ment** Expenses Class IA 0.64% N/A 0.11% 0.01% 0.76% 0.17% 0.59% Class IB 0.64% 0.25% 0.11% 0.01% 1.01% 0.17% 0.84% * Estimate of expenses attributable to the funds investments in other investment companies, based on the total annual fund operating expenses of such companies as reported in their most recent shareholder reports (net of any applicable expense limitations). These indirect expenses will vary from time to time depending on the funds investments in other investment companies and their operating expenses. **Reflects Putnam Managements contractual obligation to limit fund expenses through December 31, 2009. For information regarding expense limitations, see Charges and Expenses in the SAI. How do these fees and expenses look in dollar terms? This example takes the annual operating expenses for each share class and translates them into dollar amounts, showing the cumulative effect of these costs over time using standard assumptions described in the introduction under Fund summaries above. EXAMPLE: Annual operating expenses on a $10,000 investment over time 1 year 3 years 5 years 10 years Class IA $60 $225 $404 $ 923 Class IB $86 $304 $540 $1,220  Reflects Putnam Managements contractual obligation to limit fund expenses through December 31, 2009. The fees and expenses information above does not reflect insurance-related charges or expenses. If it did, expenses would be higher than those shown. PUTNAM VT INTERNATIONAL EQUIT Y FUND GOAL The fund seeks capital appreciation. MAIN INVESTMENT STRATEGIES  INTERNATIONAL STOCKS We invest mainly in common stocks of companies outside the United States that we believe have favorable investment potential. For example, we may purchase stocks of companies with stock prices that reflect a value lower than that which we place on the company. We also consider other factors we believe will cause the stock price to rise. Under normal circumstances, we invest at least 80% of the funds net assets in equity investments. We invest mainly in midsized and large companies, although we can invest in companies of any size. Although we emphasize investments in developed countries, we may also invest in companies located in developing (also known as emerging) markets. 19 P R O S P E C T U SO FT H E T R U S T To determine whether a company is located outside of the United States, we look at the following factors: where the companys securities trade, where the company is located or organized, or where the company derives its revenues or profits. MAIN RISKS The main risks that could adversely affect the value of the funds shares and the total return on your investment include: ► Foreign investments risk  the risks of investing outside the United States, such as currency fluctuations, economic or financial instability, lack of timely or reliable finan-cial information and unfavorable political or legal developments. These risks are increased for investments in emerging markets. ► Equity risk  the risk that the stock price of one or more of the companies in the funds portfolio will fall, or will fail to rise. Many factors can adversely affect a stocks performance, including both general financial market conditions and factors related to a specific company or industry. This risk is generally greater for small and midsized companies, which tend to be more vulnerable to adverse developments. ► Market risk  the risk that movements in financial markets will adversely affect the price of the funds investments, regardless of how well the companies in which we invest perform. ► Derivatives risk  the risk that the funds use of derivatives will cause losses due to increased exposure to the risks described above, the unexpected effect of market movements on a derivatives price, or the potential inability to terminate derivatives positions. PAST PERFORMANCE CALENDAR YEAR TOTAL RETURNS FOR ► Year-to-date performance through 3/31/09 was 15.85%. ► In the funds best calendar quarter during this period (Q4 99), a $1,000 investment would have grown 35.46% to $1,355. ► In the funds worst calendar quarter during this period (Q3 08), a $1,000 investment would have declined 22.18% to $778. The returns above and the average annual total returns below do not reflect insurance-related charges or expenses. If they did, performance would be less than that shown. Although this information can be valuable, it is important to remember that past performance is not necessarily an indication of future results. Average Annual Total Returns (for periods ending 12/31/08) Past Past Past 1 year 5 years 10 years Class IA 43.84% 0.47% 2.30% Class IB 43.95% 0.22% 2.09% Morgan Stanley Capital International (MSCI) EAFE Index (no deduction for fees or expenses) 43.38% 1.66% 0.80% The funds performance for portions of the periods benefited from Putnam Managements agreement to limit the funds expenses. The funds performance is compared to the Morgan Stanley Capital International (MSCI) EAFE Index, an unmanaged index of equity securities from developed countries in Western Europe, the Far East, and Australasia. COSTS ASSOCIATED WITH YOUR INVESTMENT Total Annual Fund Operating Expenses (expenses that are deducted from fund assets) Distri- bution Total and Acquired Annual Manage- Service Fund Fund ment (12b-1) Other Operating Operating Fees Fees Expenses Expenses* Expenses Class IA 0.75% N/A 0.12% 0.01% 0.88% Class IB 0.75% 0.25% 0.12% 0.01% 1.13% * Estimate of expenses attributable to the funds investments in other investment companies, based on the total annual fund operating expenses of such companies as reported in their most recent shareholder reports (net of any applicable expense limitations). These indirect expenses will vary from time to time depending on the funds investments in other investment companies and their operating expenses. How do these fees and expenses look in dollar terms? This example takes the annual operating expenses for each share class and translates them into dollar amounts, showing the cumulative effect of these costs over time using standard assumptions described in the introduction under Fund summaries above. EXAMPLE: Annual operating expenses on a $10,000 investment over time 1 year 3 years 5 years 10 years Class IA $ 90 $282 $490 $1,089 Class IB $115 $360 $624 $1,383 The fees and expenses information above does not reflect insurance-related charges or expenses. If it did, expenses would be higher than those shown. 20 P R O S P E C T U SO FT H E T R U S T PUTNAM VT INTERNATIONAL GROWTH AND INCOME FUND GOAL The fund seeks capital growth. Current income is a secondary objective. MAIN INVESTMENT STRATEGIES INTERNATIONAL VALUE STOCKS We invest mainly in common stocks of companies outside the United States. We invest mainly in value stocks. Value stocks are those that we believe are currently undervalued by the market. If we are correct and other investors recognize the value of the company, the price of its stock may rise. We invest mainly in midsized and large companies, although we can invest in companies of any size. Although we emphasize investments in developed countries, we may also invest in companies located in developing (also known as emerging) markets. To determine whether a company is located outside of the United States, we look at the following factors: where the companys securities trade, where the company is located or organized, or where the company derives its revenues or profits. MAIN RISKS The main risks that could adversely affect the value of the funds shares and the total return on your investment include: ► Foreign investments risk  the risks of investing outside the United States, such as currency fluctuations, economic or financial instability, lack of timely or reliable finan-cial information, and unfavorable political or legal developments. These risks are increased for investments in emerging markets. ► Equity risk  the risk that the stock price of one or more of the companies in the funds portfolio will fall, or will fail to rise. Many factors can adversely affect a stocks performance, including both general financial market conditions and factors related to a specific company or industry. This risk is generally greater for small and midsized companies, which tend to be more vulnerable to adverse developments. ► Market risk  the risk that movements in financial markets will adversely affect the price of the funds investments, regardless of how well the companies in which we invest perform. The market as a whole may not favor the types of investments we make. ► Derivatives risk  the risk that the funds use of derivatives will cause losses due to increased exposure to the risks described above, the unexpected effect of market movements on a derivatives price, or the potential inability to terminate derivatives positions. PAST PERFORMANCE ► Year-to-date performance through 3/31/09 was 17.08%. ► In the funds best calendar quarter during this period (Q2 03), a $1,000 investment would have grown 18.84% to $1,188. ► In the funds worst calendar quarter during this period (Q4 08), a $1,000 investment would have declined 23.24% to $768. The returns above and the average annual total returns below do not reflect insurance-related charges or expenses. If they did, performance would be less than that shown. Although this information can be valuable, it is important to remember that past performance is not necessarily an indication of future results. Average Annual Total Returns (for periods ending 12/31/08) Past Past Past 1 year 5 years 10 years Class IA 45.85% 0.56% 2.10% Class IB 46.02% 0.29% 1.87% S&P Developed Ex-U.S. Large MidCap Value Index (no deduction for fees or expenses) 43.29% 3.27% 3.31% The funds performance for portions of the periods benefited from Putnam Managements agreement to limit the funds expenses. The funds performance is compared to the S&P Developed Ex-U.S. LargeMidCap Value Index, an unmanaged index of mostly large and some small-cap stocks from developed countries, excluding the United States, chosen for their value orientation. 21 P R O S P E C T U S O FT H E T R U S T COSTS ASSOCIATED WITH YOUR INVESTMENT Total Annual Fund Operating Expenses (expenses that are deducted from fund assets) Distri- bution Total and Annual Manage- Service Fund ment (12b-1) Other Operating Fees Fees Expenses* Expenses Class IA 0.80% N/A 0.13% 0.93% Class IB 0.80% 0.25% 0.13% 1.18% * Includes estimated expenses attributable to the funds investments in other investment companies that the fund bears indirectly. How do these fees and expenses look in dollar terms? This example takes the annual operating expenses for each share class and translates them into dollar amounts, showing the cumulative effect of these costs over time using standard assumptions described in the introduction under Fund summaries above. EXAMPLE: Annual operating expenses on a $10,000 investment over time 1 year 3 years 5 years 10 years Class IA $ 95 $297 $515 $1,144 Class IB $120 $375 $650 $1,437 The fees and expenses information above does not reflect insurance-related charges or expenses. If it did, expenses would be higher than those shown. PUTNAM VT INTERNATIONAL NEW OPPORTUNITIES FUND GOAL The fund seeks long-term capital appreciation. MAIN INVESTMENT STRATEGIES  INTERNATIONAL GROWTH STOCKS We invest mainly in common stocks of companies outside the United States. We invest mainly in growth stocks, which are those issued by companies that we believe are fast-growing and whose earnings we believe are likely to increase over time. Growth in earnings may lead to an increase in the price of the stock. We may invest in companies of any size. We may invest in both established and developing (also known as emerging) markets. To determine whether a company is located outside of the United States, we look at the following factors: where the companys securities trade, where the company is located or organized, or where the company derives its revenues or profits. MAIN RISKS The main risks that could adversely affect the value of the funds shares and the total return on your investment include: ► Foreign investments risk  the risks of investing outside the United States, such as currency fluctuations, economic or financial instability, lack of timely or reliable financial information, and unfavorable political or legal developments. These risks are increased for investments in emerging markets. ► Equity risk  the risk that the stock price of one or more of the companies in the funds portfolio will fall, or will fail to rise. Many factors can adversely affect a stocks performance, including both general financial market conditions and factors related to a specific company or industry. This risk is generally greater for small and midsized companies, which tend to be more vulnerable to adverse developments. ► Market risk  the risk that movements in financial markets will adversely affect the price of the funds investments, regardless of how well the companies in which we invest perform. The market as a whole may not favor the types of investments we make. ► Derivatives risk  the risk that the funds use of derivatives will cause losses due to increased exposure to the risks described above, the unexpected effect of market movements on a derivatives price, or the potential inability to terminate derivatives positions. PAST PERFORMANCE ► Year-to-date performance through 3/31/09 was 11.26%. ► In the funds best calendar quarter during this period (Q4 99), a $1,000 investment would have grown 57.18% to $1,572. ► In the funds worst calendar quarter during this period (Q1 01), a $1,000 investment would have declined 22.61% to $774. The returns above and the average annual total returns below do not reflect insurance-related charges or expenses. If they did, performance would be less than that shown. Although this information can be valuable, it is important to remember that past performance is not necessarily an indication of future results. 22 P R O S P E C T U SO FT H E T R U S T Average Annual Total Returns (for periods ending 12/31/08) Past Past Past 1 year 5 years 10 years Class IA 42.36% 2.20% 1.40% Class IB 42.48% 1.96% 1.18% MSCI EAFE Growth Index (no deduction for fees or expenses) 42.70% 1.43% 1.30% The funds performance for portions of the periods benefited from Putnam Managements agreement to limit the funds expenses. The funds performance is compared to the MSCI EAFE Growth Index, an unmanaged index which measures the performance of equity securities in 20 countries within Europe, Australasia and the Far East with a greater-than-average growth orientation. The funds performance was previously compared to the S&P Developed Ex US LargeMidCap Growth Index, an unmanaged index of mostly large and some small capitalization stocks from developed countries, excluding the United States, chosen for their growth orientation. This index was replaced by the MSCI EAFE Growth Index, which is more representative of the types of securities generally held by the fund. The average annual total returns of the S&P Developed Ex US LargeMidCap Growth Index for the 1-year, 5-year and 10-year periods ending on 12/31/08 were 43.57%, 1.57%, and 0.24%, respectively. COSTS ASSOCIATED WITH YOUR INVESTMENT Total Annual Fund Operating Expenses (expenses that are deducted from fund assets) Distri- bution Total and Annual Manage- Service Fund Expense ment (12b-1) Other Operating Reimburse- Net Fees Fees Expenses* Expenses ment** Expenses Class IA 1.00% N/A 0.18% 1.18% -0.08% 1.10% Class IB 1.00% 0.25% 0.18% 1.43% -0.08% 1.35% * Includes estimated expenses attributable to the funds investments in other investment companies that the fund bears indirectly. ** Reflects Putnam Managements contractual obligation to limit fund expenses through December 31, 2009. For information regarding expense limitations, see Charges and Expenses in the SAI. How do these fees and expenses look in dollar terms? This example takes the annual operating expenses for each share class and translates them into dollar amounts, showing the cumulative effect of these costs over time using standard assumptions described in the introduction under Fund summaries above. EXAMPLE: Annual operating expenses on a $10,000 investment over time 1 year 3 years 5 years 10 years Class IA $112 $367 $642 $1,426 Class IB $137 $445 $775 $1,713  Reflects Putnam Managements contractual obligation to limit fund expenses through December 31, 2009. The fees and expenses information above does not reflect insurance-related charges or expenses. If it did, expenses would be higher than those shown. PUTNAM VT INVESTORS FUND GOAL The fund seeks long-term growth of capital and any increased income that results from this growth. MAIN INVESTMENT STRATEGIES  STOCKS We invest mainly in common stocks of U.S. companies that we believe have favorable investment potential. For example, we may purchase stocks of companies with stock prices that reflect a value lower than that which we place on the company. We may also consider other factors we believe will cause the stock price to rise. We invest mainly in large companies. MAIN RISKS The main risks that could adversely affect the value of the funds shares and the total return on your investment include: ► Equity risk  the risk that the stock price of one or more of the companies in the funds portfolio will fall, or will fail to rise. Many factors can adversely affect a stocks performance, including both general financial market conditions and factors related to a specific company or industry. ► Market risk  the risk that movements in financial markets will adversely affect the price of the funds investments, regardless of how well the companies in which we invest perform. PAST PERFORMANCE 23 P R O S P E C T U SO F T H E T R U S T ► Year-to-date performance through 3/31/09 was 10.02%. ► In the funds best calendar quarter during this period (Q4 99), a $1,000 investment would have grown 24.67% to $1,247. ► In the funds worst calendar quarter during this period (Q4 08), a $1,000 investment would have declined 21.46% to $785. The returns above and the average annual total returns below do not reflect insurance-related charges or expenses. If they did, performance would be less than that shown. Although this information can be valuable, it is important to remember that past performance is not necessarily an indication of future results. Average Annual Total Returns (for periods ending 12/31/08) Past Past Past 1 year 5 years 10 years Class IA 39.44% 4.12% 4.52% Class IB 39.55% 4.35% 4.72% S&P 500 Index (no deduction for fees or expenses) 37.00% 2.19% 1.38% The funds performance for portions of the periods benefited from Putnam Managements agreement to limit the funds expenses. The funds performance is compared to the S&P 500 Index, an unmanaged index of common stock performance. COSTS ASSOCIATED WITH YOUR INVESTMENT Total Annual Fund Operating Expenses (expenses that are deducted from fund assets) Distri- bution Total and Annual Manage- Service Fund ment (12b-1) Other Operating Fees Fees Expenses* Expenses Class IA 0.65% N/A 0.12% 0.77% Class IB 0.65% 0.25% 0.12% 1.02% * Includes estimated expenses attributable to the funds investments in other investment companies that the fund bears indirectly. How do these fees and expenses look in dollar terms? This example takes the annual operating expenses for each share class and translates them into dollar amounts, showing the cumulative effect of these costs over time using standard assumptions described in the introduction under Fund summaries above. EXAMPLE: Annual operating expenses on a $10,000 investment over time 1 year 3 years 5 years 10 years Class IA $ 79 $246 $428 $ 955 Class IB $104 $325 $563 $1,251 The fees and expenses information above does not reflect insurance-related charges or expenses. If it did, expenses would be higher than those shown. PUTNAM VT MID CAP VALUE FUND GOAL The fund seeks capital appreciation and, as a secondary objective, current income. MAIN INVESTMENT STRATEGIES  VALUE STOCKS We invest mainly in common stocks of U.S. companies, with a focus on value stocks. Value stocks are those that we believe are currently undervalued by the market. If we are correct and other investors recognize the value of the company, the price of its stock may rise. Under normal circumstances, we invest at least 80% of the funds net assets in midsized companies of a size similar to those in the Russell Midcap Value Index. MAIN RISKS The main risks that could adversely affect the value of the funds shares and the total return on your investment include: ► Equity risk  the risk that the stock price of one or more of the companies in the funds portfolio will fall, or will fail to rise. Many factors can adversely affect a stocks performance, including both general financial market conditions and factors related to a specific company or industry. This risk is generally greater for small and midsized companies, which tend to be more vulnerable to adverse developments. ► Market risk  the risk that movements in financial markets will adversely affect the price of the funds investments, regardless of how well the companies in which we invest perform. The market as a whole may not favor the types of investments we make. PAST PERFORMANCE ► Year-to-date performance through 3/31/09 was 10.71%. ► In the funds best calendar quarter during this period (Q4 04), a $1,000 investment would have grown 12.10% to $1,121. 24 P R O S P E C T U SO F T H E T R U S T ► In the funds worst calendar quarter during this period (Q4 08), a $1,000 investment would have declined 26.41% to $736. The returns above and the average annual total returns below do not reflect insurance-related charges or expenses. If they did, performance would be less than that shown. Although this information can be valuable, it is important to remember that past performance is not necessarily an indication of future results. Average Annual Total Returns (for periods ending 12/31/08) Since Past Past inception 1 year 5 years (5/1/03) Class IA 42.77% -2.57% 2.23% Class IB 42.83% -2.78% 2.00% Russell Midcap Value Index (no deduction for fees or expenses) 38.44% 0.33% 5.57% The funds performance for portions of the periods benefited from Putnam Managements agreement to limit the funds expenses. The funds performance is compared to the Russell Midcap Value Index, an unmanaged index of those companies in the Russell Midcap Index chosen for their value orientation. COSTS ASSOCIATED WITH YOUR INVESTMENT Total Annual Fund Operating Expenses (expenses that are deducted from fund assets) Distri- bution Total and Annual Manage- Service Fund Expense ment (12b-1) Other Operating Reimburse- Net Fees Fees Expenses* Expenses ment** Expenses Class IA 0.70% N/A 0.29% 0.99% 0.09% 0.90% Class IB 0.70% 0.25% 0.29% 1.24% 0.09% 1.15% * Includes estimated expenses attributable to the funds investments in other investment companies that the fund bears indirectly. ** Reflects Putnam Managements contractual obligation to limit fund expenses through December 31, 2009. For information regarding expense limitations, see Charges and Expenses in the SAI. How do these fees and expenses look in dollar terms? This example takes the annual operating expenses for each share class and translates them into dollar amounts, showing the cumulative effect of these costs over time using standard assumptions described in the introduction under Fund summaries above. EXAMPLE: Annual operating expenses on a $10,000 investment over time 1 year 3 years 5 years 10 years Class IA $ 92 $306 $539 $1,205 Class IB $117 $385 $673 $1,497  Reflects Putnam Managements contractual obligation to limit fund expenses through December 31, 2009. The fees and expenses information above does not reflect insurance-related charges or expenses. If it did, expenses would be higher than those shown. PUTNAM VT MONEY MARKET FUND GOAL The fund seeks as high a rate of current income as we believe is consistent with preservation of capital and maintenance of liquidity. MAIN INVESTMENT STRATEGIES  INCOME We invest mainly in instruments that: ► are high quality and ► have short-term maturity. We may invest without limit in money market investments from the banking, personal credit and business credit industries. However, we may invest over 25% of the funds total assets in money market investments from the personal credit or business credit industries only when we determine that the yields on those investments exceed the yields that are available from eligible investments of issuers in the banking industry. The funds shares may be more vulnerable to decreases in value than those of money market funds that invest in issuers in a greater number of industries. To the extent that the fund invests significantly in a particular industry, it runs an increased risk of loss if economic or other developments affecting that industry cause the prices of related money market investments to fall. At times, the fund and other accounts that we and our affiliates manage may own all or most of the debt of a particular issuer. This concentration of ownership may make it more difficult to sell, or determine the fair value of, these investments. MAIN RISKS The main risks that could adversely affect the value of the funds shares and the total return on your investment include: ► Inflation risk  the risk that the effects of inflation may erode the value of your investment over time. ► Money market fund risk  the risk that the fund will not maintain a net asset value of $1.00 per share, due to events such as deterioration in the credit quality of issuers whose securities the fund holds, or an increase in interest rates. 25 P R O S P E C T U S O FT H E T R U S T PAST PERFORMANCE ► Year-to-date performance through 3/31/09 was 0.21%. ► In the funds best calendar quarter during this period (Q4 00), a $1,000 investment would have grown 1.57% to $1,016. ► In the funds worst calendar quarter during this period (Q3 03), a $1,000 investment would have grown 0.16 % to $1,002. The returns above and the average annual total returns below do not reflect insurance-related charges or expenses. If they did, performance would be less than that shown. Although this information can be valuable, it is important to remember that past performance is not necessarily an indication of future results. Average Annual Total Returns (for periods ending 12/31/08) Past Past Past 1 year 5 years 10 years Class IA 2.83% 3.23% 3.32% Class IB 2.57% 2.98% 3.07% Lipper VP (Underlying Funds) Money Market Funds category average 2.23% 3.00% 3.15% The funds performance for portions of the periods benefited from Putnam Managements agreement to limit the funds expenses. The funds performance is compared to the Lipper VP (Underlying Funds) Money Market Funds category average, an arithmetic average of the total return of all VP (Underlying Funds) money market mutual funds tracked by Lipper Analytical Services. COSTS ASSOCIATED WITH YOUR INVESTMENT Total Annual Fund Operating Expenses (expenses that are deducted from fund assets) Distri- bution Total and Annual Manage- Service Fund Expense ment (12b-1) Other Operating Reimburse- Net Fees Fees Expenses* Expenses ment** Expenses Class IA 0.45% N/A 0.12% 0.57% 0.07% 0.50% Class IB 0.45% 0.25% 0.12% 0.82% 0.07% 0.75% Includes estimated expenses attributable to the funds investments in other investment companies that the fund bears indirectly. Also assumes that the fund will pay all costs (estimated to be 0.03%) associated with the funds participation in the Treasurys Temporary Guarantee Program for Money Market Funds. **Reflects Putnam Managements contractual obligation to limit fund expenses through December 31, 2009. For information regarding expense limitations, see Charges and Expenses in the SAI. How do these fees and expenses look in dollar terms? This example takes the annual operating expenses for each share class and translates them into dollar amounts, showing the cumulative effect of these costs over time using standard assumptions described in the introduction under Fund summaries above. EXAMPLE: Annual operating expenses on a $10,000 investment over time 1 year 3 years 5 years 10 years Class IA $51 $169 $298 $673 Class IB $77 $248 $435 $976  Reflects Putnam Managements contractual obligation to limit fund expenses through December 31, 2009 and costs related to the funds participation in the Treasurys Temporary Guarantee Program for Money Market Funds, each of which is reflected only for the first year of each period in the example. The fees and expenses information above does not reflect insurance-related charges or expenses. If it did, expenses would be higher than those shown. PUTNAM VT NEW OPPORTUNITIES FUND GOAL The fund seeks long-term capital appreciation. MAIN INVESTMENT STRATEGIES  GROWTH STOCKS We invest mainly in common stocks of U.S. companies, with a focus on growth stocks. Growth stocks are issued by companies that we believe are fast-growing and whose earnings we believe are likely to increase over time. Growth in earnings may lead to an increase in the price of the stock. We may invest in companies of any size. MAIN RISKS The main risks that could adversely affect the value of the funds shares and the total return on your investment include: 26 P R O S P E C T U SO FT H E T R U S T ► Equity risk  the risk that the stock price of one or more of the companies in the funds portfolio will fall, or will fail to rise. Many factors can adversely affect a stocks performance, including both general financial market conditions and factors related to a specific company or industry. This risk is generally greater for small and midsized companies, which tend to be more vulnerable to adverse developments. ► Market risk  the risk that movements in financial markets will adversely affect the price of the funds investments, regardless of how well the companies in which we invest perform. The market as a whole may not favor the types of investments we make. PAST PERFORMANCE ► Year-to-date performance through 3/31/09 was 4.65%. ► In the funds best calendar quarter during this period (Q4 99), a $1,000 investment would have grown 49.47% to $1,495. ► In the funds worst calendar quarter during this period (Q3 01), a $1,000 investment would have declined 29.40% to $706. The returns above and the average annual total returns below do not reflect insurance-related charges or expenses. If they did, performance would be less than that shown. Although this information can be valuable, it is important to remember that past performance is not necessarily an indication of future results. Average Annual Total Returns (for periods ending 12/31/08) Past Past Past 1 year 5 years 10 years Class IA 38.62% 2.90% 3.50% Class IB 38.75% 3.13% 3.72% Russell 3000 Growth Index (no deduction for fees or expenses) 38.44% 3.33% 4.01% The funds performance for portions of the periods benefited from Putnam Managements agreement to limit the funds expenses. The funds performance is compared to the Russell 3000 Growth Index, an unmanaged index of those companies in the Russell 3000 Index chosen for their growth orientation. COSTS ASSOCIATED WITH YOUR INVESTMENT Total Annual Fund Operating Expenses (expenses that are deducted from fund assets) Distri- bution Total and Annual Manage- Service Fund ment (12b-1) Other Operating Fees Fees Expenses* Expenses Class IA 0.67% N/A 0.09% 0.76% Class IB 0.67% 0.25% 0.09% 1.01% Includes estimated expenses attributable to the funds investments in other investment companies that the fund bears indirectly. How do these fees and expenses look in dollar terms? This example takes the annual operating expenses for each share class and translates them into dollar amounts, showing the cumulative effect of these costs over time using standard assumptions described in the introduction under Fund summaries above. EXAMPLE: Annual operating expenses on a $10,000 investment over time 1 year 3 years 5 years 10 years Class IA $ 78 $242 $420 $ 937 Class IB $103 $321 $556 $1,234 The fees and expenses information above does not reflect insurance-related charges or expenses. If it did, expenses would be higher than those shown. PUTNAM VT RESEARCH FUND GOAL The fund seeks capital appreciation. MAIN INVESTMENT STRATEGIES  STOCKS We invest mainly in common stocks of U.S. companies that we think have the greatest potential for capital appreciation with stock prices that reflect a value lower than that which we place on the company, or whose earnings we believe are likely to grow over time. We also look for the presence of other factors we believe will cause the stock price to rise. We invest mainly in large companies. MAIN RISKS The main risks that could adversely affect the value of the funds shares and the total return on your investment include: 27 P R O S P E C T U S O FT H ET R U S T ► Equity risk  the risk that the stock price of one or more of the companies in the funds portfolio will fall, or will fail to rise. Many factors can adversely affect a stocks performance, including both general financial market conditions and factors related to a specific company or industry. This risk is generally greater for small and midsized companies, which tend to be more vulnerable to adverse developments. ► Market risk  the risk that movements in financial markets will adversely affect the price of the funds investments, regardless of how well the companies in which we invest perform. PAST PERFORMANCE ► Year-to-date performance through 3/31/09 was 7.93%. ► In the funds best calendar quarter during this period (Q4 99), a $1,000 investment would have grown 20.14% to $1,201. ► In the funds worst calendar quarter during this period (Q4 08), a $1,000 investment would have declined 24.03% to $760. The returns above and the average annual total returns below do not reflect insurance-related charges or expenses. If they did, performance would be less than that shown. Although this information can be valuable, it is important to remember that past performance is not necessarily an indication of future results. Average Annual Total Returns (for periods ending 12/31/08) Past Past Past 1 year 5 years 10 years Class IA 38.42% 4.69% 2.39% Class IB 38.54% 4.92% 2.58% S&P 500 Index (no deduction for fees or expenses) 37.00% 2.19% 1.38% The funds performance for portions of the periods benefited from Putnam Managements agreement to limit the funds expenses. The funds performance is compared to the S&P 500 Index, an unmanaged index of common stock performance. COSTS ASSOCIATED WITH YOUR INVESTMENT Total Annual Fund Operating Expenses (expenses that are deducted from fund assets) Distri- bution Total and Annual Manage- Service Fund Expense ment (12b-1) Other Operating Reimburse- Net Fees Fees Expenses* Expenses ment** Expenses Class IA 0.65% N/A 0.22% 0.87% 0.07% 0.80% Class IB 0.65% 0.25% 0.22% 1.12% 0.07% 1.05% Includes estimated expenses attributable to the funds investments in other investment companies that the fund bears indirectly. **Reflects Putnam Managements contractual obligation to limit fund expenses through December 31, 2009. For information regarding expense limitations, see Charges and Expenses in the SAI. How do these fees and expenses look in dollar terms? This example takes the annual operating expenses for each share class and translates them into dollar amounts, showing the cumulative effect of these costs over time using standard assumptions described in the introduction under Fund summaries above . EXAMPLE: Annual operating expenses on a $10,000 investment over time 1 year 3 years 5 years 10 years Class IA $ 82 $271 $476 $1,067 Class IB $107 $349 $611 $1,361  Reflects Putnam Managements contractual obligation to limit fund expenses through December 31, 2009. The fees and expenses information above does not reflect insurance-related charges or expenses. If it did, expenses would be higher than those shown. PUTNAM VT SMALL CAP VALUE FUND GOAL The fund seeks capital appreciation. MAIN INVESTMENT STRATEGIES  VALUE STOCKS We invest mainly in common stocks of U.S. companies, with a focus on value stocks. Value stocks are those that we believe are currently undervalued by the market. If we are correct and other investors recognize the value of the company, the price of its stock may rise. Under normal circumstances, we invest at least 80% of the funds net assets in small companies of a size similar to those in the Russell 2000 Value Index. 28 P R O S P E C T U S O F T H E T R U S T MAIN RISKS The main risks that could adversely affect the value of the funds shares and the total return on your investment include: ► Equity risk  the risk that the stock price of one or more of the companies in the funds portfolio will fall, or will fail to rise. Many factors can adversely affect a stocks performance, including both general financial market conditions and factors related to a specific company or industry. This risk is generally greater for small and midsized companies, which tend to be more vulnerable to adverse developments. ► Market risk  the risk that movements in financial markets will adversely affect the price of the funds investments, regardless of how well the companies in which we invest perform. The market as a whole may not favor the types of investments we make. PAST PERFORMANCE ► Year-to-date performance through 3/31/09 was  17.87%. ► In the funds best calendar quarter during this period (Q2 03), a $1,000 investment would have grown 23.92% to $1,239. ► In the funds worst calendar quarter during this period (Q4 08), a $1,000 investment would have declined 28.70% to $713. The returns above and the average annual total returns below do not reflect insurance-related charges or expenses. If they did, performance would be less than that shown. Although this information can be valuable, it is important to remember that past performance is not necessarily an indication of future results. Average Annual Total Returns (for periods ending 12/31/08) Since Past Past inception 1 year 5 years (4/30/99) Class IA 39.26% 3.22% 4.94% Class IB 39.39% 3.46% 4.70% Russell 2000 Value Index (no deduction for fees or expenses) 28.92% 0.27% 6.48% The funds performance for portions of the periods benefited from Putnam Managements agreement to limit the funds expenses. The funds performance is compared to the Russell 2000 Value Index, an unmanaged index of those companies in the Russell 2000 Index chosen for their value orientation. COSTS ASSOCIATED WITH YOUR INVESTMENT Total Annual Fund Operating Expenses (expenses that are deducted from fund assets) Distri- bution Total and Acquired Annual Manage- Service Fund Fund ment (12b-1) Other Operating Operating Fees Fees Expenses Expenses* Expenses Class IA 0.80% N/A 0.12% 0.08% 1.00% Class IB 0.80% 0.25% 0.12% 0.08% 1.25% Estimate of expenses attributable to the funds investments in other investment companies, based on the total annual fund operating expenses of such companies as reported in their most recent shareholder reports (net of any applicable expense limitations). These indirect expenses will vary from time to time depending on the funds investments in other investment companies and their operating expenses. How do these fees and expenses look in dollar terms? This example takes the annual operating expenses for each share class and translates them into dollar amounts, showing the cumulative effect of these costs over time using standard assumptions described in the introduction under Fund summaries above. EXAMPLE: Annual operating expenses on a $10,000 investment over time 1 year 3 years 5 years 10 years Class IA $102 $319 $553 $1,226 Class IB $127 $397 $687 $1,517 The fees and expenses information above does not reflect insurance-related charges or expenses. If it did, expenses would be higher than those shown. 29 P R O S P E C T U S O FT H E T R U S T PUTNAM VT VISTA FUND GOAL The fund seeks capital appreciation. MAIN INVESTMENT STRATEGIES  GROWTH STOCKS We invest mainly in common stocks of U.S. companies, with a focus on growth stocks. Growth stocks are issued by companies that we believe are fast-growing and whose earnings we believe are likely to increase over time. Growth in earnings may lead to an increase in the price of the stock. We invest mainly in midsized companies. MAIN RISKS The main risks that could adversely affect the value of the funds shares and the total return on your investment include: ► Equity risk  the risk that the stock price of one or more of the companies in the funds portfolio will fall, or will fail to rise. Many factors can adversely affect a stocks performance, including both general financial market conditions and factors related to a specific company or industry. This risk is generally greater for small and midsized companies, which tend to be more vulnerable to adverse developments. ► Market risk  the risk that movements in financial markets will adversely affect the price of the funds investments, regardless of how well the companies in which we invest perform. The market as a whole may not favor the types of investments we make. PAST PERFORMANCE ► Year-to-date performance through 3/31/09 was 10.41%. ► In the funds best calendar quarter during this period (Q4 99), a $1,000 investment would have grown 41.28% to $1,413. ► In the funds worst calendar quarter during this period (Q3 01), a $1,000 investment would have declined 32.08% to $679. The returns above and the average annual total returns below do not reflect insurance-related charges or expenses. If they did, performance would be less than that shown. Although this information can be valuable, it is important to remember that past performance is not necessarily an indication of future results. Average Annual Total Returns (for periods ending 12/31/08) Past Past Past 1 year 5 years 10 years Class IA 45.41% 4.28% 3.10% Class IB 45.54% 4.54% 3.32% Russell Midcap Growth Index (no deduction for fees or expenses) 44.32% 2.33% 0.19% The funds performance for portions of the periods benefited from Putnam Managements agreement to limit the funds expenses. The funds performance is compared to the Russell Midcap Growth Index, an unmanaged index of those companies in the Russell Midcap Index chosen for their growth orientation. COSTS ASSOCIATED WITH YOUR INVESTMENT Total Annual Fund Operating Expenses (expenses that are deducted from fund assets) Distri- bution Total and Acquired Annual Manage- Service Fund Fund ment (12b-1) Other Operating Operating Fees Fees Expenses Expenses* Expenses Class IA 0.65% N/A 0.15% 0.01% 0.81% Class IB 0.65% 0.25% 0.15% 0.01% 1.06% Estimate of expenses attributable to the funds investments in other investment companies, based on the total annual fund operating expenses of such companies as reported in their most recent shareholder reports (net of any applicable expense limitations). These indirect expenses will vary from time to time depending on the funds investments in other investment companies and their operating expenses. How do these fees and expenses look in dollar terms? This example takes the annual operating expenses for each share class and translates them into dollar amounts, showing the cumulative effect of these costs over time using standard assumptions described in the introduction under Fund summaries above. EXAMPLE: Annual operating expenses on a $10,000 investment over time 1 year 3 years 5 years 10 years Class IA $ 83 $259 $450 $1,003 Class IB $108 $337 $585 $1,298 The fees and expenses information above does not reflect insurance-related charges or expenses. If it did, expenses would be higher than those shown. 30 P R O S P E C T U S O F T H E T R U S T PUTNAM VT VOYAGER FUND GOAL The fund seeks capital appreciation. MAIN INVESTMENT STRATEGIES  GROWTH STOCKS We invest mainly in common stocks of U.S. companies, with a focus on growth stocks. Growth stocks are issued by companies that we believe are fast-growing and whose earnings we believe are likely to increase over time. Growth in earnings may lead to an increase in the price of the stock. We invest mainly in midsized and large companies, although we can invest in companies of any size. MAIN RISKS The main risks that could adversely affect the value of the funds shares and the total return on your investment include: ► Equity risk  the risk that the stock price of one or more of the companies in the funds portfolio will fall, or will fail to rise. Many factors can adversely affect a stocks performance, including both general financial market conditions and factors related to a specific company or industry. This risk is generally greater for small and midsized companies, which tend to be more vulnerable to adverse developments. ► Market risk  the risk that movements in financial markets will adversely affect the price of the funds investments, regardless of how well the companies in which we invest perform. The market as a whole may not favor the types of investments we make. PAST PERFORMANCE ► Year-to-date performance through 3/31/09 was 0.50%. ► In the funds best calendar quarter during this period (Q4 99), a $1,000 investment would have grown 41.38% to $1,414. ► In the funds worst calendar quarter during this period (Q4 08), a $1,000 investment would have declined 20.27% to $797. The returns above and the average annual total returns below do not reflect insurance-related charges or expenses. If they did, performance would be less than that shown. Although this information can be valuable, it is important to remember that past performance is not necessarily an indication of future results. Average Annual Total Returns (for periods ending 12/31/08) Past Past Past 1 year 5 years 10 years Class IA 36.87% 4.66% 2.88% Class IB 37.03% 4.90% 3.09% Russell 1000 Growth Index (no deduction for fees or expenses) 38.44% 3.42% 4.27% The funds performance for portions of the periods benefited from Putnam Managements agreement to limit the funds expenses. The funds performance is compared to the Russell 1000 Growth Index, an unmanaged index of those Russell 1000 companies chosen for their growth orientation. COSTS ASSOCIATED WITH YOUR INVESTMENT Total Annual Fund Operating Expenses (expenses that are deducted from fund assets) Distri- bution Total and Acquired Annual Manage- Service Fund Fund ment (12b-1) Other Operating Operating Fees Fees Expenses Expenses* Expenses Class IA 0.64% N/A 0.08% 0.01% 0.73% Class IB 0.64% 0.25% 0.08% 0.01% 0.98% * Estimate of expenses attributable to the funds investments in other investment companies, based on the total annual fund operating expenses of such companies as reported in their most recent shareholder reports (net of any applicable expense limitations). These indirect expenses will vary from time to time depending on the funds investments in other investment companies and their operating expenses. How do these fees and expenses look in dollar terms? This example takes the annual operating expenses for each share class and translates them into dollar amounts, showing the cumulative effect of these costs over time using standard assumptions described in the introduction under Fund summaries above. EXAMPLE: Annual operating expenses on a $10,000 investment over time 1 year 3 years 5 years 10 years Class IA $ 75 $233 $405 $ 905 Class IB $100 $312 $541 $1,203 The fees and expenses information above does not reflect insurance-related charges or expenses. If it did, expenses would be higher than those shown. 31 P R O S P E C T U S O FT H E T R U S T What are the funds main investment strategies and related risks? This section contains greater detail on each funds main investment strategies and the related risks you would face as a fund shareholder. It is important to keep in mind that risk and reward generally go hand in hand; the higher the potential reward, the greater the risk. Many of the investment strategies and related risks discussed below are common to a number of the funds. Not every investment strategy listed below applies to each fund. Please refer to your funds strategy in the Fund Summaries section to determine which risks apply to your fund. ► Common stocks. Common stock represents an ownership interest in a company. The value of a companys stock may fall as a result of factors directly relating to that company, such as decisions made by its management or lower demand for the companys products or services. A stocks value may also fall because of factors affecting not just the company, but also companies in the same industry or in a number of different industries, such as increases in production costs. From time to time, a fund may invest a significant portion of its assets in companies in one or more related industries or sectors, such as the financial sector, which would make the fund more vulnerable to adverse developments affecting those industries or sectors. The value of a companys stock may also be affected by changes in financial markets that are relatively unrelated to the company or its industry, such as changes in interest rates or currency exchange rates. In addition, a companys stock generally pays dividends only after the company invests in its own business and makes required payments to holders of its bonds and other debt. For this reason, the value of a companys stock will usually react more strongly than its bonds and other debt to actual or perceived changes in the companys financial condition or prospects. Stocks of smaller companies may be more vulnerable to adverse developments than those of larger companies. Growth stocks  Stocks of companies we believe are fast-growing may trade at a higher multiple of current earnings than other stocks. The value of such stocks may be more sensitive to changes in current or expected earnings than the values of other stocks. If our assessment of the prospects for a companys earnings growth is wrong, or if our judgment of how other investors will value the companys earnings growth is wrong, then the price of the companys stock may fall or not approach the value that we have placed on it. Value stocks  Companies whose stock we believe is undervalued by the market may have experienced adverse business developments or may be subject to special risks that have caused their stocks to be out of favor. If our assessment of a companys prospects is wrong, or if other investors do not similarly recognize the value of the company, then the price of the companys stock may fall or may not approach the value that we have placed on it. ► Industry focus. For Putnam VT Global Health Care Fund , we invest mainly in companies that we consider to be principally engaged in the health care industries, encompassing two main groups of companies. The first group includes companies who manufacture health care supplies or provide health care-related services, including distributors of products, providers of basic health care services and owners and operators of care facilities and organizations. The second group includes companies in the research, development, production and marketing of pharmaceuticals and biotechnology products. Events that affect the health care industries will have a greater effect on the fund than they would on a fund that is more widely diversified among a number of unrelated industries. Examples of such events include technological advances that make existing products and services obsolete, and changes in regulatory policies concerning approvals of new drugs, medical devices or procedures. In addition, changes in governmental payment systems and private payment systems, such as increased use of managed care arrangements, may be more likely to adversely affect the fund than if the fund were more widely diversified. For Putnam VT Global Utilities Fund , we invest mainly in companies that we consider to be principally engaged in the utilities industries, such as electric, gas or water utilities and companies that operate as independent producers and/or distributors of power. Events that affect the utilities industries will have a greater effect on the fund than they would on a fund that is more widely diversified among a number of unrelated industries. Examples of such events include increases in fuel and other operating costs, and technological advances that make existing plants, equipment or products obsolete. In addition, changes in regulatory policies concerning the environment, energy conservation, nuclear power and utility pricing, as well as deregulation of certain utility services, may be more likely to adversely affect the fund than if the fund were more widely diversified. 32 P R O S P E C T U SO F T H E T R U S T ► Small and midsized companies. These companies, some of which may have a market capitalization of less than $1 billion, are more likely than larger companies to have limited product lines, markets or financial resources, or to depend on a small, inexperienced management group. Stocks of these companies often trade less frequently and in limited volume, and their prices may fluctuate more than stocks of larger companies. Stocks of small and mid-sized companies may therefore be more vulnerable to adverse developments than those of large companies. Small companies in foreign countries could be relatively smaller than those in the United States. For Putnam VT Mid Cap Value Fund , we invest mostly in companies of a size similar to those in the Russell Midcap Value Index. As of March 31, 2009, the index was composed of companies having a market capitalization of between approximately $46 million and $16 billion. For Putnam VT Small Cap Value Fund , we invest mostly in companies of a size similar to those in the Russell 2000 Value Index. As of March 31, 2009, the index was composed of companies having a market capitalization of between approximately $3 million and $3 billion. ► Foreign investments. Each of the funds may invest in securities of foreign issuers. Foreign investments involve certain special risks, including: ►Unfavorable changes in currency exchange rates: Foreign investments are typically issued and traded in foreign currencies. As a result, their values may be affected by changes in exchange rates between foreign currencies and the U.S. dollar. ►Political and economic developments: Foreign investments may be subject to the risks of seizure by a foreign government, imposition of restrictions on the exchange or export of foreign currency, and tax increases. ►Unreliable or untimely information: There may be less publicly available information about a foreign company than about most U.S. companies, and foreign companies are usually not subject to accounting, auditing and financial reporting standards and practices as stringent as those in the United States. ►Limited legal recourse: Legal remedies for investors may be more limited than the remedies available in the United States. ►Limited markets: Certain foreign investments may be less liquid (harder to buy and sell) and more volatile than U.S. investments, which means we may at times be unable to sell these foreign investments at desirable prices. For the same reason, we may at times find it difficult to value the funds foreign investments. ►Trading practices: Brokerage commissions and other fees are generally higher for foreign investments than for U.S. investments. The procedures and rules governing foreign transactions and custody may also involve delays in payment, delivery or recovery of money or investments. The risks of foreign investments are typically increased in less developed countries, which are sometimes referred to as emerging markets. For example, political and economic structures in these countries may be changing rapidly, which can cause instability. These countries are also more likely to experience high levels of inflation, deflation or currency devaluation, which could hurt their economies and securities markets. For these and other reasons, investments in emerging markets are often considered speculative. Certain of these risks may also apply to some extent to U.S.-traded investments that are denominated in foreign currencies, investments in U.S. companies that are traded in foreign markets, or investments in U.S. companies that have significant foreign operations. For Putnam VT Diversified Income Fund , we consider a foreign company to be one that is domiciled outside the United States or has its principal operations located outside the United States; for Putnam VT Income Fund , we may invest in U.S. dollar-denominated fixed-income securities of foreign issuers; and for Putnam VT Money Market Fund , we may invest in money market instruments of foreign issuers that are denominated in U.S. dollars. FIXED INCOME INVESTMENTS Fixed-income securities, which typically pay an unchanging rate of interest or dividends, include bonds and other debt. Each of the funds may invest in fixed-income securities. The value of a fixed-income investment may fall as a result of factors directly relating to the issuer of the security, such as decisions made by its management or a reduction in its credit rating. An investments value may also fall because of factors affecting not just the issuer, but other issuers, such as increases in production costs. The value of an investment may also be affected by general changes in financial market conditions, such as changing interest rates or currency exchange rates. We will consider, among other things, credit, interest rate and prepayment risks, as well as general market conditions, when deciding whether to buy or sell investments. ► Interest rate risk. The values of bonds and other debt instruments usually rise and fall in response to changes in interest rates. Declining interest rates generally increase the value of existing debt instruments, and rising interest rates generally decrease the value of existing debt instruments. Changes in a debt instruments value usually will not affect the amount of interest income paid to a fund, but 33 P R O S P E C T U S O FT H ET R U S T will affect the value of the funds shares. Interest rate risk is generally greater for investments with longer maturities. Some investments give the issuer the option to call or redeem an investment before its maturity date. If an issuer calls or redeems an investment during a time of declining interest rates, we might have to reinvest the proceeds in an investment offering a lower yield, and therefore the fund might not benefit from any increase in value as a result of declining interest rates. Premium investments offer coupon rates higher than prevailing market rates. However, they involve a greater risk of loss, because their values tend to decline over time. For Putnam VT Money Market Fund , average portfolio maturity will not exceed 90 days and the fund may not hold an investment with more than 397 days remaining to maturity. These short-term investments generally have lower yields than longer-term investments. ► Credit risk. Investors normally expect to be compensated in proportion to the risk they are assuming. Thus, debt of issuers with poor credit prospects usually offers higher yields than debt of issuers with more secure credit. Higher-rated investments generally have lower credit risk. For Putnam VT Income Fund , we invest mostly in investment-grade investments. These are rated at least BBB or its equivalent by a nationally recognized securities rating agency, or that are unrated investments we believe are of comparable quality. We may also invest in securities rated below investment grade. However, we will not invest in securities that are rated lower than B or its equivalent by each agency rating the investment, or in unrated securities that we believe are of comparable quality. We will not necessarily sell an investment if its rating is reduced after we buy it. For Putnam VT The George Putnam Fund of Boston , we invest mostly in investment-grade debt investments. These are rated at least BBB or its equivalent at the time of purchase by a nationally recognized securities rating agency, or are unrated investments that we believe are of comparable quality. We may invest in below-investment-grade investments. However, we will not invest in securities that are rated lower than B or its equivalent by each rating agency rating the investment, or in unrated securities that we believe are of comparable quality. We will not necessarily sell an investment if its rating is reduced after we buy it. For Putnam VT High Yield Fund , we invest mostly in higher-yield, higher-risk debt investments that are rated below BBB or its equivalent at the time of purchase by any nationally recognized securities rating agency rating such investments, or are unrated investments that we believe are of comparable quality. We will not necessarily sell an investment if its rating is reduced after we buy it. For Putnam VT Diversified Income Fund and Putnam VT Global Asset Allocation Fund , we may invest up to 70% and 40%, respectively, of each funds total assets in higher-yield, higher-risk debt investments that are rated below BBB or its equivalent at the time of purchase by each nationally recognized securities rating agency rating such investments, or are unrated investments that we believe are of comparable quality. We will not necessarily sell an investment if its rating is reduced after we buy it. For Putnam VT High Yield Fund , Putnam VT Diversified Income Fund , and Putnam VT Global Asset Allocation Fund , we may invest up to 15%, 5% and 5%, respectively, of each funds total assets in debt investments rated below CCC or its equivalent, at the time of purchase, by each agency rating such investments, or in unrated investments that we believe are of comparable quality. For Putnam VT Diversified Income Fund , this includes investments in the lowest rating category of the rating agency. We will not necessarily sell an investment if its rating is reduced after we buy it. Investments rated below BBB or its equivalent are below investment grade. This rating reflects a greater possibility that the issuers may be unable to make timely payments of interest and principal and thus default. If this happens, or is perceived as likely to happen, the values of those investments will usually be more volatile and are likely to fall. A default or expected default could also make it difficult for us to sell the investments at prices approximating the values we had previously placed on them. Lower-rated debt usually has a more limited market than higher-rated debt, which may at times make it difficult for us to buy or sell certain debt instruments or to establish their fair value. Credit risk is generally greater for zero coupon bonds and other investments that are issued at less than their face value and that are required to make interest payments only at maturity rather than at intervals during the life of the investment. Credit ratings are based largely on the issuers historical financial condition and the rating agencies investment analysis at the time of rating. The rating assigned to any particular investment does not necessarily reflect the issuers current financial condition, and does not reflect an assessment of the investments volatility or liquidity. Although we consider credit ratings in making investment decisions, we perform our own investment analysis and do not rely only on ratings assigned by the rating agencies. 34 P R O S P E C T U S O F T H E T R U S T Our success in achieving a funds investment objective may depend more on our own credit analysis when we buy lower quality bonds than when we buy higher quality bonds. We may have to participate in legal proceedings involving the issuer. This could increase the funds operating expenses and decrease its net asset value. Although investment-grade investments generally have lower credit risk, they may share some of the risks of lower-rated investments. U.S. government investments generally have the least credit risk, but are not completely free of credit risk. While some investments, such as U.S. Treasury obligations and Ginnie Mae certificates, are backed by the full faith and credit of the U.S. government, others are backed only by the credit of the issuer. Mortgage-backed and asset-backed securities may be subject to the risk that underlying borrowers will be unable to meet their obligations. For Putnam VT Money Market Fund , we buy only high quality investments. These are: ►rated in one of the two highest categories by at least two nationally recognized rating services, ►rated by one rating service in one of the services two highest categories (if only one rating service has provided a rating), or ►unrated investments that we determine are of equivalent quality. The credit quality of an investment may be supported or enhanced by another company or financial institution through the use of a letter of credit or similar arrangements. The main risk in investments backed by a letter of credit is that the provider of the letter of credit will not be able to fulfill its obligations to the issuer. ► Mortgage-backed and asset-backed investments; prepayment risk. Traditional debt investments typically pay a fixed rate of interest until maturity, when the entire principal amount is due. By contrast, payments on securi-tized debt instruments, including mortgage-backed and asset-backed investments, typically include both interest and partial payment of principal. Principal may also be prepaid voluntarily, or as a result of refinancing or foreclosure. We may have to invest the proceeds from prepaid investments in other investments with less attractive terms and yields. Compared to debt that cannot be prepaid, mortgage-backed investments are less likely to increase in value during periods of declining interest rates and have a higher risk of decline in value during periods of rising interest rates. Such investments may increase the volatility of a fund. Some mortgage-backed investments receive only the interest portion or the principal portion of payments on the underlying mortgages. The yields and values of these investments are extremely sensitive to changes in interest rates and in the rate of principal payments on the underlying mortgages. The market for these investments may be volatile and limited, which may make them difficult to buy or sell. Asset-backed securities, which are subject to risks similar to those of mortgage-backed securities, are also structured like mortgage-backed securities, but instead of mortgage loans or interests in mortgage loans, the underlying assets may include such items as motor vehicle installment sales or installment loan contracts, leases of various types of real and personal property and receivables from credit card agreements. ► Money market investments. These include certificates of deposit, commercial paper (including asset-backed commercial paper), U.S. government debt and repurchase agreements, corporate obligations and bankers acceptances. ► Illiquid investments. For Putnam VT High Yield Fund, we may invest up to 15% (up to 10% for Putnam VT Money Market Fund ) of a funds assets in illiquid investments, which may be considered speculative and which may be difficult to sell. The sale of many of these investments is limited by law. We may not be able to sell a funds illiquid investments when we consider it is desirable to do so, or we may be able to sell them only at less than their market value. ► Derivatives. We may engage in a variety of transactions involving derivatives, such as futures, options, warrants and swap contracts. Derivatives are financial instruments whose value depends upon, or is derived from, the value of something else, such as one or more underlying investments, pools of investments, indexes or currencies. We may make use of short derivatives positions, the values of which move in the opposite direction from the price of the underlying investment, pool of investments, index or currency. We may use derivatives both for hedging and non-hedging purposes. For example, we may use derivatives to increase or decrease a funds exposure to long- or short-term interest rates (in the United States or abroad) or as a substitute for a direct investment in the securities of one or more issuers. However, we may also choose not to use derivatives, based on our evaluation of market conditions or the availability of suitable derivatives. Investments in derivatives may be applied toward meeting a requirement to invest in a particular kind of investment if the derivatives have economic characteristics similar to that investment. For Putnam VT Global Asset Allocation Fund , derivatives positions that offset each other may be netted against one another for purposes of our policy on strategic allocation between stocks and bonds. 35 P R O S P E C T U S O F T H ET R U S T Derivatives involve special risks and may result in losses. The successful use of derivatives depends on our ability to manage these sophisticated instruments. Some derivatives are leveraged, which means that they provide the fund with investment exposure greater than the value of the funds investment in the derivatives. As a result, these derivatives may magnify or otherwise increase investment losses to the fund. The risk of loss from certain short derivatives positions is theoretically unlimited. The prices of derivatives may move in unexpected ways due to the use of leverage or other factors, especially in unusual market conditions, and may result in increased volatility. Other risks arise from the potential inability to terminate or sell derivatives positions. A liquid secondary market may not always exist for the funds derivatives positions at any time. In fact, many over-the-counter instruments (investments not traded on an exchange) will not be liquid. Over-the-counter instruments also involve the risk that the other party to the derivatives transaction will not meet its obligations. For further information about the risks of derivatives, see the SAI. ► Floating rate loans. We may invest in floating rate loans. Putnam VT Diversified Income Fund may invest significantly in these loans. Floating rate loans are debt obligations with interest rates that adjust or float periodically (normally on a monthly or quarterly basis) based on a generally recognized base rate such as the London Inter-Bank Offered Rate (LIBOR) or the prime rate offered by one or more major U.S. banks. While most floating rate loans are below investment grade in quality, most also are senior in rank in the event of bankruptcy to most other securities of the borrower such as common stock or public bonds. Floating rate loans are also normally secured by specific collateral or assets of the borrower so that the holders of the loans will have a priority claim on those assets in the event of default or bankruptcy of the issuer. Floating rate loans generally are less sensitive to interest rate changes than obligations with fixed interest rates but may decline in value if their interest rates do not rise as much, or as quickly, as interest rates in general. Conversely, floating rate instruments will not generally increase in value if interest rates decline. Changes in interest rates will also affect the amount of interest income the fund earns on its floating rate investments. Most floating rate loans allow for prepayment of principal without penalty. If a borrower prepays a loan, we might have to reinvest the proceeds in an investment that may have lower yields than the yield on the prepaid loan or might not be able to take advantage of potential gains from increases in the credit quality of the issuer. Although the market for the types of floating rate loans in which a fund invests has become increasingly liquid over time, this market is still developing, and there can be no assurance that adverse developments with respect to this market or particular borrowers will not prevent the fund from selling these loans at their market values when we consider such a sale desirable. ► Short sales. For Putnam VT Global Health Care Fund and Putnam VT Global Utilities Fund , we may engage in short sales, which are transactions in which the fund sells a security it does not own to a third party by borrowing the security in anticipation of purchasing the same security at the market price on a later date to close out the short position. The price the fund pays at the later date may be more or less than the price at which the fund sold the security. If the price of the security sold short increases between the time of the short sale and the time the fund replaces the borrowed security, the fund will incur a loss which is theoretically unlimited. The funds investment strategy of reinvesting proceeds received from selling securities short may effectively create leverage, which can amplify the effects of market volatility on the funds share price and make the funds returns more volatile. This is because leverage tends to magnify the effect of any increase or decrease in the value of the funds portfolio securities. The use of leverage may also cause the fund to liquidate portfolio positions when it would not be advantageous to do so in order to satisfy its obligations. ► Other investments. In addition to the main investment strategies described above, we may make other types of investments, such as investments in preferred stocks, convertible securities, hybrid and structured bonds and notes (including, for Putnam VT Global Asset Allocation Fund , debt instruments with terms determined by reference to a particular commodity or to all or portions of a commodities index), preferred securities that would be characterized as debt securities under applicable accounting standards and tax laws, and assignments of and participations in fixed and floating rate loans. The funds may also loan their portfolio securities to earn additional income. These practices may be subject to other risks, as described in the SAI. ► Participation in theTreasurysTemporary Guarantee Program. On March 31, 2009, the U.S. Department of the Treasury announced the second extension of its Temporary Guarantee Program for Money Market Funds (the Program) from April 30, 2009 through September 18, 2009. Putnam VT Money Market Fund , with the approval of its Board of Trustees, continues to participate in the Program. 36 P R O S P E C T U SO F T H E T R U S T Subject to certain conditions and limitations, share amounts held by investors in the fund as of the close of business on September 19, 2008 are guaranteed against loss under the Program in the event the funds market-based net asset value per share declines below $0.995 (a Guarantee Event) and the fund subsequently liquidates. Only shareholders who held shares of the fund on September 19, 2008 would receive payments under the Program. Shareholders would receive payments only with respect to the lesser of the number of shares owned at the close of business on September 19, 2008 and the number of shares owned at the time of the Guarantee Event. Under the Program, a shareholder who has continuously maintained a fund account since September 19, 2008 would receive a payment for each covered share equal to $1.00 minus amounts previously paid by the fund to such shareholder since the date of the Guarantee Event. The Program is subject to an overall limit of approximately $50 billion for all participating money market funds. The cost to participate in the Program has been and will continue to be borne by the fund without regard to any expense limitation currently in effect for the fund. Fund shares acquired by investors after September 19, 2008 generally are not eligible for protection under the Program . ► Alternative strategies . Under normal market conditions, we keep each funds portfolio fully invested, with minimal cash holdings. However, at times we may judge that market conditions make pursuing a funds usual investment strategies inconsistent with the best interests of its shareholders. We then may temporarily use alternative strategies that are mainly designed to limit losses, including, for funds that invest significantly outside the United States, investing solely in the United States. However, we may choose not to use these strategies for a variety of reasons, even in very volatile market conditions. These strategies may cause a fund to miss out on investment opportunities, and may prevent a fund from achieving its goal. ► Changes in policies . The Trusts Trustees may change any of the funds goals, investment strategies and other policies without shareholder approval, except as otherwise indicated. ► Portfolio transactions and portfolio turnover rate . Each funds daily transactions on stock exchanges, commodities markets and futures markets involve costs that are reflected in a funds total return but not in the Total Annual Fund Operating Expenses. For example, the following table shows the brokerage commissions paid by each fund during the last fiscal year in dollar amounts and as a percentage of the funds average net assets. The table also shows, of these amounts, the commissions paid by each fund to brokers who also provided research services, in dollar amounts and as a percentage of the funds average net assets. Commissions paid Brokerage Commissions paid to brokers Brokerage commissions to brokers who also provided commissions (% of average who also provided research services Fund name net assets) research services ($) (% of average net assets) Putnam VT American Government Income Fund $47,982 0.03% $0 0.00% Putnam VT Capital Opportunities Fund $65,912 0.23% $29,804 0.10% Putnam VT Diversified Income Fund $166,715 0.04% $0 0.00% Putnam VT Equity Income Fund $362,134 0.18% $118,642 0.06% Putnam VT The George Putnam Fund of Boston $324,008 0.09% $48,577 0.01% Putnam VT Global Asset Allocation Fund $424,321 0.15% $120,132 0.04% Putnam VT Global Equity Fund $950,270 0.25% $416,656 0.11% Putnam VT Global Health Care Fund $94,887 0.06% $41,271 0.02% Putnam VT Global Utilities Fund $415,759 0.14% $81,668 0.03% Putnam VT Growth and Income Fund $2,360,589 0.11% $721,967 0.03% Putnam VT Growth Opportunities Fund $51,541 0.16% $15,746 0.05% Putnam VT High Yield Fund $15,166 0.00% $6,909 0.00% Putnam VT Income Fund $153,078 0.03% $0 0.00% Putnam VT International Equity Fund $1,968,250 0.22% $843,886 0.09% Putnam VT International Growth and Income Fund $701,798 0.23% $343,947 0.11% Putnam VT International New Opportunities Fund $713,988 0.36% $351,122 0.18% 37 P R O S P E C T U S O F T H E T R U S T Commissions paid Brokerage Commissions paid to brokers Brokerage commissions to brokers who also provided commissions (% of average who also provided research services Fund name net assets) research services ($) (% of average net assets) Putnam VT Investors Fund $731,176 0.22% $286,702 0.09% Putnam VT Mid Cap Value Fund $170,811 0.31% $67,487 0.12% Putnam VT Money Market Fund $0 0.00% $0 0.00% Putnam VT New Opportunities Fund $1,365,161 0.18% $474,695 0.06% Putnam VT Research Fund $237,951 0.24% $89,839 0.09% Putnam VT Small Cap Value Fund $1,010,561 0.28% $399,515 0.11% Putnam VT Vista Fund $753,542 0.32% $283,566 0.12% Putnam VT Voyager Fund $3,029,589 0.28% $778,488 0.07% Combining the brokerage commissions paid by each fund during the last fiscal year (as a percentage of the funds average net assets) with the funds Total Annual Fund Operating Expenses ratio or Net Expenses ratio (if applicable) for class IA shares results in the following combined cost ratio as a percentage of each funds average net assets for class IA shares for the last fiscal year. Combined Combined Fund name Cost Ratio* Fund name Cost Ratio* Putnam VT American Government Income Fund 0.67% Putnam VT Income Fund 0.62% Putnam VT Capital Opportunities Fund 1.22% Putnam VT International Equity Fund 1.10% Putnam VT Diversified Income Fund 0.80% Putnam VT International Growth and Income Fund 1.16% Putnam VT Equity Income Fund 0.98% Putnam VT International New Opportunities Fund 1.46% Putnam VT The George Putnam Fund of Boston 0.88% Putnam VT Investors Fund 0.99% Putnam VT Global Asset Allocation Fund 0.94% Putnam VT Mid Cap Value Fund 1.21% Putnam VT Global Equity Fund 1.13% Putnam VT Money Market Fund 0.50% Putnam VT Global Health Care Fund 0.90% Putnam VT New Opportunities Fund 0.94% Putnam VT Global Utilities Fund 0.95% Putnam VT Research Fund 1.04% Putnam VT Growth and Income Fund 0.71% Putnam VT Small Cap Value Fund 1.28% Putnam VT Growth Opportunities Fund 0.98% Putnam VT Vista Fund 1.13% Putnam VT High Yield Fund 0.73% Putnam VT Voyager Fund 1.01% *The combined cost ratios do not reflect insurance-related charges or expenses. If they did, the ratios would be higher than those shown. Additional information regarding Putnams brokerage selection procedures is included in the SAI. Because different types of funds used different trading procedures, investors should exercise caution when comparing brokerage commissions and combined cost ratios for different types of funds. For example, while brokerage commissions represent one component of a funds transaction costs, they do not reflect any undisclosed amount of profit or mark-up included in the price paid by a fund for principal transactions (transactions made directly with a dealer or other counterparty), including most fixed income securities and certain derivatives. In addition, brokerage commissions do not reflect other elements of transaction costs, including the extent to which the funds purchase and sale transactions may change the market price for an investment (the market impact). Another factor in transaction costs (with the exception of Putnam VT Money Market Fund ) is a funds portfolio turnover rate, which measures how frequently the fund buys and sells investments. A portfolio turnover of 100%, for example, would mean that a fund sold and replaced securities valued at 100% of the funds assets within a one-year period. Funds with high turnover may be more likely to realize capital 38 P R O S P E C T U S O FT H E T R U S T gains that must be distributed to shareholders as taxable income. High turnover may also cause a fund to pay more brokerage commissions and other transaction costs, which may detract from performance. Each funds portfolio turnover rate and the amount of brokerage commissions it pays will vary over time based on market conditions. Each funds portfolio turnover rate for each of the past five fiscal years is set forth in the Financial Highlights at the end of this prospectus. ► Portfolio holdings . The SAI includes a description of the funds policies with respect to the disclosure of their portfolio holdings. For more specific information on a funds portfolio, you may visit the Putnam Investments website, www.putnam.com/individual, and click on Annuities . Each funds top 10 holdings and related portfolio information may be viewed monthly beginning approximately 15 days after the end of each month, and full portfolio holdings of each fund (with the exception of Putnam VT Money Market Fund ) may be viewed beginning on the last business day of the month after the end of each calendar quarter. Putnam VT Money Market Funds full portfolio holdings may be viewed beginning on the sixth business day after the end of each calendar quarter and, to the extent determined by the Chief Compliance Officer, to be in the best interest of Putnam VT Money Market Funds shareholders, more frequently. This information will remain available on the website until a fund files a Form N-CSR or N-Q with the Securities and Exchange Commission (SEC) for the period that includes the date of the information, after which such information can be found on the SECs website at http://www.sec.gov. Who oversees and manages the funds? THE FUNDS TRUSTEES As a shareholder of a mutual fund, you have certain rights and protections, including representation by a Board of Trustees. The Putnam Funds Board of Trustees oversees the general conduct of the funds business and represents the interests of the Putnam fund shareholders. The Putnam Funds Board of Trustees includes Trustees who are elected by shareholder vote at least once every five years and at least 75% of whom are independent (not an officer of a fund or affiliated with Putnam Management). The Trustees periodically review each funds investment performance and the quality of other services such as administration, custody, and investor services. At least annually, the Trustees review the fees paid to Putnam Management and its affiliates for providing or overseeing these services, as well as the overall level of the funds operating expenses. In carrying out their responsibilities, the Trustees are assisted by an administrative staff and auditors and legal counsel that are selected by the Trustees and are independent of Putnam Management and its affiliates. Contacting the funds Trustees Address correspondence to: The Putnam Funds Trustees One Post Office Square Boston, MA 02109 THE FUNDS INVESTMENT MANAGER The Trustees have retained Putnam Management to be each funds investment manager, responsible for making investment decisions for each fund and managing each funds other affairs and business. The basis for the Trustees approval of the Trusts management contract and the sub-management and sub-advisory contracts described below is discussed in the Trusts annual report to shareholders dated December 31, 2008. Each fund pays Putnam Management a quarterly management fee (monthly for Putnam VT Capital Opportunities Fund, Putnam VT Equity Income Fund and Putnam VT Mid Cap Value Fund) for these services based on the funds average net assets. Putnam Managements address is One Post Office Square, Boston, MA 02109. Each fund paid Putnam Management management fees in the following amounts (reflected as a percentage of average net assets for each funds last fiscal year after giving effect to applicable waivers): Management Putnam VT Fund Fees Putnam VT American Government Income Fund 0.44% Putnam VT Capital Opportunities Fund 0.48% Putnam VT Diversified Income Fund 0.57% Putnam VT Equity Income Fund 0.65% Putnam VT The George Putnam Fund of Boston 0.61% Putnam VT Global Asset Allocation Fund 0.56% Putnam VT Global Equity Fund 0.75% Putnam VT Global Health Care Fund 0.67% Putnam VT Global Utilities Fund 0.69% Putnam VT Growth and Income Fund 0.53% Putnam VT Growth Opportunities Fund 0.31% Putnam VT High Yield Fund 0.60% Putnam VT Income Fund 0.47% Putnam VT International Equity Fund 0.75% Putnam VT International Growth and Income Fund 0.80% 39 P R O S P E C T U SO FT H E T R U S T Management Putnam VT Fund Fees Putnam VT International New Opportunities Fund 0.92% Putnam VT Investors Fund 0.65% Putnam VT Mid Cap Value Fund 0.61% Putnam VT Money Market Fund 0.37% Putnam VT New Opportunities Fund 0.67% Putnam VT Research Fund 0.58% Putnam VT Small Cap Value Fund 0.80% Putnam VT Vista Fund 0.65% Putnam VT Voyager Fund 0.64% With respect to Putnam VT Diversified Income Fund , Putnam VT The George Putnam Fund of Boston , Putnam VT Global Asset Allocation Fund , Putnam VT Global Equity Fund , Putnam VT Global Health Care Fund , Putnam VT Global Utilities Fund , Putnam VT High Yield Fund , Putnam VT International Equity Fund , Putnam VT International Growth and Income Fund , Putnam VT International New Opportunities Fund , and Putnam VT Research Fund , Putnam Management has retained its affiliate, Putnam Investments Limited (PIL), to manage a separate portion of the assets of each fund. Subject to the supervision of Putnam Management, PIL, which provides a full range of international investment advisory services to institutional and retail clients, is responsible for making investment decisions for the portion of the assets of the funds that it manages. Putnam Management (and not the funds) pays a quarterly sub-management fee to PIL for its services at the following annual rates: Putnam VT Global Asset Allocation Fund, Putnam VT Global Equity Fund, Putnam VT Global Health Care Fund, Putnam VT Global Utilities Fund, Putnam VT International Equity Fund, Putnam VT International Growth and Income Fund, Putnam VT International New Opportunities Fund and Putnam VT Research Fund : 0.35% of the average aggregate net asset value of the portion of the assets of each fund managed by PIL. Putnam VT Diversified Income Fund , Putnam VT The George Putnam Fund of Boston , and Putnam VT High Yield Fund : 0.40% of the average aggregate net asset value of the portion of the assets of each fund managed by PIL. PILs address is Cassini House, 5759 St Jamess Street, London, England, SW1A 1LD. With respect to Putnam VT Global Asset Allocation Fund , Putnam VT Global Equity Fund , Putnam VT Global Health Care Fund , Putnam VT Global Utilities Fund , Putnam VT International Equity Fund , Putnam VT International Growth and Income Fund , Putnam VT International New Opportunities Fund , and Putnam VT Research Fund , Putnam Management and PIL have retained their affiliate, The Putnam Advisory Company, LLC (PAC), as a sub-adviser to manage a separate portion of the assets of each fund. Subject to the supervision of Putnam Management or PIL, as applicable, PAC is responsible for making investment decisions for the portion of the assets of each fund that it manages. Putnam Management or PIL, as applicable (and not the fund), pays a quarterly sub-advisory fee to PAC for its services at the annual rate of 0.35% of the average net asset value of the portion of the assets of each fund managed by PAC. PAC, which provides financial services to institutions and individuals through separately-managed accounts and pooled investment vehicles, has its headquarters at One Post Office Square, Boston, MA 02109. ► Portfolio managers. The officers of Putnam Management identified below are primarily responsible for the day-to-day management of each funds portfolio. PUTNAM VT AMERICAN GOVERNMENT INCOME FUND Portfolio Joined Positions Over Managers Fund Employer Past Five Years Rob Bloemker 2002 Putnam Head of Fixed Income Management Previously, Chief 1999  Present Investment Officer, Core Fixed-Income; Team Leader, Mortgage and Government; Mortgage Specialist Daniel Choquette 2005 Putnam Investment Strategist Management Previously, Mortgage 2002  Present Specialist Michael Salm 2007 Putnam Team Leader, Liquid Management Markets 1997  Present Previously, Mortgage Specialist PUTNAM VT CAPITAL OPPORTUNITIES FUND Portfolio Joined Positions Over Manager Fund Employer Past Five Years Joseph Joseph 1999 Putnam Chief Investment Officer, Management U.S. and International 1994  Present Small and Mid-Cap Cap Teams 40 P R O S P E C T U S O F T H ET R U S T PUTNAM VT DIVERSIFIED INCOME FUND Portfolio Joined Positions Over Managers Fund Employer Past Five Years D. William Kohli 1994 Putnam Team Leader, Management Portfolio Construction 1994  Present Previously, Director of Core Fixed Income Team Michael Atkin 2008 Putnam Director, Sovereign Management Research 1997  Present Rob Bloemker 2005 Putnam Head of Fixed Income Management Previously, Chief 1999  Present Investment Officer, Core-Fixed Income; Team Leader Mortgage and Government; Mortgage Specialist Kevin Murphy 2008 Putnam Team Leader, High Grade Management Credit 1999  Present Previously, Investment Strategist Paul Scanlon 2005 Putnam Team Leader, Management U.S. High-Yield 1999  Present Previously, Portfolio Manager PUTNAM VT EQUITY INCOME FUND Portfolio Joined Positions Over Manager Fund Employer Past Five Years Bartlett Geer 2000 Putnam Senior Portfolio Manager Management 2000  Present PUTNAM VT THE GEORGE PUTNAM FUND OF BOSTON Portfolio Joined Positions Over Managers Fund Employer Past Five Years David Calabro 2008 Putnam Senior Portfolio Manager Management 2008  Present MFS Investment Portfolio Manager Management 2002  2005 Raman Srivastava 2004 Putnam Portfolio Construction Management Specialist 1999  Present Previously, Portfolio Manager and Quantitative Analyst PUTNAM VT GLOBAL ASSET ALLOCATION FUND Portfolio Joined Positions Over Managers Fund Employer Past Five Years Jeffrey Knight 2002 Putnam Head of Global Asset Management Allocation 1993  Present Previously, Director, Global Asset Allocation James Fetch 2008 Putnam Portfolio Manager Management Previously, Investment 1994  Present Strategist and Analyst Robert Kea 2002 Putnam Portfolio Manager Management Previously, Quantitative 1989  Present Analyst and Analyst Robert Schoen 2002 Putnam Portfolio Manager Management Previously, Quantitative 1997  Present Analyst Jason Vaillancourt 2008 Putnam Portfolio Manager Management Previously, Investment 1999  Present Strategist and Analyst PUTNAM VT GLOBAL EQUITY FUND Portfolio Joined Positions Over Manager Fund Employer Past Five Years Shigeki Makino 2002 Putnam Head of Global Equities Management Previously, Senior 2000  Present Portfolio Manager PUTNAM VT GLOBAL HEALTH CARE FUND Portfolio Joined Positions Over Managers Fund Employer Past Five Years Kelsey Chen 2005 Putnam Analyst and Sector Team Management Leader, Global Equity 2000  Present Research Team Previously, Analyst Christopher Stevo 2009 Putnam Analyst Management 1999  Present PUTNAM VT GLOBAL UTILITIES FUND Portfolio Joined Positions Over Manager Fund Employer Past Five Years Michael Yogg 2000 Putnam Analyst and Sector Team Management Leader, Global Equity 1997  Present Research Team Previously, Associate Director, Global Equity Research Team; Analyst PUTNAM VT GROWTH AND INCOME FUND Portfolio Joined Positions Over Manger Fund Employer Past Five Years Robert Ewing 2008 Putnam Head of U.S. Large Cap Management Equities 2008  Present RiverSource Portfolio Manager Investments 2002  2008 41 P R O S P E C T U S O F T H E T R U S T PUTNAM VT GROWTH OPPORTUNITIES FUND Portfolio Joined Positions Over Manager Fund Employer Past Five Years Robert Brookby 2009 Putnam Portfolio Manager Management 2008  Present American Century Portfolio Manager Investments 2000  2008 PUTNAM VT HIGH YIELD FUND Portfolio Joined Positions Over Managers Fund Employer Past Five Years Paul Scanlon 2002 Putnam Team Leader, U.S. Management High-Yield 1999  Present Previously, Portfolio Manager Norman Boucher 2005 Putnam Portfolio Manager Management 1998  Present Robert Salvin 2005 Putnam Portfolio Manager Management 2000  Present PUTNAM VT INCOME FUND Portfolio Joined Positions Over Managers Fund Employer Past Five Years Rob Bloemker 2003 Putnam Head of Fixed Income Management Previously, Chief 1999  Present Investment Officer, Core-Fixed Income; Team Leader Mortgage and Government; Mortgage Specialist Carl Bell 2008 Putnam Team Leader, Structured Management Credit Team 1998  Present Previously, Mortgage/ Asset-Backed Securities Team Kevin Murphy 2005 Putnam Team Leader, High Management Grade Credit 1999  Present Previously, Investment Strategist Michael Salm 2007 Putnam Team Leader, Liquid Management Markets 1997  Present Previously, Mortgage Specialist Raman Srivastava 2005 Putnam Portfolio Construction Management Specialist 1999  Present Previously, Portfolio Manager and Quantitative Analyst PUTNAM VT INTERNATIONAL EQUITY FUND Portfolio Joined Positions Over Manager Fund Employer Past Five Years Joshua Byrne 2000 Putnam Head of International Management Large Cap Equities 1992  Present Previously, Co-Chief Investment Officer, International Core Equity Team, Senior Portfolio Manager PUTNAM VT INTERNATIONAL GROWTH AND INCOME FUND Portfolio Joined Positions Over Manager Fund Employer Past Five Years Pamela Holding 2001 Putnam Chief Investment Officer, Management International Value Team 1995  Present Previously, Senior Portfolio Manager PUTNAM VT INTERNATIONAL NEW OPPORTUNITIES FUND Portfolio Joined Positions Over Manager Fund Employer Past Five Years Jeff Sacknowitz 2008 Putnam Portfolio Manager Management Previously, Analyst 1999  Present PUTNAM VT INVESTORS FUND Portfolio Joined Positions Over Manager Fund Employer Past Five Years Gerard Sullivan 2008 Putnam Senior Portfolio Manager Management 2008  Present American Century Lead Portfolio Manager Investments 2000  2008 PUTNAM VT MID CAP VALUE FUND Portfolio Joined Positions Over Manager Fund Employer Past Five Years James Polk 2004 Putnam Portfolio Manager Management Previously, Senior Analyst 1998  Present PUTNAM VT NEW OPPORTUNITIES FUND Portfolio Joined Positions Over Manager Fund Employer Past Five Years Gerald Moore 2007 Putnam Senior Portfolio Manager Management Previously, Portfolio 1997  Present Manager 42 P R O S P E C T U S O FT H E T R U S T PUTNAM VT RESEARCH FUND Portfolio Joined Positions Over Manager Fund Employer Past Five Years Andrew Matteis 2008 Putnam Co-Chief Investment Management Officer, Large-Cap Equity 1993  Present Research Team and Director, Credit Research PUTNAM VT SMALL CAP VALUE FUND Small and Mid Cap Value Team Portfolio Joined Positions Over Managers Fund Employer Past Five Years Edward Shadek, Jr. 1999 Putnam Head of Small/Mid Cap Management Equities 1997  Present Eric Harthun 2008 Putnam Portfolio Manager Management Previously, Senior Analyst 2000  Present PUTNAM VT VISTA FUND Portfolio Joined Positions Over Manager Fund Employer Past Five Years Raymond Haddad 2007 Putnam Portfolio Manager Management Previously, Analyst 2000  Present PUTNAM VT VOYAGER FUND Portfolio Joined Positions Over Manager Fund Employer Past Five Years Nick Thakore 2008 Putnam Head of U.S. Large Cap Management Equities 2008  Present RiverSource Manager Investments 2002  2008 ► Other funds managed by the funds portfolio managers; compensation. Listed below are the Putnam funds managed by the portfolio managers discussed in this prospectus as of March 31, 2009. The individuals listed may also manage other accounts managed by Putnam Management or an affiliate, including retail mutual fund counterparts to the funds in Putnam Variable Trust or other accounts advised by Putnam Management or an affiliate. The SAI provides additional information about other accounts managed by these individuals, as well as information about the structure of and methods used to determine their compensation and their ownership of securities of the funds. Name Michael Atkin Putnam Diversified Income Trust Putnam Global Income Trust Putnam Master Intermediate Income Trust Putnam Premier Income Trust Putnam VT Diversified Income Fund Carl Bell Putnam Absolute Return 100 Fund Putnam Absolute Return 300 Fund Putnam Income Fund Putnam VT Income Fund Rob Bloemker Putnam Absolute Return 100 Fund Putnam Absolute Return 300 Fund Putnam American Government Income Fund Putnam Diversified Income Trust Putnam Global Income Trust Putnam Income Fund Putnam U.S. Government Income Trust Putnam VT American Government Income Fund Putnam VT Diversified Income Fund Putnam VT Income Fund Putnam Master Intermediate Income Trust Putnam Premier Income Trust Norman Boucher Putnam Floating Rate Income Fund Putnam High Yield Advantage Fund Putnam High Yield Trust Putnam VT High Yield Fund Robert Brookby Putnam Growth Opportunities Fund Putnam VT Growth Opportunities Fund Joshua Byrne Putnam International Equity Fund Putnam VT International Equity Fund David Calabro The George Putnam Fund of Boston Putnam VT The George Putnam Fund of Boston Kelsey Chen Putnam Global Health Care Fund Putnam VT Global Health Care Fund Daniel Choquette Putnam American Government Income Fund Putnam U.S. Government Income Trust Putnam VT American Government Income Fund Robert Ewing The Putnam Fund for Growth and Income Putnam VT Growth and Income Fund James Fetch Putnam Absolute Return 500 Fund Putnam Absolute Return 700 Fund Putnam Asset Allocation-Balanced Portfolio Putnam Asset Allocation-Conservative Portfolio Putnam Asset Allocation-Equity Portfolio Putnam Asset Allocation-Growth Portfolio Putnam VT Global Asset Allocation Fund Bartlett Geer Putnam Equity Income Fund Putnam VT Equity Income Fund Raymond Haddad Putnam Vista Fund Putnam VT Vista Fund Eric Harthun Putnam Convertible Income-Growth Trust Putnam High Income Securities Fund Putnam Small Cap Value Fund Putnam VT Small Cap Value Fund Pamela Holding Putnam International Growth & Income Fund Putnam VT International Growth & Income Fund Joseph Joseph Putnam Capital Opportunities Fund Putnam International Capital Opportunities Fund Putnam VT Capital Opportunities Fund 43 P R O S P E C T U SO F T H E T R U S T Name Robert Kea Putnam Absolute Return 500 Fund Putnam Absolute Return 700 Fund Putnam Asset Allocation-Balanced Portfolio Putnam Asset Allocation-Conservative Portfolio Putnam Asset Allocation-Equity Portfolio Putnam Asset Allocation-Growth Portfolio Putnam RetirementReady Funds Putnam Income Strategies Fund Putnam VT Global Asset Allocation Fund Jeffrey Knight Putnam Absolute Return 500 Fund Putnam Absolute Return 700 Fund Putnam Asset Allocation-Balanced Portfolio Putnam Asset Allocation-Conservative Portfolio Putnam Asset Allocation-Equity Portfolio Putnam Asset Allocation-Growth Portfolio Putnam Income Strategies Fund Putnam RetirementReady Funds Putnam VT Global Asset Allocation Fund D. William Kohli Putnam Absolute Return 100 Fund Putnam Absolute Return 300 Fund Putnam Diversified Income Trust Putnam Global Income Trust Putnam Master Intermediate Income Trust Putnam Premier Income Trust Putnam VT Diversified Income Fund Shigeki Makino Putnam Global Equity Fund Putnam VT Global Equity Fund Andrew Matteis Putnam Research Fund Putnam VT Research Fund Gerard Moore Putnam New Opportunities Fund Putnam VT New Opportunities Fund Kevin Murphy Putnam Absolute Return 100 Fund Putnam Absolute Return 300 Fund Putnam Income Fund Putnam Diversified Income Trust Putnam Master Intermediate Income Trust Putnam Premier Income Trust Putnam VT Diversified Income Fund Putnam VT Income Fund James Polk Putnam Mid Cap Value Fund Putnam VT Mid Cap Value Fund Jeff Sacknowitz Putnam International New Opportunities Fund Putnam VT International New Opportunities Fund Michael Salm Putnam Absolute Return 100 Fund Putnam Absolute Return 300 Fund Putnam American Government Income Fund Putnam Global Income Trust Putnam Income Fund Putnam U.S. Government Income Trust Putnam VT American Government Income Fund Putnam VT Income Fund Name Robert Salvin Putnam Convertible Income-Growth Trust Putnam Floating Rate Income Fund Putnam High Income Securities Fund Putnam High Yield Advantage Fund Putnam High Yield Trust Putnam VT High Yield Fund Paul Scanlon Putnam Absolute Return 100 Fund Putnam Absolute Return 300 Fund Putnam Diversified Income Trust Putnam High Yield Trust Putnam High Yield Advantage Fund Putnam Floating Rate Income Fund Putnam Master Intermediate Income Trust Putnam Premier Income Trust Putnam VT Diversified Income Fund Putnam VT High Yield Fund Robert Schoen Putnam Absolute Return 500 Fund Putnam Absolute Return 700 Fund Putnam Asset Allocation-Balanced Portfolio Putnam Asset Allocation-Conservative Portfolio Putnam Asset Allocation-Equity Portfolio Putnam Asset Allocation-Growth Portfolio Putnam Income Strategies Fund Putnam RetirementReady Funds Putnam VT Global Asset Allocation Fund Edward Shadek Putnam Small Cap Value Fund Putnam VT Small Cap Value Fund Raman Srivastava Putnam Absolute Return 100 Fund Putnam Absolute Return 300 Fund Putnam Global Income Trust Putnam Income Fund The George Putnam Fund of Boston Putnam VT The George Putnam Fund of Boston Putnam VT Income Fund Christopher Stevo Putnam Global Health Care Fund Putnam VT Global Health Care Fund Gerard Sullivan Putnam Investors Fund Putnam VT Investors Fund Nick Thakore Putnam Voyager Fund Putnam VT Voyager Fund Jason Vaillancourt Putnam Absolute Return 500 Fund Putnam Absolute Return 700 Fund Putnam Asset Allocation-Balanced Portfolio Putnam Asset Allocation-Conservative Portfolio Putnam Asset Allocation-Equity Portfolio Putnam Asset Allocation-Growth Portfolio Putnam VT Global Asset Allocation Fund Michael Yogg Putnam Global Utilities Fund Putnam VT Global Utilities Fund 44 P R O S P E C T U S O F T H E T R U S T How to buy and sell fund shares The Trust has an underwriting agreement relating to the funds with Putnam Retail Management, One Post Office Square, Boston, Massachusetts 02109. Putnam Retail Management presently offers shares of each fund of the Trust continuously to separate accounts of various insurers. The underwriting agreement presently provides that Putnam Retail Management accepts orders for shares at net asset value and no sales commission or load is charged. Shares are sold or redeemed at the net asset value per share next determined after receipt of an order, except that, in the case of Putnam VT Money Market Fund , purchases will not be effected until the next determination of net asset value after federal funds have been made available to the Trust. Orders for purchases or sales of shares of a fund must be received by Putnam Retail Management before the close of regular trading on the New York Stock Exchange (NYSE) in order to receive that days net asset value. No fee is charged to a separate account when it redeems fund shares. Please check with your insurance company to determine which funds are available under your variable annuity contract or variable life insurance policy. Certain funds may not be available in your state due to various insurance regulations. Inclusion in this prospectus of a fund that is not available in your state is not to be considered a solicitation. This prospectus should be read in conjunction with the prospectus of the separate account of the specific insurance product which accompanies this prospectus. The funds currently do not foresee any disadvantages to poli-cyowners arising out of the fact that the funds offer their shares to separate accounts of various insurance companies to serve as the investment medium for their variable products. Nevertheless, the Trustees intend to monitor events in order to identify any material irreconcilable conflicts which may possibly arise, and to determine what action, if any, should be taken in response to such conflicts. If such a conflict were to occur, one or more insurance companies separate accounts might be required to withdraw their investments in one or more funds and shares of another fund may be substituted. This might force a fund to sell portfolio securities at disadvantageous prices. In addition, the Trustees may refuse to sell shares of any fund to any separate account or may suspend or terminate the offering of shares of any fund if such action is required by law or regulatory authority or is in the best interests of the shareholders of the fund. Under unusual circumstances, the Trust may suspend repurchases or postpone payment for up to seven days or longer, as permitted by federal securities law. Redemption proceeds may be paid in securities or other property rather than in cash if Putnam determines it is in the best interest of the funds. Distribution Plan and payments to dealers The Trust has adopted a Distribution Plan with respect to class IB shares to compensate Putnam Retail Management for services provided and expenses incurred by it as principal underwriter of the class IB shares, including the payments to insurance companies and their affiliated dealers mentioned below. The plan provides for payments by each fund to Putnam Retail Management at the annual rate (expressed as a percentage of average net assets) of up to 0.35% on class IB shares. The Trustees currently limit payments on class IB shares to 0.25% of average net assets. Because these fees are paid out of a funds assets on an ongoing basis, over time these fees will increase the cost of your investment and may cost you more than paying other types of sales charges. Putnam Retail Management compensates insurance companies (or affiliated broker-dealers) whose separate accounts invest in the Trust through class IB shares for providing services to their contract holders investing in the Trust. Putnam Retail Management makes quarterly payments to dealers at the annual rate of up to 0.25% of the average net asset value of class IB shares. Putnam Retail Management may suspend or modify its payments to dealers. The payments are also subject to the continuation of the Distribution Plan, the terms of service agreements between dealers and Putnam Retail Management, and any applicable limits imposed by the Financial Industry Regulatory Authority (FINRA). In addition to the payments described above with respect to class IB shares, Putnam Retail Management and its affiliates also pay additional compensation to selected insurance companies (or affiliated broker-dealers) to whom shares of the funds are offered (Record Owners) and to dealers that sell variable insurance products (dealers) in recognition of their marketing and/or administrative services support. These payments may create an incentive for a Record Owner firm, dealer firm or their representatives to recommend or offer shares of the funds or other Putnam funds, or insurance products for which the funds serve as underlying investments, to its customers. These additional payments are made by Putnam Retail Management and its affiliates and do not increase the amounts paid by you or the fund as shown under the heading Costs associated with your investment in the Fund summaries section at the front of this prospectus. 45 P R O S P E C T U S O F T H ET R U S T These payments to Record Owners and dealers by Putnam Retail Management and its affiliates are generally based on one or more of the following factors: average net assets of a fund attributable to that Record Owner or dealer, sales or net sales of a fund attributable to that Record Owner or dealer, or on the basis of a negotiated lump sum payment for services provided. Payments made by Putnam Retail Management and its affiliates for marketing and/or administrative support services to any one Record Owner or dealer are not expected, with certain limited exceptions, to exceed 0.25% of the average assets of the funds attributable to that Record Owner or dealer on an annual basis. These payments are made for marketing and/or administrative support services provided by Record Owners and dealers, including business planning assistance, educating dealer personnel about the funds and shareholder financial planning needs, placement on the dealers preferred or recommended fund list, access to sales meetings, sales representatives and management representatives of the dealer and administrative services performed by the Record Owner or dealer. Putnam Retail Management and its affiliates may make other payments (including payments in connection with educational seminars or conferences) or allow other promotional incentives to Record Owners and dealers to the extent permitted by SEC and National Association of Security Dealers, Inc. rules (as adopted by FINRA) and by other applicable laws and regulations. You can find a list of all Record Owners and dealers to which Putnam made marketing and/or administrative support services payments in 2008 in the SAI, which is on file with the SEC and is also available on Putnams website at www.putnam.com. You can also find other details in the SAI about the payments made by Putnam Retail Management and its affiliates and the services provided by your Record Owner or dealer. In addition, you can ask your Record Owner or dealer for information about any payments it receives from Putnam Retail Management and its affiliates and any services provided by your Record Owner or dealer. How do the funds price their shares? The price of a funds shares is based on its net asset value (NAV). The NAV per share of each class equals the total value of its assets, less its liabilities, divided by the number of its outstanding shares. Shares are only valued as of the close of regular trading on the NYSE each day the exchange is open. Each fund (other than Putnam VT Money Market Fund ) values its investments for which market quotations are readily available at market value. It values all other investments and assets at their fair value, which may differ from recent market prices. For example, a fund may value a stock traded on a U.S. exchange at its fair value when the exchange closes early or trading in the stock is suspended. It may also value a stock at fair value if recent transactions in the stock have been very limited or material information about the issuer becomes available after the close of the relevant market. Market quotations are not considered to be readily available for many debt securities. These securities are generally valued at fair value on the basis of valuations provided by an independent pricing service approved by the funds Trustees or a dealer selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using information with respect to transactions in the bond being valued, market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities. To the extent a pricing service or dealer is unable to value a security or provides a valuation which Putnam Management does not believe accurately reflects the securitys fair value, the security will be valued at fair value by Putnam Management. Putnam VT Money Market Fund values all of its investments at amortized cost, which approximates market value. Each fund translates prices for its investments quoted in foreign currencies into U.S. dollars at current exchange rates, which are generally determined as of 3:00 p.m. Eastern time each day the NYSE is open. As a result, changes in the value of those currencies in relation to the U.S. dollar may affect each funds NAV. Because foreign markets may be open at different times than the NYSE, the value of each funds shares may change on days when shareholders are not able to buy or sell them. Many securities markets and exchanges outside the U.S. close prior to the close of the NYSE and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the NYSE. As a result, the funds have adopted fair value pricing procedures, which, among other things, require each fund to fair value foreign equity securities if there has been a movement in the U.S. market that exceeds a specified threshold that may change from time to time. If events materially affecting the values of a funds foreign fixed-income investments occur between the close of foreign markets and the close of regular trading on the NYSE, these investments will be valued at their fair value. As noted above, the value determined for an investment using each funds fair value pricing procedures may differ from recent market prices for the investment. 46 P R O S P E C T U SO F T H ET R U S T Policy on excessive short-term trading ► Risks of excessive short-term trading. The expected tax advantages associated with the insurance products that invest in the funds (such as tax deferral for gains realized from exchanges among the funds) may make the funds more attractive to excessive short-term traders, although other aspects of these products (such as the penalty tax on some withdrawals) may discourage short-term trading. Excessive short-term trading activity may reduce a funds performance and harm all fund shareholders by interfering with portfolio management, increasing the funds expenses and diluting the funds net asset value. Depending on the size and frequency of short-term trades in a funds shares, the fund may experience increased cash volatility, which could require the fund to maintain undesirably large cash positions or buy or sell portfolio securities it would not have bought or sold otherwise. The need to execute additional portfolio transactions due to these cash flows may also increase the funds brokerage and administrative costs. When a fund invests in foreign securities, its performance may be adversely impacted and the interests of longer-term shareholders may be diluted as a result of time-zone arbitrage, a short-term trading practice that seeks to exploit changes in the value of the funds investments that result from events occurring after the close of the foreign markets on which the investments trade, but prior to the later close of trading on the NYSE, the time as of which the fund determines its net asset value. If an arbitrageur is successful, he or she may dilute the interests of other shareholders by trading shares at prices that do not fully reflect their fair value. When a fund invests in securities that may trade infrequently or may be more difficult to value, such as lower-rated bonds and securities of smaller companies, it may be susceptible to trading by short-term traders who seek to exploit perceived price inefficiencies in the funds investments. In addition, the market for these securities may at times show market momentum, in which positive or negative performance may continue from one day to the next for reasons unrelated to the fundamentals of the issuer. Short-term traders may seek to capture this momentum by trading frequently in a funds shares, which will reduce the funds performance and may dilute the interests of other shareholders. Because lower-rated debt and securities of smaller companies may be less liquid than higher-rated debt or securities of larger companies, respectively, a fund may also be unable to buy or sell these securities at desirable prices when the need arises (for example, in response to volatile cash flows caused by short-term trading). Similar risks may apply if a fund holds other types of less liquid securities. ► Fund policies and limitations. Putnam Management and the funds Trustees have adopted policies and procedures intended to discourage excessive short-term trading. The funds seek to discourage excessive short-term trading by using fair value pricing procedures to value investments under some circumstances. For funds that invest in foreign securities, fair value pricing may be used to a sig-nificant extent with respect to those securities. In addition, Putnam Management monitors aggregate cash flows in each insurance company separate account that invests in the funds (other than Putnam VT Money Market Fund ). If high cash flows relative to the size of the account or other information indicate that excessive short-term trading may be taking place in a particular separate account, Putnam Management will contact the insurance company that maintains accounts for the underlying contract holders and seek to have the insurance company enforce the separate accounts policies on excessive short-term trading. As noted below, each insurance companys policies on excessive short-term trading will vary, and some insurance companies may not have adopted specific policies on excessive short-term trading. With respect to Putnam VT Money Market Fund , because the fund is a money market fund that investors may seek to use as a source of short-term liquidity, Putnam Management and the funds Trustees have not adopted policies to discourage short-term trading in the fund. Because very large cash flows based on short-term trading may, under some market conditions, decrease the funds performance, however, Putnam Management may refuse to sell shares to any separate account or may suspend or terminate the offering of shares of the fund if such action is required by law or regulatory authority or is in the interests of the shareholders and the fund. These actions may apply to all accounts or only to those accounts whose exchanges Putnam Management determines are likely to have a negative effect on the fund or other Putnam funds. As noted above, the funds shareholders are separate accounts sponsored by various insurance companies. Because Putnam Management currently does not have comprehensive access to trading records of individual contract holders, it is difficult (and in some cases impossible) for Putnam Management to determine if a particular contract holder is engaging in excessive short-term trading. In certain circumstances, there currently are also operational or technological constraints on Putnam Managements ability to monitor trading activity. In addition, even in circumstances when Putnam Management has access to sufficient information to permit a review of 47 P R O S P E C T U S O FT H E T R U S T trading, its detection methods may not capture all excessive short-term trading. As a result of these limitations, the funds ability to monitor and deter excessive short-term trading ultimately depends on the capabilities, policies and cooperation of the insurance companies that sponsor the separate accounts. Some of the separate accounts have adopted transfer fees, limits on exchange activity, or other measures to attempt to address the potential for excessive short-term trading, while other separate accounts currently have not. For more information about any measures applicable to your investment, please see the prospectus of the separate account of the specific insurance product that accompanies this prospectus. The measures used by Putnam Management or a separate account may or may not be effective in deterring excessive short-term trading. In addition, the terms of the particular insurance contract may also limit the ability of the insurance company to address excessive short-term trading. As a result, the funds can give no assurances that market timing and excessive short-term trading will not occur in the funds. Fund distributions and taxes Each fund (other than Putnam VT Money Market Fund ) will normally distribute any net investment income and any net realized capital gains at least annually. Distributions will be made by reinvestment of distributions in additional shares of such funds, unless an election is made on behalf of a separate account to receive some or all of the distributions in cash. Putnam VT Money Market Fund will declare a dividend of its net investment income daily and distribute such dividend monthly. Each months distributions will be paid on the first business day of the next month. Distributions are reinvested without a sales charge, using the net asset value determined on the ex dividend date, except that with respect to Putnam VT Money Market Fund , distributions are reinvested using the net asset value determined on the day following the distribution payment date. Distributions on each share are determined in the same manner and are paid in the same amount, regardless of class, except for such differences as are attributable to differential class expenses. Generally, owners of variable annuity and variable life insurance contracts are not taxed currently on income or gains realized with respect to such contracts. However, some distributions from such contracts may be taxable at ordinary income tax rates. In addition, distributions made to an owner who is younger than 59 1 / 2 may be subject to a 10% penalty tax. Investors should ask their own tax advisors for more information on their own tax situation, including possible foreign, state or local taxes. In order for investors to receive the favorable tax treatment available to holders of variable annuity and variable life insurance contracts, the separate accounts underlying such contracts, as well as the funds in which such accounts invest, must meet certain diversification requirements. Each fund intends to comply with these requirements. If a fund does not meet such requirements, income allocable to the contracts would be taxable currently to the holders of such contracts. In addition, if the Internal Revenue Service finds an impermissible level of investor control over the investment options underlying variable annuity or variable life insurance contracts, the advantageous tax treatment provided in respect to insurance company separate accounts under the Internal Revenue Code of 1986, as amended (the Code) will no longer be available. Please see the SAI for further discussion. Each fund intends to qualify as a regulated investment company for federal income tax purposes and to meet all other requirements necessary for it to be relieved of federal income taxes on income and gains it distributes to the separate accounts. For information concerning federal income tax consequences for the holders of variable annuity contracts and variable life insurance policies, contract holders should consult the prospectus of the applicable separate account. A funds investments in certain debt obligations may cause the fund to recognize taxable income in excess of the cash generated by such obligations. Thus, a fund could be required at times to liquidate other investments in order to satisfy its distribution requirements. A funds investments in foreign securities, if any, may be subject to foreign withholding taxes. In that case, the funds return on those investments would be decreased. In addition, the funds investment in foreign securities or foreign currencies may increase or accelerate the funds recognition of ordinary income and may affect the timing or amount of the funds distributions. A funds use of derivatives, if any, may affect the amount and timing of distributions to shareholders, potentially requiring the fund to liquidate other investments in order to satisfy its distribution requirements. The foregoing discussion is based on the assumption that the investors in a fund will be insurance company separate accounts. For further information, please see Taxes in the SAI. 48 P R O S P E C T U S O F T H E T R U S T Financial highlights The financial highlights tables are intended to help you understand the funds recent financial performance. Certain information reflects financial results for a single fund share. The total returns represent the rate that an investor would have earned or lost on an investment in a fund, assuming reinvestment of all dividends and distributions. Total returns and expense ratios do not reflect insurance-related charges or expenses; if these charges and expenses were reflected, performance would be lower and expenses would be higher. This information has been derived from each funds financial statements, which have been audited by PricewaterhouseCoopers LLP. Its report and the funds financial statements are included in the funds annual report to shareholders, which is available upon request. 49 P R O S P E C T U S O F T H ET R U S T PUTNAM VARIABLE TRUST Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Net Total Ratio of net Net asset realized and Total From From Net asset return Net Ratio of investment value, Net unrealized from net net realized From value, at net assets, expenses to income (loss) Portfolio beginning investment gain (loss) on investment investment gain on return of Total Non-recurring end asset end of period average net to average turnover Period ended of period income (loss) (a,i) investments operations income investments capital distributions reimbursements of period value (%) (b,c) (in thousands) assets (%) (b,d,i) net assets (%) (i) (%) Putnam VT American Government Income Fund (Class IA) December 31, 2008 $11.73 .54 (.46) .08 (.54)   (.54)  (e,n) $11.27 .54 $89,863 .62 4.68 127.57 (f) December 31, 2007 11.38 .54 .40 (g) .94 (.59)   (.59)  11.73 8.63 (g) 76,057 .62 4.76 153.13 (f) December 31, 2006 11.50 .45 (.07) .38 (.50)   (.50)  11.38 3.51 83,470 .62 4.01 180.25 (f) December 31, 2005 11.75 .41 (.22) .19 (.41) (.03)  (.44)  11.50 1.65 107,325 .64 3.56 419.62 (f) December 31, 2004 12.08 .31 .03 .34 (.49) (.18)  (.67)  11.75 2.85 144,320 .66 2.65 309.71 Putnam VT American Government Income Fund (Class IB) December 31, 2008 $11.69 .52 (.47) .05 (.51)   (.51)  (e,n) $11.23 .30 $57,434 .87 4.49 127.57 (f) December 31, 2007 11.34 .51 .40 (g) .91 (.56)   (.56)  11.69 8.36 (g) 62,556 .87 4.51 153.13 (f) December 31, 2006 11.46 .42 (.07) .35 (.47)   (.47)  11.34 3.22 65,543 .87 3.74 180.25 (f) December 31, 2005 11.71 .38 (.22) .16 (.38) (.03)  (.41)  11.46 1.35 74,858 .89 3.32 419.62 (f) December 31, 2004 12.02 .28 .04 .32 (.45) (.18)  (.63)  11.71 2.66 87,312 .91 2.39 309.71 Putnam VT Capital Opportunities Fund (Class IA) December 31, 2008 $14.50 .09 (4.93) (4.84) (.11) (.69)  (.80)  (e,n) $8.86 (35.02) $9,013 .98 .74 97.42 December 31, 2007 17.15 .09 (1.52) (1.43) (.03) (1.19)  (1.22)  14.50 (9.29) 18,728 .91 .57 82.20 December 31, 2006 15.87 .03 2.38 2.41 (.04) (1.09)  (1.13)  17.15 15.52 26,293 .96 .21 104.74 December 31, 2005 14.44 .05 (k) 1.44 1.49  (.06)  (.06)  15.87 10.41 18,788 .92 .37 (k) 133.38 December 31, 2004 12.74 .08 2.26 2.34 (.06) (.58)  (.64)  14.44 18.54 13,523 .96 .59 163.42 Putnam VT Capital Opportunities Fund (Class IB) December 31, 2008 $14.38 .06 (4.89) (4.83) (.07) (.69)  (.76)  (e,n) $8.79 (35.18) $10,806 1.23 .50 97.42 December 31, 2007 17.04 .05 (1.52) (1.47)  (1.19)  (1.19)  14.38 (9.55) 18,801 1.16 .32 82.20 December 31, 2006 15.79 (.01) 2.37 2.36 (.02) (1.09)  (1.11)  17.04 15.21 20,696 1.21 (.04) 104.74 December 31, 2005 14.40 .02 (k) 1.43 1.45  (.06)  (.06)  15.79 10.16 15,049 1.17 .11 (k) 133.38 December 31, 2004 12.72 .05 2.24 2.29 (.03) (.58)  (.61)  14.40 18.21 9,013 1.21 .35 163.42 Putnam VT Diversified Income Fund (Class IA) December 31, 2008 $8.81 .47 (3.07) (2.60) (.49)   (.49)  (e,n) $5.72 (31.07) $127,770 .74 6.19 198.09 (f) December 31, 2007 8.89 .46 (.09) .37 (.45)   (.45)  8.81 4.31 248,629 .75 5.25 78.65 (f) December 31, 2006 8.86 .44 .11 .55 (.52)   (.52)  8.89 6.60 291,212 .76 5.12 87.14 (f) December 31, 2005 9.27 .44 (.16) .28 (.69)   (.69)  8.86 3.28 348,430 .79 4.96 115.07 (f) December 31, 2004 9.32 .51 .33 .84 (.89)   (.89)  9.27 9.58 409,381 .80 5.68 79.07 Putnam VT Diversified Income Fund (Class IB) December 31, 2008 $8.70 .43 (2.98) (2.55) (.47)   (.47)  (e,n) $5.68 (30.82) $173,632 .99 5.71 198.09 (f) December 31, 2007 8.78 .43 (.08) .35 (.43)   (.43)  8.70 4.13 225,160 1.00 5.02 78.65 (f) December 31, 2006 8.76 .42 .10 .52 (.50)   (.50)  8.78 6.29 188,602 1.01 4.86 87.14 (f) December 31, 2005 9.17 .41 (.15) .26 (.67)   (.67)  8.76 3.05 160,295 1.04 4.70 115.07 (f) December 31, 2004 9.24 .48 .32 .80 (.87)   (.87)  9.17 9.20 149,586 1.05 5.41 79.07 Putnam VT Equity Income Fund (Class IA) December 31, 2008 $15.06 .30 (4.76) (4.46) (.30) (.58)  (.88)  $9.72 (31.02) $76,350 .78 2.41 73.65 December 31, 2007 15.87 .28 .24 .52 (.25) (1.08)  (1.33)  15.06 3.46 128,150 .77 1.79 74.27 December 31, 2006 13.96 .27 2.31 2.58 (.20) (.47)  (.67)  15.87 19.15 128,870 .79 1.85 81.54 December 31, 2005 13.54 .22 (k) .53 .75 (.15) (.18)  (.33)  13.96 5.71 106,970 .81 1.64 (k) 59.47 December 31, 2004 12.09 .22 1.25 1.47  (.02)  (.02)  13.54 12.14 80,093 .83 1.75 89.30 Putnam VT Equity Income Fund (Class IB) December 31, 2008 $14.97 .27 (4.74) (4.47) (.26) (.58)  (.84)  $9.66 (31.21) $67,881 1.03 2.16 73.65 December 31, 2007 15.79 .24 .24 .48 (.22) (1.08)  (1.30)  14.97 3.19 113,204 1.02 1.54 74.27 December 31, 2006 13.89 .23 2.31 2.54 (.17) (.47)  (.64)  15.79 18.93 112,555 1.04 1.61 81.54 December 31, 2005 13.49 .19 (k) .52 .71 (.13) (.18)  (.31)  13.89 5.43 82,356 1.06 1.40 (k) 59.47 December 31, 2004 12.08 .19 1.24 1.43  (.02)  (.02)  13.49 11.82 55,764 1.08 1.51 89.30 See page 62 for Notes to Financial Highlights. 50 P R O S P E C T U SO F T H E T R U S T 51 P R O S P E C T U S O FT H E T R U S T PUTNAM VARIABLE TRUST Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Net Total Ratio of net Net asset realized and Total From From Net asset return Net Ratio of investment value, Net unrealized from net net realized From value, at net assets, expenses to income (loss) Portfolio beginning investment gain (loss) on investment investment gain on return of Total Non-recurring end asset end of period average net to average turnover Period ended of period income (loss) (a,i) investments operations income investments capital distributions reimbursements of period value (%) (b,c) (in thousands) assets (%) (b,d,i) net assets (%) (i) (%) Putnam VT The George Putnam Fund of Boston (Class IA) December 31, 2008 $11.05 .33 (4.35) (4.02) (.47) (.82)  (1.29)  $5.74 (40.57) $103,006 .77 3.85 140.22 (f) December 31, 2007 12.47 .35 (.20) .15 (.38) (1.19)  (1.57)  11.05 1.14 243,160 .72 3.03 128.49 (f) December 31, 2006 11.83 .29 1.09 1.38 (.32) (.42)  (.74)  12.47 12.23 318,905 .74 2.50 124.55 (f) December 31, 2005 11.61 .28 (k) .20 .48 (.26)   (.26)  11.83 4.22 382,326 .72 2.44 (k) 139.50 December 31, 2004 10.93 .24 .67 .91 (.23)   (.23)  11.61 8.48 444,637 .72 2.15 148.39 Putnam VT The George Putnam Fund of Boston (Class IB) December 31, 2008 $10.99 .31 (4.33) (4.02) (.44) (.82)  (1.26)  $5.71 (40.72) $112,471 1.02 3.59 140.22 (f) December 31, 2007 12.40 .32 (.20) .12 (.34) (1.19)  (1.53)  10.99 .95 256,347 .97 2.78 128.49 (f) December 31, 2006 11.76 .26 1.09 1.35 (.29) (.42)  (.71)  12.40 12.02 289,374 .99 2.25 124.55 (f) December 31, 2005 11.55 .25 (k) .19 .44 (.23)   (.23)  11.76 3.91 301,779 .97 2.18 (k) 139.50 December 31, 2004 10.88 .21 .67 .88 (.21)   (.21)  11.55 8.21 294,298 .97 1.90 148.39 Putnam VT Global Asset Allocation Fund (Class IA) December 31, 2008 $16.90 .48 (5.91) (5.43) (.60)   (.60)  $10.87 (33.16) $141,087 .78 3.31 155.03 (f) December 31, 2007 16.50 .42 .10 .52 (.12)   (.12)  16.90 3.16 264,820 .77 2.49 106.99 (f) December 31, 2006 15.03 .33 1.59 1.92 (.45)   (.45)  16.50 13.04 311,512 .82 2.15 76.62 (f) December 31, 2005 14.22 .30 (k) .71 1.01 (.20)   (.20)  15.03 7.20 330,872 .90 2.06 (k) 144.67 (f) December 31, 2004 13.43 .24 .98 1.22 (.43)   (.43)  14.22 9.26 371,882 .93 1.76 156.86 Putnam VT Global Asset Allocation Fund (Class IB) December 31, 2008 $16.94 .44 (5.92) (5.48) (.56)   (.56)  $10.90 (33.32) $58,167 1.03 3.05 155.03 (f) December 31, 2007 16.54 .38 .11 .49 (.09)   (.09)  16.94 2.94 95,626 1.02 2.23 106.99 (f) December 31, 2006 15.06 .29 1.61 1.90 (.42)   (.42)  16.54 12.86 88,626 1.07 1.87 76.62 (f) December 31, 2005 14.25 .26 (k) .72 .98 (.17)   (.17)  15.06 6.97 66,485 1.15 1.80 (k) 144.67 (f) December 31, 2004 13.45 .20 1.00 1.20 (.40)   (.40)  14.25 9.11 47,886 1.18 1.51 156.86 Putnam VT Global Equity Fund (Class IA) December 31, 2008 $14.61 .25 (6.75) (6.50) (.32)   (.32) .01 (m,n) $7.80 (45.24) $202,810 .88 2.15 99.60 December 31, 2007 13.68 .18 1.08 1.26 (.33)   (.33)  14.61 9.37 472,265 .89 1.23 86.29 December 31, 2006 11.14 .15 2.46 2.61 (.07)   (.07)  13.68 23.50 530,379 .95 1.26 84.81 December 31, 2005 10.32 .11 (k) .82 .93 (.11)   (.11)  11.14 9.09 (k) 535,688 .92 1.08 (k) 75.73 December 31, 2004 9.26 .10 1.17 1.27 (.21)   (.21)  10.32 13.94 608,379 .94 1.10 77.03 Putnam VT Global Equity Fund (Class IB) December 31, 2008 $14.48 .22 (6.69) (6.47) (.28)   (.28) .01 (m,n) $7.74 (45.35) $29,474 1.13 1.90 99.60 December 31, 2007 13.57 .14 1.07 1.21 (.30)   (.30)  14.48 9.02 70,903 1.14 .99 86.29 December 31, 2006 11.05 .12 2.44 2.56 (.04)   (.04)  13.57 23.22 77,688 1.20 1.01 84.81 December 31, 2005 10.24 .09 (k) .80 .89 (.08)   (.08)  11.05 8.78 (k) 71,310 1.17 .82 (k) 75.73 December 31, 2004 9.19 .08 1.16 1.24 (.19)   (.19)  10.24 13.68 75,503 1.19 .86 77.03 Putnam VT Global Health Care Fund (Class IA) December 31, 2008 $13.49 .06 (2.33) (2.27)  (.11)  (.11)  $11.11 (16.90) $52,520 .83 .49 19.11 December 31, 2007 13.69 .13 (j) (.18) (.05) (.15)   (.15)  13.49 (.36) 81,384 .81 .95 (j) 16.03 December 31, 2006 13.35 .04 .37 .41 (.07)   (.07)  13.69 3.06 117,118 .85 .30 22.40 December 31, 2005 11.80 .05 (k) 1.54 1.59 (.04)   (.04)  13.35 13.50 160,324 .81 .43 (k) 30.98 December 31, 2004 11.04 .04 .76 .80 (.04)   (.04)  11.80 7.30 171,982 .85 .39 47.82 Putnam VT Global Health Care Fund (Class IB) December 31, 2008 $13.40 .03 (2.30) (2.27)  (.11)  (.11)  $11.02 (17.01) $79,525 1.08 .24 19.11 December 31, 2007 13.60 .10 (j) (.19) (.09) (.11)   (.11)  13.40 (.67) 118,713 1.06 .69 (j) 16.03 December 31, 2006 13.27 .01 .36 .37 (.04)   (.04)  13.60 2.79 153,542 1.10 .05 22.40 December 31, 2005 11.73 .02 (k) 1.53 1.55 (.01)   (.01)  13.27 13.20 189,476 1.06 .17 (k) 30.98 December 31, 2004 10.97 .01 .77 .78 (.02)   (.02)  11.73 7.12 162,097 1.10 .13 47.82 See page 62 for Notes to Financial Highlights. 52 P R O S P E C T U S O FT H E T R U S T 53 P R O S P E C T U S O FT H E T R U S T PUTNAM VARIABLE TRUST Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Net Total Ratio of net Net asset realized and Total From From Net asset return Net Ratio of investment value, Net unrealized from net net realized From value, at net assets, expenses to income (loss) Portfolio beginning investment gain (loss) on investment investment gain on return of Total Non-recurring end asset end of period average net to average turnover Period ended of period income (loss) (a,i) investments operations income investments capital distributions reimbursements of period value (%) (b,c) (in thousands) assets (%) (b,d,i) net assets (%) (i) (%) Putnam VT Global Utilities Fund (Class IA) December 31, 2008 $21.03 .49 (6.77) (6.28) (.44)   (.44)  $14.31 (30.33) $175,735 .81 2.73 49.80 December 31, 2007 17.83 .38 3.19 3.57 (.37)   (.37)  21.03 20.25 320,375 .80 1.94 39.76 December 31, 2006 14.47 .34 3.50 3.84 (.48)   (.48)  17.83 27.40 320,261 .84 2.20 65.65 December 31, 2005 13.59 .36 (k) .82 1.18 (.30)   (.30)  14.47 8.87 (k) 320,176 .84 2.54 (k) 37.69 December 31, 2004 11.43 .30 2.15 2.45 (.29)   (.29)  13.59 21.87 355,947 .85 2.50 31.79 Putnam VT Global Utilities Fund (Class IB) December 31, 2008 $20.93 .44 (6.74) (6.30) (.38)   (.38)  $14.25 (30.49) $32,319 1.06 2.48 49.80 December 31, 2007 17.75 .33 3.17 3.50 (.32)   (.32)  20.93 19.94 60,942 1.05 1.69 39.76 December 31, 2006 14.41 .30 3.48 3.78 (.44)   (.44)  17.75 27.03 62,641 1.09 1.95 65.65 December 31, 2005 13.54 .32 (k) .82 1.14 (.27)   (.27)  14.41 8.58 (k) 59,243 1.09 2.28 (k) 37.69 December 31, 2004 11.39 .27 2.14 2.41 (.26)   (.26)  13.54 21.60 58,362 1.10 2.24 31.79 Putnam VT Growth and Income Fund (Class IA) December 31, 2008 $23.28 .36 (8.17) (o) (7.81) (.52) (3.41)  (3.93)  $11.54 (38.57) (o) $1,117,897 .60 2.19 40.26 December 31, 2007 29.54 .40 (1.80) (1.40) (.46) (4.40)  (4.86)  23.28 (5.80) 2,427,397 .55 1.52 50.44 December 31, 2006 26.51 .39 3.78 4.17 (.49) (.65)  (1.14)  29.54 16.19 3,309,577 .55 1.44 78.00 December 31, 2005 25.59 .41 (k) .97 1.38 (.46)   (.46)  26.51 5.50 (k) 3,688,393 .54 1.61 (k) 56.46 December 31, 2004 23.39 .40 2.22 2.62 (.42)   (.42)  25.59 11.37 4,504,542 .54 1.70 29.21 Putnam VT Growth and Income Fund (Class IB) December 31, 2008 $23.12 .31 (8.11) (o) (7.80) (.44) (3.41)  (3.85)  $11.47 (38.70) (o) $272,193 .85 1.94 40.26 December 31, 2007 29.36 .33 (1.79) (1.46) (.38) (4.40)  (4.78)  23.12 (6.04) 592,681 .80 1.27 50.44 December 31, 2006 26.35 .32 3.76 4.08 (.42) (.65)  (1.07)  29.36 15.91 791,640 .80 1.19 78.00 December 31, 2005 25.44 .35 (k) .95 1.30 (.39)   (.39)  26.35 5.23 (k) 811,652 .79 1.37 (k) 56.46 December 31, 2004 23.26 .34 2.21 2.55 (.37)   (.37)  25.44 11.11 871,478 .79 1.45 29.21 Putnam VT Growth Opportunities Fund (Class IA) December 31, 2008 $5.58 .04 (2.14) (o) (2.10)      (e,n) $3.48 (37.64) (o) $8,712 .81 .78 99.67 December 31, 2007 5.29 .01 .30 .31 (.02)   (.02)  5.58 5.82 17,346 .81 .14 60.00 December 31, 2006 4.88 .01 .42 .43 (.02)   (.02)  5.29 8.75 21,650 .83 .30 82.83 December 31, 2005 4.72 .02 (k) .18 .20 (.04)   (.04)  4.88 4.34 24,764 .87 .36 (k) 154.79 December 31, 2004 4.63 .03 (j) .07 .10 (.01)   (.01)  4.72 2.08 31,196 .90 .76 (j) 57.02 Putnam VT Growth Opportunities Fund (Class IB) December 31, 2008 $5.53 .02 (2.11) (o) (2.09)      (e,n) $3.44 (37.79) (o) $12,602 1.06 .53 99.67 December 31, 2007 5.24 (.01) .30 .29  (e)    (e)  5.53 5.60 25,482 1.06 (.11) 60.00 December 31, 2006 4.83  (e) .41 .41  (e)    (e)  5.24 8.55 29,273 1.08 .05 82.83 December 31, 2005 4.67 .01 (k) .18 .19 (.03)   (.03)  4.83 4.11 32,082 1.12 .11 (k) 154.79 December 31, 2004 4.59 .02 (j) .06 .08      4.67 1.74 36,059 1.15 .55 (j) 57.02 Putnam VT High Yield Fund (Class IA) December 31, 2008 $7.45 .54 (2.33) (1.79) (.66)   (.66)  $5.00 (26.21) $222,063 .72 8.37 24.21 December 31, 2007 7.83 .58 (.33) .25 (.63)   (.63)  7.45 3.17 360,197 .73 7.67 43.25 December 31, 2006 7.68 .56 .20 .76 (.61)   (.61)  7.83 10.60 431,054 .74 7.46 51.55 December 31, 2005 8.10 .56 (.31) .25 (.67)   (.67)  7.68 3.47 460,707 .76 7.27 43.21 December 31, 2004 7.97 .58 .24 .82 (.69)   (.69)  8.10 10.99 525,899 .78 7.47 50.44 Putnam VT High Yield Fund (Class IB) December 31, 2008 $7.39 .52 (2.31) (1.79) (.64)   (.64)  $4.96 (26.37) $85,287 .97 8.11 24.21 December 31, 2007 7.78 .56 (.34) .22 (.61)   (.61)  7.39 2.79 152,715 .98 7.42 43.25 December 31, 2006 7.62 .54 .21 .75 (.59)   (.59)  7.78 10.52 167,982 .99 7.20 51.55 December 31, 2005 8.05 .53 (.31) .22 (.65)   (.65)  7.62 3.10 170,165 1.01 7.02 43.21 December 31, 2004 7.94 .55 .23 .78 (.67)   (.67)  8.05 10.54 175,106 1.03 7.18 50.44 See page 62 for Notes to Financial Highlights. 54 P R O S P E C T U SO FT H E T R U S T 55 P R O S P E C T U S O FT H E T R U S T PUTNAM VARIABLE TRUST Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Net Total Ratio of net Net asset realized and Total From From Net asset return Net Ratio of investment value, Net unrealized from net net realized From value, at net assets, expenses to income (loss) Portfolio beginning investment gain (loss) on investment investment gain on return of Total Non-recurring end asset end of period average net to average turnover Period ended of period income (loss) (a,i) investments operations income investments capital distributions reimbursements of period value (%) (b,c) (in thousands) assets (%) (b,d,i) net assets (%) (i) (%) Putnam VT Income Fund (Class IA) December 31, 2008 $12.68 .57 (3.39) (2.82) (.84)   (.84)  (e,n) $9.02 (23.78) $221,192 .58 4.97 208.37 (f) December 31, 2007 12.70 .65 .02 .67 (.69)   (.69)  12.68 5.45 379,470 .57 5.25 228.92 (f) December 31, 2006 12.69 .54 .04 .58 (.57)   (.57)  12.70 4.83 437,298 .57 4.39 201.13 (f) December 31, 2005 12.96 .52 (.20) .32 (.45) (.14)  (.59)  12.69 2.60 530,341 .61 4.06 336.25 (f) December 31, 2004 12.91 .38 .22 .60 (.55)   (.55)  12.96 4.72 637,568 .66 3.01 401.71 Putnam VT Income Fund (Class IB) December 31, 2008 $12.59 .54 (3.36) (2.82) (.81)   (.81)  (e,n) $8.96 (23.93) $162,338 .83 4.75 208.37 (f) December 31, 2007 12.61 .62 .02 .64 (.66)   (.66)  12.59 5.22 285,881 .82 5.00 228.92 (f) December 31, 2006 12.61 .50 .04 .54 (.54)   (.54)  12.61 4.52 300,246 .82 4.09 201.13 (f) December 31, 2005 12.88 .48 (.20) .28 (.41) (.14)  (.55)  12.61 2.36 292,152 .86 3.81 336.25 (f) December 31, 2004 12.84 .34 .22 .56 (.52)   (.52)  12.88 4.43 278,617 .91 2.71 401.71 Putnam VT International Equity Fund (Class IA) December 31, 2008 $19.11 .43 (7.74) (7.31) (.37) (2.44) (.04) (2.85) .01 (m) $8.96 (43.84) $167,901 .87 3.17 71.03 December 31, 2007 20.78 .31 1.33 1.64 (.66) (2.65)  (3.31)  19.11 8.61 381,400 .84 1.56 83.16 December 31, 2006 16.36 .38 4.19 4.57 (.15)   (.15)  20.78 28.04 410,278 .93 2.08 90.26 December 31, 2005 14.80 .20 (k) 1.61 1.81 (.25)   (.25)  16.36 12.46 377,816 .93 1.37 (k) 86.02 December 31, 2004 12.91 .16 1.95 2.11 (.22)   (.22)  14.80 16.58 427,548 .94 1.21 62.84 Putnam VT International Equity Fund (Class IB) December 31, 2008 $18.96 .39 (7.67) (7.28) (.32) (2.44) (.04) (2.80) .01 (m) $8.89 (43.95) $403,653 1.12 2.91 71.03 December 31, 2007 20.64 .26 1.32 1.58 (.61) (2.65)  (3.26)  18.96 8.37 825,503 1.09 1.31 83.16 December 31, 2006 16.26 .32 4.17 4.49 (.11)   (.11)  20.64 27.72 857,380 1.18 1.77 90.26 December 31, 2005 14.71 .16 (k) 1.61 1.77 (.22)   (.22)  16.26 12.20 621,897 1.18 1.06 (k) 86.02 December 31, 2004 12.85 .12 1.94 2.06 (.20)   (.20)  14.71 16.19 558,206 1.19 .95 62.84 Putnam VT International Growth and Income Fund (Class IA) December 31, 2008 $16.60 .32 (6.74) (6.42) (.28) (2.63) (.07) (2.98)  $7.20 (45.85) $121,743 .93 2.87 70.60 December 31, 2007 19.32 .31 .96 1.27 (.39) (3.60)  (3.99)  16.60 7.29 294,274 .92 1.74 90.31 December 31, 2006 15.35 .35 3.85 4.20 (.23)   (.23)  19.32 27.63 325,011 .93 2.04 113.24 December 31, 2005 13.57 .23 (k) 1.69 1.92 (.14)   (.14)  15.35 14.33 264,352 1.01 1.68 (k) 74.48 December 31, 2004 11.35 .14 2.25 2.39 (.17)   (.17)  13.57 21.31 258,073 1.01 1.18 59.34 Putnam VT International Growth and Income Fund (Class IB) December 31, 2008 $16.48 .29 (6.71) (6.42) (.23) (2.63) (.06) (2.92)  $7.14 (46.02) $55,208 1.18 2.62 70.60 December 31, 2007 19.21 .26 .96 1.22 (.35) (3.60)  (3.95)  16.48 7.01 129,084 1.17 1.50 90.31 December 31, 2006 15.28 .30 3.83 4.13 (.20)   (.20)  19.21 27.22 135,458 1.18 1.75 113.24 December 31, 2005 13.51 .19 (k) 1.70 1.89 (.12)   (.12)  15.28 14.10 102,596 1.26 1.40 (k) 74.48 December 31, 2004 11.31 .11 2.24 2.35 (.15)   (.15)  13.51 20.98 87,743 1.26 .89 59.34 Putnam VT International New Opportunities Fund (Class IA) December 31, 2008 $20.59 .37 (9.05) (8.68) (.31)   (.31) .07 (m,n) $11.67 (42.36) $48,582 1.10 2.25 134.88 December 31, 2007 18.34 .21 2.25 2.46 (.21)   (.21)  20.59 13.52 119,992 1.11 1.06 106.90 December 31, 2006 14.73 .15 3.71 3.86 (.25)   (.25)  18.34 26.42 118,241 1.15 .89 94.40 December 31, 2005 12.53 .17 (k) 2.15 2.32 (.12)   (.12)  14.73 18.64 (k) 101,535 1.21 1.27 (k) 91.01 December 31, 2004 11.16 .11 1.40 1.51 (.14)   (.14)  12.53 13.63 89,615 1.25 .96 139.72 Putnam VT International New Opportunities Fund (Class IB) December 31, 2008 $20.48 .33 (9.01) (8.68) (.25)   (.25) .07 (m,n) $11.62 (42.48) $71,579 1.35 2.00 134.88 December 31, 2007 18.25 .16 2.24 2.40 (.17)   (.17)  20.48 13.21 166,222 1.36 .82 106.90 December 31, 2006 14.66 .10 3.70 3.80 (.21)   (.21)  18.25 26.13 169,254 1.40 .62 94.40 December 31, 2005 12.47 .13 (k) 2.15 2.28 (.09)   (.09)  14.66 18.36 (k) 151,178 1.46 1.01 (k) 91.01 December 31, 2004 11.11 .08 1.39 1.47 (.11)   (.11)  12.47 13.35 141,110 1.50 .70 139.72 See page 62 for Notes to Financial Highlights. 56 P R O S P E C T U SO FT H E T R U S T 57 P R O S P E C T U S O FT H E T R U S T PUTNAM VARIABLE TRUST Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Net Total Ratio of net Net asset realized and Total From From Net asset return Net Ratio of investment value, Net unrealized from net net realized From value, at net assets, expenses to income (loss) Portfolio beginning investment gain (loss) on investment investment gain on return of Total Non-recurring end asset end of period average net to average turnover Period ended of period income (loss) (a,i) investments operations income investments capital distributions reimbursements of period value (%) (b,c) (in thousands) assets (%) (b,d,i) net assets (%) (i) (%) Putnam VT Investors Fund (Class IA) December 31, 2008 $11.60 .10 (4.66) (4.56) (.05)   (.05)  $6.99 (39.44) $79,111 .77 1.06 126.94 December 31, 2007 12.27 .05 (.65) (.60) (.07)   (.07)  11.60 (4.90) 181,848 .75 .39 87.61 December 31, 2006 10.81 .06 1.47 1.53 (.07)   (.07)  12.27 14.24 258,811 .77 .55 101.46 December 31, 2005 10.04 .07 (k) .82 .89 (.12)   (.12)  10.81 9.03 292,017 .75 .66 (k) 113.81 December 31, 2004 8.95 .11 (j) 1.04 1.15 (.06)   (.06)  10.04 12.95 326,879 .76 1.21 (j) 84.91 Putnam VT Investors Fund (Class IB) December 31, 2008 $11.54 .08 (4.64) (4.56) (.02)   (.02)  $6.96 (39.55) $156,606 1.02 .87 126.94 December 31, 2007 12.21 .02 (.65) (.63) (.04)   (.04)  11.54 (5.17) 237,755 1.00 .15 87.61 December 31, 2006 10.76 .03 1.47 1.50 (.05)   (.05)  12.21 13.93 235,471 1.02 .30 101.46 December 31, 2005 9.99 .04 (k) .83 .87 (.10)   (.10)  10.76 8.81 221,847 1.00 .41 (k) 113.81 December 31, 2004 8.91 .09 (j) 1.03 1.12 (.04)   (.04)  9.99 12.64 226,738 1.01 .98 (j) 84.91 Putnam VT Mid Cap Value Fund (Class IA) December 31, 2008 $16.45 .09 (6.06) (5.97) (.15) (2.78)  (2.93)  (e,n) $7.55 (42.77) $21,125 .90 .79 79.45 December 31, 2007 17.83 .09 .33 .42 (.30) (1.50)  (1.80)  16.45 1.98 53,498 .87 .48 67.43 December 31, 2006 16.23 .30 (j) 2.13 2.43 (.07) (.76)  (.83)  17.83 15.32 63,738 .90 1.79 (j) 72.94 December 31, 2005 14.73 .09 (k) 1.74 1.83 (.06) (.27)  (.33)  16.23 12.71 58,861 .93 .60 (k) 87.42 December 31, 2004 12.79 .09 1.92 2.01  (.07)  (.07)  14.73 15.75 35,819 .97 .65 145.30 Putnam VT Mid Cap Value Fund (Class IB) December 31, 2008 $16.35 .06 (6.01) (5.95) (.10) (2.78)  (2.88)  (e,n) $7.52 (42.83) $11,312 1.15 .55 79.45 December 31, 2007 17.74 .04 .33 .37 (.26) (1.50)  (1.76)  16.35 1.69 26,543 1.12 .22 67.43 December 31, 2006 16.16 .27 (j) 2.11 2.38 (.04) (.76)  (.80)  17.74 15.06 31,386 1.15 1.61 (j) 72.94 December 31, 2005 14.68 .05 (k) 1.73 1.78 (.03) (.27)  (.30)  16.16 12.44 25,306 1.18 .36 (k) 87.42 December 31, 2004 12.78 .05 1.92 1.97  (.07)  (.07)  14.68 15.44 14,507 1.22 .40 145.30 Putnam VT Money Market Fund (Class IA) December 31, 2008 $1.00 .0279 (.0003) .0276 (.0279)   (.0279)  $1.00 2.83 $251,780 .47 2.78  December 31, 2007 1.00 .0492  (h) .0492 (.0492)   (.0492)  1.00 5.05 219,558 .46 4.92  December 31, 2006 1.00 .0455  .0455 (.0455)   (.0455)  1.00 4.66 205,133 .52 4.56  December 31, 2005 1.00 .0275  .0275 (.0275)   (.0275)  1.00 2.79 211,665 .53 2.71  December 31, 2004 1.00 .0091  (h) .0091 (.0091)   (.0091)  1.00 .91 264,971 .53 .87  Putnam VT Money Market Fund (Class IB) December 31, 2008 $1.00 .0254 (.0003) .0251 (.0254)   (.0254)  $1.00 2.57 $220,510 .72 2.54  December 31, 2007 1.00 .0467  (h) .0467 (.0467)   (.0467)  1.00 4.79 206,134 .71 4.67  December 31, 2006 1.00 .0430  .0430 (.0430)   (.0430)  1.00 4.39 194,620 .77 4.34  December 31, 2005 1.00 .0250  .0250 (.0250)   (.0250)  1.00 2.53 134,800 .78 2.54  December 31, 2004 1.00 .0066  (h) .0066 (.0066)   (.0066)  1.00 .66 108,012 .78 .66  Putnam VT New Opportunities Fund (Class IA) December 31, 2008 $21.55 .08 (8.39) (l,o) (8.31) (.05)   (.05)  $13.19 (38.62) (o) $442,197 .76 .46 78.52 December 31, 2007 20.36 .05 1.17 1.22 (.03)   (.03)  21.55 6.02 926,866 .72 .24 139.35 December 31, 2006 18.74 .03 1.62 1.65 (.03)   (.03)  20.36 8.82 1,145,101 .71 .16 84.06 December 31, 2005 17.05 .03 (k) 1.72 1.75 (.06)   (.06)  18.74 10.32 (k) 1,352,498 .66 .18 (k) 56.12 December 31, 2004 15.43 .05 (j) 1.57 1.62      17.05 10.50 1,621,906 .69 .33 (j) 115.82 Putnam VT New Opportunities Fund (Class IB) December 31, 2008 $21.19 .04 (8.25) (l,o) (8.21)      $12.98 (38.75) (o) $59,123 1.01 .21 78.52 December 31, 2007 20.04  (e) 1.15 1.15      21.19 5.74 123,258 .97 (.01) 139.35 December 31, 2006 18.46 (.02) 1.60 1.58      20.04 8.56 145,998 .96 (.09) 84.06 December 31, 2005 16.80 (.01) (k) 1.69 1.68 (.02)   (.02)  18.46 10.00 (k) 159,861 .91 (.07) (k) 56.12 December 31, 2004 15.23 .01 (j) 1.56 1.57      16.80 10.31 171,305 .94 .09 (j) 115.82 See page 62 for Notes to Financial Highlights. 58 P R O S P E C T U SO F T H ET R U S T 59 P R O S P E C T U S O FT H E T R U S T PUTNAM VARIABLE TRUST Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Net Total Ratio of net Net asset realized and Total From From Net asset return Net Ratio of investment value, Net unrealized from net net realized From value, at net assets, expenses to income (loss) Portfolio beginning investment gain (loss) on investment investment gain on return of Total Non-recurring end asset end of period average net to average turnover Period ended of period income (loss) (a,i) investments operations income investments capital distributions reimbursements of period value (%) (b,c) (in thousands) assets (%) (b,d,i) net assets (%) (i) (%) Putnam VT Research Fund (Class IA) December 31, 2008 $13.21 .12 (5.15) (5.03) (.15)   (.15)  $8.03 (38.42) $24,422 .80 1.08 131.45 December 31, 2007 13.19 .13 (.02) .11 (.09)   (.09)  13.21 .83 54,436 .79 .93 79.54 December 31, 2006 11.91 .08 1.30 1.38 (.10)   (.10)  13.19 11.63 72,929 .81 .62 88.33 December 31, 2005 11.44 .08 (k) .51 .59 (.12)   (.12)  11.91 5.26 (k) 87,728 .79 .71 (k) 94.51 December 31, 2004 10.63 .11 (j) .72 .83 (.02)   (.02)  11.44 7.79 110,116 .80 1.05 (j) 106.08 Putnam VT Research Fund (Class IB) December 31, 2008 $13.14 .09 (5.12) (5.03) (.11)   (.11)  $8.00 (38.54) $39,469 1.05 .83 131.45 December 31, 2007 13.12 .09 (.02) .07 (.05)   (.05)  13.14 .56 83,046 1.04 .68 79.54 December 31, 2006 11.84 .05 1.30 1.35 (.07)   (.07)  13.12 11.41 104,891 1.06 .37 88.33 December 31, 2005 11.38 .05 (k) .50 .55 (.09)   (.09)  11.84 4.92 (k) 114,612 1.04 .47 (k) 94.51 December 31, 2004 10.58 .09 (j) .71 .80      11.38 7.56 126,286 1.05 .82 (j) 106.08 Putnam VT Small Cap Value Fund (Class IA) December 31, 2008 $18.96 .21 (6.31) (6.10) (.34) (3.90)  (4.24)  $8.62 (39.26) $61,459 .92 1.63 57.69 December 31, 2007 24.49 .25 (2.85) (2.60) (.19) (2.74)  (2.93)  18.96 (12.44) 149,405 .87 1.11 58.64 December 31, 2006 23.11 .19 3.74 3.93 (.13) (2.42)  (2.55)  24.49 17.57 251,511 .85 .82 61.25 December 31, 2005 22.95 .14 (k) 1.41 1.55 (.09) (1.30)  (1.39)  23.11 7.30 291,615 .84 .62 (k) 42.50 December 31, 2004 18.23 .09 4.73 4.82 (.10)   (.10)  22.95 26.54 348,938 .87 .48 39.27 Putnam VT Small Cap Value Fund (Class IB) December 31, 2008 $18.76 .18 (6.24) (6.06) (.27) (3.90)  (4.17)  $8.53 (39.39) $165,393 1.17 1.40 57.69 December 31, 2007 24.27 .18 (2.81) (2.63) (.14) (2.74)  (2.88)  18.76 (12.67) 326,425 1.12 .78 58.64 December 31, 2006 22.93 .14 3.70 3.84 (.08) (2.42)  (2.50)  24.27 17.29 726,489 1.10 .59 61.25 December 31, 2005 22.79 .09 (k) 1.39 1.48 (.04) (1.30)  (1.34)  22.93 7.03 552,682 1.09 .40 (k) 42.50 December 31, 2004 18.12 .05 4.69 4.74 (.07)   (.07)  22.79 26.22 475,639 1.12 .23 39.27 Putnam VT Vista Fund (Class IA) December 31, 2008 $15.57 .01 (7.09) (7.08)     .01 (n) $8.50 (45.41) $57,608 .80 .07 146.84 December 31, 2007 14.96 .01 .60 .61      15.57 4.08 140,020 .76 .03 168.62 December 31, 2006 14.15  (e) .81 .81      14.96 5.72 184,895 .80 .01 98.25 December 31, 2005 12.58  (e,k) 1.57 1.57      14.15 12.48 234,261 .74 (.01) (k) 71.15 December 31, 2004 10.58 (.03) 2.03 2.00      12.58 18.90 260,964 .79 (.31) 93.49 Putnam VT Vista Fund (Class IB) December 31, 2008 $15.26 (.02) (6.94) (6.96)     .01 (n) $8.31 (45.54) $80,311 1.05 (.18) 146.84 December 31, 2007 14.70 (.03) .59 .56      15.26 3.81 192,714 1.01 (.22) 168.62 December 31, 2006 13.94 (.03) .79 .76      14.70 5.45 235,531 1.05 (.23) 98.25 December 31, 2005 12.43 (.03) (k) 1.54 1.51      13.94 12.15 258,209 .99 (.25) (k) 71.15 December 31, 2004 10.48 (.06) 2.01 1.95      12.43 18.61 258,884 1.04 (.56) 93.49 Putnam VT Voyager Fund (Class IA) December 31, 2008 $31.99 .21 (11.98) (l,o) (11.77) (.08)   (.08)  (e,n) $20.14 (36.87) (o) $566,749 .72 .80 118.99 December 31, 2007 30.25 .07 1.68 1.75 (.01)   (.01)  31.99 5.79 1,148,269 .67 .21 52.39 December 31, 2006 28.72 .02 1.62 1.64 (.11)   (.11)  30.25 5.71 1,438,858 .66 .08 62.27 December 31, 2005 27.37 .09 (k) 1.51 1.60 (.25)   (.25)  28.72 5.94 (k) 1,801,387 .63 .35 (k) 119.09 December 31, 2004 26.10 .21 (j) 1.18 1.39 (.12)   (.12)  27.37 5.34 2,357,097 .64 .81 (j) 48.94 Putnam VT Voyager Fund (Class IB) December 31, 2008 $31.73 .14 (11.89) (l,o) (11.75)      (e,n) $19.98 (37.03) (o) $167,492 .97 .54 118.99 December 31, 2007 30.07 (.01) 1.67 1.66      31.73 5.52 345,347 .92 (.04) 52.39 December 31, 2006 28.55 (.05) 1.60 1.55 (.03)   (.03)  30.07 5.43 421,488 .91 (.17) 62.27 December 31, 2005 27.20 .02 (k) 1.51 1.53 (.18)   (.18)  28.55 5.69 (k) 485,323 .88 .08 (k) 119.09 December 31, 2004 25.96 .15 (j) 1.15 1.30 (.06)   (.06)  27.20 5.03 518,951 .89 .60 (j) 48.94 See page 62 for Notes to Financial Highlights. 60 P R O S P E C T U SO F T H E T R U S T 61 P R O S P E C T U S O F T H E T R U S T PUTNAM VARIABLETRUST Notes to Financial Highlights December 31, 2008 (a) For all funds other than Putnam VT Money Market Fund, per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. (b) The charges and expenses at the insurance company separate account level are not reflected. (c) Total return assumes dividend reinvestment. (d) Includes amounts paid through expense offset arrangements and for certain funds, brokerage/service arrangements. (e) Amount represents less than $0.01 per share. (f ) Portfolio turnover excludes dollar roll transactions. (g) Reflects a non-recurring reimbursement from Putnam Management relating to the misidentification, in 2006, of the characteristics of certain securities in the funds portfolio, which amounted to $0.01 per share. (h) Amount represents less than $0.0001 per share. (i) Reflects an involuntary contractual expense limitation and/or waivers of certain fund expenses in connection with investments in Putnam Prime Money Market Fund in effect during the period. As a result of such limitation and/or waivers, the expenses of the following funds class IA and class IB shares reflect a reduction of the following amounts based on each funds average net assets: 12/31/08 12/31/07 12/31/06 12/31/05 12/31/04 Putnam VT American Government Income Fund 0.21% 0.21% 0.22% 0.17% 0.13% Putnam VT Capital Opportunities Fund 0.17% 0.07% 0.11% 0.24% 0.44% Putnam VT Diversified Income Fund 0.13% 0.08% 0.09% 0.03% 0.03% Putnam VT Equity Income Fund <0.01% <0.01% 0.01% 0.01% 0.03% Putnam VT The George Putnam Fund of Boston 0.04% 0.02% <0.01% 0.01% 0.01% Putnam VT Global Asset Allocation Fund 0.15% 0.08% 0.10% 0.01% 0.01% Putnam VT Global Equity Fund 0.05% <0.01% <0.01% <0.01% <0.01% Putnam VT Global Health Care Fund 0.03% 0.02% <0.01% <0.01% <0.01% Putnam VT Global Utilities Fund 0.01% 0.01% 0.03% <0.01% <0.01% Putnam VT Growth and Income Fund <0.01% <0.01% <0.01% <0.01% <0.01% Putnam VT Growth Opportunities Fund 0.39% 0.25% 0.24% 0.13% 0.05% Putnam VT High Yield Fund 0.10% 0.06% 0.07% 0.02% <0.01% Putnam VT Income Fund 0.17% 0.14% 0.16% 0.10% 0.04% Putnam VT International Equity Fund <0.01% <0.01% <0.01% <0.01% <0.01% Putnam VT International Growth and Income Fund <0.01% 0.03% 0.10% <0.01% <0.01% Putnam VT International New Opportunities Fund 0.08% 0.06% 0.09% 0.04% 0.01% Putnam VT Investors Fund <0.01% <0.01% <0.01% <0.01% <0.01% Putnam VT Mid Cap Value Fund 0.09% <0.01% 0.01% 0.02% 0.07% Putnam VT Money Market Fund 0.08% 0.09% 0.05% 0.03% 0.02% Putnam VT New Opportunities Fund <0.01% <0.01% <0.01% <0.01% <0.01% Putnam VT Research Fund 0.07% <0.01% <0.01% <0.01% <0.01% Putnam VT Small Cap Value Fund <0.01% <0.01% <0.01% <0.01% <0.01% Putnam VT Vista Fund <0.01% <0.01% <0.01% <0.01% <0.01% Putnam VT Voyager Fund <0.01% <0.01% <0.01% <0.01% <0.01% (j) Net investment income (loss) per share and ratio of net investment income (loss) for the following funds class IA and class IB shares reflect a special dividend received by the funds, which amounted to the following amounts: Per share Percentage of average net assets 12/31/07 12/31/06 12/31/04 12/31/07 12/31/06 12/31/04 Putnam VT Growth Opportunities Fund   $0.03   0.58% Putnam VT Global Health Care Fund $0.08   0.60%   Putnam VT Investors Fund   $0.05   0.54% Putnam VT Mid Cap Value Fund  $0.19   1.12%  Putnam VT New Opportunities Fund   $0.06   0.37% Putnam VT Research Fund   $0.04   0.34% Putnam VT Voyager Fund   $0.12   0.45% (k) Reflects a non-recurring accrual related to Putnam Managements settlement with the SEC regarding brokerage allocation practices, which amounted to the following amounts for each fund based on that funds weighted average number of shares outstanding and average net assets, respectively, for the year ended December 31, 2005. Per share Percentage of average net assets Putnam VT Capital Opportunities Fund <$0.01 0.01% Putnam VT Equity Income Fund <$0.01 <0.01% Putnam VT The George Putnam Fund of Boston <$0.01 0.01% Putnam VT Global Asset Allocation Fund <$0.01 0.02% Putnam VT Global Equity Fund $0.01 0.08% Putnam VT Global Health Care Fund <$0.01 0.02% Putnam VT Global Utilities Fund $0.01 0.05% Putnam VT Growth and Income Fund $0.01 0.03% 62 P R O S P E C T U S O FT H E T R U S T PUTNAM VARIABLETRUST Notes to Financial Highlights (Continued) December 31, 2008 Per share Percentage of average net assets Putnam VT Growth Opportunities Fund <$0.01 0.03% Putnam VT International Equity Fund <$0.01 <0.01% Putnam VT International Growth and Income Fund <$0.01 0.01% Putnam VT International New Opportunities Fund $0.01 0.04% Putnam VT Investors Fund <$0.01 0.03% Putnam VT Mid Cap Value Fund <$0.01 <0.01% Putnam VT New Opportunities Fund $0.01 0.04% Putnam VT Research Fund $0.01 0.08% Putnam VT Small Cap Value Fund <$0.01 0.01% Putnam VT Vista Fund <$0.01 0.03% Putnam VT Voyager Fund $0.02 0.08% (l) Reflects a non-recurring reimbursement pursuant to a settlement between the SEC and Knight Securities, L.P. which amounted to the following amounts for the following funds based on each funds weighted average number of shares outstanding for the year ended December 31, 2008: Per share Putnam VT New Opportunities Fund $0.02 Putnam VT Voyager Fund $0.02 (m) Reflects a non-recurring reimbursement pursuant to a settlement between The Hartford Financial Services Group and the Attorney Generals of New York State, Illinois and Connecticut which amounted to the following amounts for the following funds based on each funds weighted average number of shares outstanding for the year ended December 31, 2008: Per share Putnam VT Global Equity Fund <$0.01 Putnam VT International Equity Fund $0.01 Putnam VT International New Opportunities Fund $0.06 (n) Reflects a non-recurring reimbursal from Putnam Management related to restitution payments in connection with a distribution plan approved by the SEC which amounted to the following amounts for each fund based on that funds weighted average number of shares outstanding for the year ended December 31, 2008: Per share Putnam VT American Government Income Fund <$0.01 Putnam VT Capital Opportunities Fund <$0.01 Putnam VT Diversified Income Fund <$0.01 Putnam VT Global Equity Fund <$0.01 Putnam VT Growth Opportunities Fund <$0.01 Putnam VT Income Fund <$0.01 Putnam VT International New Opportunities Fund $0.01 Putnam VT Mid Cap Value Fund <$0.01 Putnam VT Vista Fund $0.01 Putnam VT Voyager Fund <$0.01 (o) Reflects a non-recurring litigation payment from Enron Corporation which amounted to the following amounts per share outstanding as of December 29, 2008. Per share Putnam VT Growth and Income Fund $0.06 Putnam VT Growth Opportunities Fund $0.05 Putnam VT New Opportunities Fund $0.10 Putnam VT Voyager Fund $0.13 Without this payment, total returns for each class, for the year ended December 31, 2008 would have been as follows: Class 1A Class 1B Putnam VT Growth and Income Fund 38.89% 39.02% Putnam VT Growth Opportunities Fund 38.35% 38.70% Putnam VT New Opportunities Fund 39.13% 39.26% Putnam VT Voyager Fund 37.28% 37.44% 63 P R O S P E C T U S O F T H E T R U S T For more information about the funds of Putnam Variable Trust The annual and semi-annual reports to shareholders, and the Trusts statement of additional information (SAI), include additional information about the funds. The SAI, and the independent registered public accounting firms report and the financial statements included in the Trusts most recent annual report to the funds shareholders, are incorporated by reference into this prospectus, which means they are part of this prospectus for legal purposes. The Trusts annual report discusses the market conditions and investment strategies that significantly affected each funds performance during its last fiscal year. You may get free copies of these materials, request other information about any Putnam fund, or make shareholder inquiries, by contacting your financial representative, by visiting Putnams website at www.putnam.com/individual, or by calling Putnam toll-free at 1-800-225-1581. You may review and copy information about a fund, including its SAI, at the Securities and Exchange Commissions Public Reference Room in Washington, D.C. You may call the Commission at 1-202-942-8090 for information about the operation of the Public Reference Room. You may also access reports and other information about the fund on the EDGAR Database on the Commissions website at http://www.sec.gov. You may get copies of this information, with payment of a duplication fee, by electronic request at the following E-mail address: publicinfo@sec.gov, or by writing the Commissions Public Reference Section, Washington, D.C. 20549-0102. You may need to refer to the funds file number. PUTNAM INVESTMENTS One Post Office Square Boston, Massachusetts 02109 1-800-225-1581 Address correspondence to Putnam Investor Services P.O. Box 8383 Boston, MA 02266-8383 www.putnam.com File No. 811-05346 256265 4/09 Putnam Variable Trust (the Trust) Class IA and IB Shares Putnam VT American Government Income Fund Putnam VT Income Fund Putnam VT Capital Opportunities Fund Putnam VT International Equity Fund Putnam VT Diversified Income Fund Putnam VT International Growth and Income Fund Putnam VT Equity Income Fund Putnam VT International New Opportunities Fund Putnam VT The George Putnam Fund of Boston Putnam VT Investors Fund Putnam VT Global Asset Allocation Fund Putnam VT Mid Cap Value Fund Putnam VT Global Equity Fund Putnam VT Money Market Fund Putnam VT Global Health Care Fund* Putnam VT New Opportunities Fund Putnam VT Global Utilities Fund** Putnam VT Research Fund Putnam VT Growth and Income Fund Putnam VT Small Cap Value Fund Putnam VT Growth Opportunities Fund Putnam VT Vista Fund Putnam VT High Yield Fund Putnam VT Voyager Fund FORM N-1A PART B STATEMENT OF ADDITIONAL INFORMATION ("SAI") April 30, 2009 This SAI is not a prospectus. If the Trust has more than one form of current prospectus, each reference to the prospectus in this SAI shall include all of the Trust's prospectuses, unless otherwise noted. The SAI should be read together with the applicable prospectus. Certain disclosure has been incorporated by reference from the Trust's annual report. For a free copy of the Trust's annual report or a prospectus dated April 30, 2009, as revised from time to time, call Putnam Investor Services at 1-800-225-1581, visit Putnams website at www.putnam.com or write Putnam Investor Services, P.O. Box 8383, Boston, MA 02266-8383. Part I of this SAI contains specific information about each fund. Part II includes information about all of the funds. * Prior to January 2, 2009, Putnam VT Global Health Care Fund was known as Putnam VT Health Sciences Fund. ** Prior to January 2, 2009, Putnam VT Global Utilities Fund was known as Putnam VT Utilities Growth and Income Fund. I-1 502156 Table of Contents Part I TRUST ORGANIZATION AND CLASSIFICATION I-3 INVESTMENT RESTRICTIONS I-4 CHARGES AND EXPENSES I-6 PORTFOLIO MANAGERS I-37 INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM AND FINANCIAL STATEMENTS I-44 Part II MISCELLANEOUS INVESTMENTS, INVESTMENT PRACTICES AND RISKS II-1 TAXES II-30 MANAGEMENT II-33 DETERMINATION OF NET ASSET VALUE II-51 DISTRIBUTION PLAN II-53 ADDITIONAL PAYMENTS II-53 REDEMPTIONS II-55 SHAREHOLDER LIABILITY II-55 DISCLOSURE OF PORTFOLIO INFORMATION II-55 PROXY VOTING GUIDELINES AND PROCEDURES II-57 SECURITIES RATINGS II-57 CLAIMS-PAYING ABILITY RATINGS II-61 APPENDIX A II-65 I-2 SAI PART I TRUST ORGANIZATION AND CLASSIFICATION The Trust is a Massachusetts business trust organized on September 24, 1987. A copy of the Agreement and Declaration of Trust, which is governed by Massachusetts law, is on file with the Secretary of The Commonwealth of Massachusetts. Prior to January 2, 2009, Putnam VT Global Health Care Fund was known as Putnam VT Health Sciences Fund and Putnam VT Global Utilities Fund was known as Putnam VT Utilities Growth and Income Fund. The Trust is an open-end management investment company with an unlimited number of authorized shares of beneficial interest. Shares of the Trust may, without shareholder approval, be divided into two or more series of shares representing separate investment portfolios, and are currently divided into twenty-four series of shares, each representing a separate investment portfolio which is being offered to separate accounts of various insurance companies. Any series of shares may be further divided without shareholder approval into two or more classes of shares having such preferences and special or relative rights and privileges as the Trustees may determine. Shares of each series are currently divided into two classes: class IA shares and class IB shares. Class IB shares are subject to fees imposed pursuant to a distribution plan. The funds may also offer other classes of shares with different sales charges and expenses. Because of these different sales charges and expenses, the investment performance of the classes will vary. The two classes of shares are offered under a multiple class distribution system approved by the Trust's Trustees, and are designed to allow promotion of insurance products investing in the Trust through alternative distribution channels. The insurance company issuing a variable contract selects the class of shares in which the separate account funding the contract invests. Each share has one vote, with fractional shares voting proportionately. Shares vote together as a single class without regard to series or classes of shares on all matters except (i) when required by the Investment Company Act of 1940, or when the Trustees have determined that the matter affects one or more series or classes of shares materially differently, shares will be voted by individual series or class, and (ii) when the Trustees have determined that the matter affects only the interests of one or more series or classes, only shareholders of such series or class shall be entitled to vote thereon. Shares are freely transferable, are entitled to dividends as declared by the Trustees, and, if a portfolio were liquidated, would receive the net assets of that portfolio. The Trust may suspend the sale of shares of any portfolio at any time and may refuse any order to purchase shares. Although the Trust is not required to hold annual meetings of its shareholders, shareholders holding at least 10% of the outstanding shares entitled to vote have the right to call a meeting to elect or remove Trustees, or to take other actions as provided in the Agreement and Declaration of Trust. The Trust has voluntarily undertaken to hold a shareholder meeting at which the Board of Trustees would be elected at least every five years beginning in 2004. Shares of the funds may only be purchased by an insurance company separate account. For matters requiring shareholder approval, you may be able to instruct the insurance company separate account how to vote the fund shares attributable to your contract or policy. See the Voting Rights section of your insurance product prospectus. I-3 Each fund, except for Putnam VT Global Health Care Fund and Putnam VT Global Utilities Fund, is a diversified investment company under the Investment Company Act of 1940. This means that with respect to 75% (50% in the case of Putnam VT Global Health Care Fund and Putnam VT Global Utilities Fund, each of which is a non-diversified investment company) of its total assets, each fund may not invest more than 5% of its total assets in the securities of any one issuer (except U.S. government securities and securities issued by other investment companies). The remaining 25% (50% in the case of Putnam VT Global Health Care Fund and Putnam VT Global Utilities Fund) of each funds total assets is not subject to this restriction. To the extent a fund invests a significant portion of its assets in the securities of a particular issuer, it will be subject to an increased risk of loss if the market value of such issuers securities declines. INVESTMENT RESTRICTIONS As fundamental investment restrictions, which may not be changed as to any fund without a vote of a majority of the outstanding voting securities of that fund, the Trust may not and will not take any of the following actions with respect to that fund: (1) Borrow money in excess of 33 1/3% of the value of its total assets (not including the amount borrowed) at the time the borrowing is made. (2) Underwrite securities issued by other persons except to the extent that, in connection with the disposition of its portfolio investments, it may be deemed to be an underwriter under certain federal securities laws. (3) Purchase or sell real estate, although it may purchase securities of issuers which deal in real estate, securities which are secured by interests in real estate, and securities which represent interests in real estate, and it may acquire and dispose of real estate or interests in real estate acquired through the exercise of its rights as a holder of debt obligations secured by real estate or interests therein. (4)(a) (All funds except Putnam VT Capital Opportunities Fund, Putnam VT Equity Income Fund, Putnam VT Global Asset Allocation Fund, Putnam VT Mid Cap Value Fund and Putnam VT Research Fund) Purchase or sell commodities or commodity contracts, except that the fund may purchase and sell financial futures contracts and options and may enter into foreign exchange contracts and other financial transactions not involving physical commodities. (4)(b) (Putnam VT Capital Opportunities Fund, Putnam VT Equity Income Fund, Putnam VT Mid Cap Value Fund and Putnam VT Research Fund) Purchase or sell commodities or commodity contracts, except that the fund may purchase and sell financial futures contracts and options. (4)(c) (Putnam VT Global Asset Allocation Fund) Purchase or sell physical commodities unless acquired as a result of ownership of securities or other instruments. This restriction shall not prevent the fund from purchasing or selling financial instruments representing interests in commodities (or the values of which are determined by reference to commodities) but which do not involve the delivery of physical commodities to or by the fund, or from entering into financial futures contracts, options, foreign exchange contracts and other financial transactions. (5) Make loans, except by purchase of debt obligations in which the fund may invest consistent with its investment policies (including without limitation debt obligations issued by other Putnam funds), by entering into repurchase agreements, or by lending its portfolio securities. I-4 (6)(a) (All funds except Putnam VT Global Health Care Fund and Putnam VT Global Utilities Fund) With respect to 75% of its total assets, invest in securities of any issuer if, immediately after such investment, more than 5% of the total assets of the fund (taken at current value) would be invested in the securities of such issuer; provided that this limitation does not apply to obligations issued or guaranteed as to interest or principal by the U.S. government or its agencies or instrumentalities or to securities issued by other investment companies. (6)(b) (Putnam VT Global Health Care Fund and Putnam VT Global Utilities Fund) With respect to 50% of its total assets, invest in securities of any issuer if, immediately after such investment, more than 5% of the total assets of the fund (taken at current value) would be invested in the securities of such issuer; provided that this limitation does not apply to obligations issued or guaranteed as to interest or principal by the U.S. government or its agencies or instrumentalities or to securities issued by other investment companies. (7)(a) (All funds except Putnam VT Global Health Care Fund and Putnam VT Global Utilities Fund) With respect to 75% of its total assets, acquire more than 10% of the outstanding voting securities of any issuer. (7)(b) (Putnam VT Global Health Care Fund and Putnam VT Global Utilities Fund) With respect to 50% of its total assets, acquire more than 10% of the outstanding voting securities of any issuer. (8) Purchase securities (other than securities of the U.S. government, its agencies or instrumentalities) if, as a result of such purchase, more than 25% of the fund's total assets would be invested in any one industry; except that Putnam VT Global Utilities Fund may invest more than 25% of its assets in any of the public utilities industries, and Putnam VT Global Health Care Fund may invest more than 25% of its assets in companies that Putnam Management determines are principally engaged in the health sciences industries; and except that Putnam VT Money Market Fund may invest up to 100% of its assets (i) in the banking industry, (ii) in the personal credit institution or business credit institution industries when in the opinion of management yield differentials make such investments desirable, or (iii) any combination of these. (9) Issue any class of securities which is senior to the fund's shares of beneficial interest, except for permitted borrowings. For VT Global Health Care Fund and VT Global Utilities Fund, the Board of Trustees of the Funds has approved, subject to shareholder approval, that fundamental investment restriction (4)(a) for these Funds, relating to the purchase and sale of commodities, be amended to read in accordance with fundamental investment restriction (4)(c). If this proposal is approved, the parenthetical listing Fund names in fundamental investment restriction (4)(a) above will be revised to exclude Putnam VT Global Health Care Fund and Putnam VT Global Utilities Fund, and the parenthetical listing Fund names in fundamental investment restriction (4)(c) will be revised to include Putnam VT Global Health Care Fund and Putnam VT Global Utilities Fund. The Investment Company Act of 1940 provides that a "vote of a majority of the outstanding voting securities" of a fund or the Trust means the affirmative vote of the lesser of (1) more than 50% of the outstanding shares of a fund or the Trust, as the case may be, or (2) 67% or more of the shares present at a meeting if more than 50% of the outstanding shares are represented at the meeting in person or by proxy. The following non-fundamental policies may be changed by the Trustees without shareholder approval: I-5 (1) Each fund will not invest in (a) securities which are not readily marketable, (b) securities restricted as to resale (excluding securities determined by the Trustees of the Trust (or the person designated by the Trustees of the Trust to make such determinations) to be readily marketable), and (c) repurchase agreements maturing in more than seven days, if, as a result, more than 15% (10% for Putnam VT Money Market Fund) of the fund's net assets (taken at current value) would be invested in securities described in (a), (b) and (c). In addition, effective January 1, 2010, VT Global Health Care Fund will be subject to the following non-fundamental investment policy: Under normal market conditions, the Fund will invest in at least five different countries and at least 40% (or, if less, 10% less than the percentage of the funds benchmark represented by foreign companies) of its net assets in securities of foreign companies. For this purpose, we will consider a company to be a foreign company if we determine that the companys securities trade on a market outside of the United States, the company is headquartered or organized outside of the United States, the company derives a significant portion of its revenues or profits outside of the Unites States, the company is included in an index which is representative of regions outside the United States, or the company is significantly exposed to the economic fortunes and risks of regions outside the United States. All percentage limitations on investments (other than pursuant to non-fundamental restriction (1)) will apply at the time of the making of an investment and shall not be considered violated unless an excess or deficiency occurs or exists immediately after and as a result of such investment. The Trust has filed an election under Rule 18f-1 under the Investment Company Act of 1940 committing each fund that is a series of the Trust to pay all redemptions of fund shares by a single shareholder during any 90-day period in cash, up to the lesser of (i) $250,000 or (ii) 1% of such funds net assets measured as of the beginning of such 90-day period. CHARGES AND EXPENSES Management fees Under a Management Contract dated August 3, 2007, each fund pays a quarterly fee (in the case of Putnam VT Capital Opportunities Fund, Putnam VT Equity Income Fund and Putnam VT Mid Cap Value Fund, each fund pays a monthly fee) to Putnam Investment Management, LLC, the funds investment manager (Putnam Management), based on the average net assets of the fund, as determined at the close of each business day during the period, at the annual rate of: Putnam VT International New Opportunities Fund: 1.00% of the first $500 million of average net assets; 0.90% of the next $500 million; 0.85% of the next $500 million; 0.80% of the next $5 billion; 0.775% of the next $5 billion; 0.755% of the next $5 billion; 0.74% of the next $5 billion; and 0.73% of any excess thereafter. I-6 Putnam VT Global Equity Fund, Putnam VT International Equity Fund, Putnam VT International Growth and Income Fund, and Putnam VT Small Cap Value Fund: 0.80% of the first $500 million of average net assets; 0.70% of the next $500 million; 0.65% of the next $500 million; 0.60% of the next $5 billion; 0.575% of the next $5 billion; 0.555% of the next $5 billion; 0.54% of the next $5 billion; and 0.53% of any excess thereafter. Putnam VT Growth Opportunities Fund: 0.70% of the first $500 million of average net assets; 0.60% of the next $500 million; 0.55% of the next $500 million; 0.50% of the next $5 billion; 0.475% of the next $5 billion; 0.455% of the next $5 billion; 0.44% of the next $5 billion; 0.43% of the next $5 billion; and 0.42% of any excess thereafter. Putnam VT Diversified Income Fund, Putnam VT Global Asset Allocation Fund, Putnam VT Global Health Care Fund, Putnam VT Global Utilities Fund, Putnam VT High Yield Fund, Putnam VT Mid Cap Value Fund, Putnam VT New Opportunities Fund and Putnam VT Voyager Fund: 0.70% of the first $500 million of average net assets; 0.60% of the next $500 million; 0.55% of the next $500 million; 0.50% of the next $5 billion; 0.475% of the next $5 billion; 0.455% of the next $5 billion; 0.44% of the next $5 billion; and 0.43% of any excess thereafter. Putnam VT American Government Income Fund: 0.65% of the first $500 million of average net assets; 0.55% of the next $500 million; 0.50% of the next $500 million; 0.45% of the next $5 billion; 0.425% of the next $5 billion; 0.405% of the next $5 billion; 0.39% of the next $5 billion; 0.38% of the next $5 billion; 0.37% of the next $5 billion; 0.36% of the next $5 billion; 0.35% of the next $5 billion; and I-7 0.34% of any excess thereafter. Putnam VT Capital Opportunities Fund, Putnam VT Equity Income Fund, Putnam VT The George Putnam Fund of Boston, Putnam VT Growth and Income Fund, Putnam VT Income Fund, Putnam VT Investors Fund, Putnam VT Research Fund and Putnam VT Vista Fund: 0.65% of the first $500 million of average net assets; 0.55% of the next $500 million; 0.50% of the next $500 million; 0.45% of the next $5 billion; 0.425% of the next $5 billion; 0.405% of the next $5 billion; 0.39% of the next $5 billion; and 0.38% of any excess thereafter. Putnam VT Money Market Fund: 0.45% of the first $500 million of average net assets; 0.35% of the next $500 million; 0.30% of the next $500 million; 0.25% of the next $5 billion; 0.225% of the next $5 billion; 0.205% of the next $5 billion; 0.19% of the next $5 billion; and 0.18% of any excess thereafter. For the past three fiscal years, pursuant to the Management Contract, each fund incurred the following fees: Amount Amount of management fee Fiscal Management management would have been Fund name Year fee paid fee waived without waivers Putnam VT American Government Income 2008 $680,054 $325,783 $1,005,837 Fund 2007 $620,928 $291,987 $912,915 2006 $693,021 $360,588 $1,053,609 Putnam VT Capital Opportunities Fund 2008 $140,495 $49,538 $190,033 2007 $277,155 $33,032 $310,187 2006 $222,790 $47,876 $270,666 Putnam VT Diversified Income Fund 2008 $2,343,007 $512,860 $2,855,867 2007 $2,975,416 $378,606 $3,354,022 2006 $2,933,530 $449,353 $3,382,883 Putnam VT Equity Income Fund 2008 $1,273,397 $5,728 $1,279,125 2007 $1,622,913 $1,975 $1,624,888 2006 $1,326,897 $11,146 $1,338,043 I-8 Amount Amount of management fee Fiscal Management management would have been Fund name Year fee paid fee waived without waivers Putnam VT The George Putnam Fund of 2008 $2,236,898 $161,432 $2,398,330 Boston 2007 $3,485,856 $134,644 $3,620,500 2006 $3,969,447 $60,523 $4,029,970 Putnam VT Global Asset Allocation Fund 2008 $1,622,665 $423,424 $2,046,089 2007 $2,388,851 $329,769 $2,718,620 2006 $2,392,952 $376,874 $2,769,826 Putnam VT Global Equity Fund 2008 $2,902,692 $203,727 $3,106,419 2007 $4,680,741 $3,819 $4,684,560 2006 $4,692,325 $11,015 $4,703,340 Putnam VT Global Health Care Fund 2008 $1,121,538 $49,824 $1,171,362 2007 $1,638,832 $56,778 $1,695,610 2006 $2,204,609 $2,245 $2,206,854 Putnam VT Global Utilities Fund 2008 $2,061,503 $18,189 $2,079,692 2007 $2,654,848 $38,697 $2,693,545 2006 $2,437,187 $111,383 $2,548,570 Putnam VT Growth and Income Fund 2008 $11,422,756 $8,017 $11,430,773 2007 $18,453,599 $5,475 $18,459,074 2006 $20,729,712 $13,687 $20,743,399 Putnam VT Growth Opportunities Fund 2008 $100,497 $126,118 $226,615 2007 $209,009 $119,596 $328,605 2006 $243,122 $126,889 $370,011 Putnam VT High Yield Fund 2008 $2,588,696 $421,144 $3,009,840 2007 $3,553,092 $313,850 $3,866,942 2006 $3,720,493 $399,005 $4,119,498 Putnam VT Income Fund 2008 $2,579,831 $968,360 $3,548,191 2007 $3,357,026 $1,014,530 $4,371,556 2006 $3,498,163 $1,247,509 $4,745,672 Putnam VT International Equity Fund 2008 $6,753,585 $4,540 $6,758,125 2007 $9,251,951 $18,075 $9,270,026 2006 $8,271,996 $24,551 $8,296,547 I-9 Amount Amount of management fee Fiscal Management management would have been Fund name Year fee paid fee waived without waivers Putnam VT International Growth and Income 2008 $2,421,561 $8,581 $2,430,142 Fund 2007 $3,524,852 $127,208 $3,652,060 2006 $2,838,706 $384,714 $3,223,420 Putnam VT International New Opportunities 2008 $1,841,729 $159,236 $2,000,965 Fund 2007 $2,760,278 $187,049 $2,947,327 2006 $2,485,049 $253,224 $2,738,273 Putnam VT Investors Fund 2008 $2,184,190 $2,809 $2,186,999 2007 $2,975,978 $1,288 $2,977,266 2006 $3,216,355 $1,644 $3,217,999 Putnam VT Mid Cap Value Fund 2008 $337,189 $49,761 $386,950 2007 $673,802 $2,980 $676,782 2006 $634,565 $11,799 $646,364 Putnam VT Money Market Fund 2008 $1,758,467 $386,775 $2,145,242 2007 $1,511,195 $354,105 $1,865,300 2006 $1,529,264 $182,208 $1,711,472 Putnam VT New Opportunities Fund 2008 $5,160,111 $835 $5,160,946 2007 $7,518,002 $3,096 $7,521,098 2006 $8,663,759 $5,731 $8,669,490 Putnam VT Research Fund 2008 $581,442 $69,403 $650,845 2007 $1,058,785 $1,149 $1,059,934 2006 $1,213,099 $7,560 $1,220,659 Putnam VT Small Cap Value Fund 2008 $2,856,853 $1,851 $2,858,704 2007 $5,566,483 $6,706 $5,573,189 2006 $6,827,461 $17,674 $6,845,135 Putnam VT Vista Fund 2008 $1,541,843 $5,220 $1,547,063 2007 $2,494,829 $2,547 $2,497,376 2006 $3,006,605 $3,379 $3,009,984 Putnam VT Voyager Fund 2008 $6,954,463 $54,776 $7,009,239 2007 $10,124,313 $3,467 $10,127,780 2006 $11,832,070 $6,670 $11,838,740 I-10 Expense limitations and fee waivers. Expense limitations that were in effect for the funds indicated below during the fiscal year ended December 31, 2008, and that are currently in effect for the funds indicated below through the dates indicated below, are described in the following paragraphs. The expense limitation that resulted in the greater reduction in expenses for a fund at the end of each month or fiscal quarter (whichever period is used for computing management fees for a fund) during a fiscal year was applied to the fund for such month or fiscal quarter. In addition, the fee waiver for a funds investments in an affiliated fund described below was applied to a fund during the fiscal year ended December 31, 2008. Lipper category expense limitation. In order to limit expenses, through June 30, 2009 for certain funds and through December 31, 2009 for other funds, as noted below, Putnam Management has agreed to waive fees (and, to the extent necessary, bear other expenses) of a fund to ensure that the fund pays total fund operating expenses at an annual rate that does not exceed the simple average of the expenses of all front-end load funds viewed by Lipper Inc. as having the same investment classification or objective as the fund (expressed in each case as a percentage of average net assets). For these purposes, total fund operating expenses of both a fund and the Lipper category average will be calculated without giving effect to 12b-1 fees or any expense offset and brokerage service arrangements that may reduce fund expenses, the Lipper category average will be calculated by Lipper each calendar quarter in accordance with Lippers standard method for comparing fund expenses based on expense information for the most recent fiscal year of each fund included in that category, and the expense limitation will be updated as of the first business day after Lipper publishes the category average (generally shortly after the end of each calendar quarter). The Lipper category expense limitation resulted in a reduction of expenses to the following funds during the fiscal year ended December 31, 2008: Putnam VT American Government Income Fund, Putnam VT Capital Opportunities Fund, Putnam VT Diversified Income Fund, Putnam VT Equity Income Fund, Putnam VT The George Putnam Fund of Boston, Putnam VT Global Asset Allocation Fund, Putnam VT Global Equity Fund, Putnam VT Global Utilities Fund, Putnam VT Growth Opportunities Fund, Putnam VT High Yield Fund, Putnam VT Income Fund, Putnam VT International Growth and Income Fund, Putnam VT International New Opportunities Fund, Putnam VT Mid Cap Value Fund, Putnam VT Money Market Fund and Putnam VT Research Fund. The Lipper category expense limitation will remain in effect for these funds, except for Putnam VT Equity Income Fund and Putnam VT International Growth and Income Fund, through December 31, 2009. For Putnam VT Equity Income Fund and Putnam VT International Growth and Income Fund, the Lipper category expense limitation will remain in effect through June 30, 2009. The Lipper category expense limitation may or may not be extended beyond these dates for these funds. The Lipper category expense limitation did not result in a reduction of expenses for the following funds during the fiscal year ended December 31, 2008: Putnam VT Global Health Care Fund, Putnam VT Growth and Income Fund, Putnam VT International Equity Fund, Putnam VT Investors Fund, Putnam VT New Opportunities Fund, Putnam VT Small Cap Value Fund, Putnam VT Vista Fund, and Putnam VT Voyager Fund. The Lipper category expense limitation will remain in effect for these funds through June 30, 2009, but may or may not be extended beyond this date for these funds. Custom Lipper expense limitation. In order to limit expenses, through June 30, 2008 for certain funds, as noted below, Putnam Management agreed to waive fees (and, to the extent necessary, bear other expenses) of a fund to ensure that a fund paid total fund operating expenses at an annual rate that did not exceed the simple average of the expenses of a custom group of competitive funds selected by Lipper Inc. based on the size of the fund. For these purposes, total fund operating expenses of both a fund and the Lipper custom group average were calculated without giving effect to 12b-1 fees or any expense offset and brokerage service arrangements that may reduce fund expenses. The Custom Lipper expense limitation resulted in a reduction of expenses for the following funds during the fiscal year ended December 31, 2008: Putnam VT Global Asset Allocation Fund, Putnam VT Global Health Care Fund, Putnam VT International New Opportunities Fund, and Putnam VT Money Market Fund. The Custom Lipper expense limitation did not result in a reduction of expenses for Putnam VT Global Equity Fund during the fiscal year ended December 31, .2008. The Custom Lipper expense limitation was not extended beyond June 30, 2008 for these funds. I-11 Fee waivers for investments in affiliated fund. The funds invested a portion of their assets in Putnam Prime Money Market Fund. In connection with such investment, management fees paid by the funds were reduced by an amount equal to the management fees paid by Putnam Prime Money Market Fund with respect to assets invested by the funds in Putnam Prime Money Market Fund. This reduction is reflected in the Amount of management fee waived in the table above. Putnam Management may voluntarily undertake to waive certain fees and/or reimburse expenses to the extent necessary to maintain a specified minimum annualized net yield of the Putnam VT Money Market Fund. No such waiver impacted the Putnam VT Money Market Fund 's expenses for the 2008 fiscal year. Any such waiver would be voluntary and could be modified (including by altering the minimum annualized net yield) or discontinued by Putnam Management at any time. Brokerage commissions The following table shows brokerage commissions paid during the fiscal years indicated: Fund name Fiscal Year Brokerage commissions Putnam VT American Government Income Fund 2008 $47,982 2007 $27,222 2006 $31,691 Putnam VT Capital Opportunities Fund 2008 $65,912 2007 $63,909 2006 $76,067 Putnam VT Diversified Income Fund 2008 $166,715 2007 $90,987 2006 $46,770 Putnam VT Equity Income Fund 2008 $362,134 2007 $273,567 2006 $277,076 Putnam VT The George Putnam Fund of Boston 2008 $324,008 I-12 2007 $423,484 2006 $630,366 Putnam VT Global Asset Allocation Fund 2008 $424,321 2007 $306,900 2006 $319,786 Putnam VT Global Equity Fund 2008 $950,270 2007 $1,133,276 2006 $1,254,012 Putnam VT Global Health Care Fund 2008 $94,887 2007 $93,555 2006 $160,031 Putnam VT Global Utilities Fund 2008 $415,759 2007 $351,831 2006 $649,045 Putnam VT Growth and Income Fund 2008 $2,360,589 2007 $3,325,027 2006 $7,028,690 Putnam VT Growth Opportunities Fund 2008 $51,541 2007 $35,943 2006 $74,923 Putnam VT High Yield Fund 2008 $15,166 2007 $14,736 2006 $0 Putnam VT Income Fund 2008 $153,078 2007 $59,336 2006 $77,213 I-13 Putnam VT International Equity Fund 2008 $1,968,250 2007 $2,959,381 2006 $2,817,184 Putnam VT International Growth and Income Fund 2008 $701,798 2007 $1,161,980 2006 $1,318,614 Putnam VT International New Opportunities Fund 2008 $713,988 2007 $872,036 2006 $763,327 Putnam VT Investors Fund 2008 $731,176 2007 $653,710 2006 $955,598 Putnam VT Mid Cap Value Fund 2008 $170,811 2007 $143,794 2006 $142,614 Putnam VT Money Market Fund 2008 $0 2007 $0 2006 $0 Putnam VT New Opportunities Fund 2008 $1,365,161 2007 $2,881,125 2006 $2,339,890 Putnam VT Research Fund 2008 $237,951 2007 $220,697 2006 $369,886 Putnam VT Small Cap Value Fund 2008 $1,010,561 I-14 2007 $1,337,829 2006 $1,759,093 Putnam VT Vista Fund 2008 $753,542 2007 $1,156,296 2006 $857,952 Putnam VT Voyager Fund 2008 $3,029,589 2007 $1,351,623 2006 $2,681,714 The portfolio turnover rate for Putnam VT Diversified Income Fund was higher than the portfolio turnover rate for the funds prior two fiscal years due to a drop in asset value of the portfolio. The portfolio turnover rate for Putnam VT International Equity Fund was lower than the portfolio turnover rate for the funds prior two fiscal years due to a change in strategy. The increase in brokerage commissions for the 2008 fiscal year from the 2007 fiscal year of Putnam VT American Government Income Fund, VT Diversified Income Fund, Putnam VT Income and Putnam VT Voyager Fund was due to increases in transactions by these funds. The decrease in brokerage commissions for the 2008 fiscal year from the 2007 fiscal year of Putnam VT Global Equity Fund was due to a decrease in the fund's asset base. The decrease in brokerage commissions for each of Putnam VT The George Putnam of Boston Fund, Putnam VT International Equity Fund and Putnam VT International Growth and Income Fund was due to lower turnover and a decrease in each such fund's asset base. The increase in brokerage commissions for the 2008 fiscal year from the 2006 fiscal year of VT Diversified Income Fund and Putnam VT Income Fund were due to increases in transactions by these funds. The following table shows transactions placed with brokers and dealers during the most recent fiscal year to recognize research services received by Putnam Management and its affiliates: Percentage of Dollar value of total Amount of these transactions transactions commissions Putnam VT American Government Income Fund $0 0.00% $0 Putnam VT Capital Opportunities Fund $17,232,648 27.69% $29,804 Putnam VT Diversified Income Fund $0 0.00% $0 Putnam VT Equity Income Fund $116,334,036 37.94% $118,642 Putnam VT The George Putnam Fund of Boston $43,200,019 0.56% $49,710 Putnam VT Global Asset Allocation Fund $89,699,750 1.14% $120,132 Putnam VT Global Equity Fund $339,349,779 31.61% $416,656 Putnam VT Global Health Care Fund $43,863,141 45.05% $41,271 Putnam VT Global Utilities Fund $79,582,543 22.40% $81,668 Putnam VT Growth and Income Fund $738,840,972 32.60% $721,967 Putnam VT Growth Opportunities Fund $20,931,352 29.75% $15,746 Putnam VT High Yield Fund $5,526,319 41.78% $6,909 Putnam VT Income Fund $0 0.00% $0 I-15 Putnam VT International Equity Fund $573,458,132 40.52% $843,886 Putnam VT International Growth and Income Fund $224,221,559 44.06% $343,947 Putnam VT International New Opportunities Fund $230,621,942 37.93% $351,122 Putnam VT Investors Fund $360,660,483 38.22% $286,702 Putnam VT Mid Cap Value Fund $42,347,500 38.43% $67,487 Putnam VT Money Market Fund $0 0.00% $0 Putnam VT New Opportunities Fund $559,260,903 36.14% $474,695 Putnam VT Research Fund $124,248,070 35.29% $89,839 Putnam VT Small Cap Value Fund $209,966,579 42.80% $399,515 Putnam VT Vista Fund $308,362,264 29.29% $283,566 Putnam VT Voyager Fund $901,835,855 20.32% $778,488 At the end of fiscal 2008, the following funds held the following securities of their regular broker-dealers (or affiliates of such broker-dealers): Value of Fund Name Broker-dealers or affiliates securities held Putnam VT Diversified Income Fund Merrill Lynch & Co, Inc. $234,677 JPMorgan Chase & Co. $984,603 Lehman Brothers Holdings, Inc. $314 Morgan Stanley $361,733 Goldman Sachs Group, Inc. (The) $131,637 Putnam VT Equity Income Fund Merrill Lynch & Co, Inc. $1,138,276 Goldman Sachs Group, Inc. (The) $621,954 JPMorgan Chase & Co. $3,878,505 Putnam VT Global Asset Allocation Fund Goldman Sachs Group, Inc. (The) $780,861 Morgan Stanley $179,075 Merrill Lynch & Co, Inc. $240,932 Credit Suisse Group $47,556 UBS AG $20,728 JP Morgan Chase & Co $300,824 Barclays PLC $228,447 Citigroup, Inc. $135,502 Citigroup, Inc. $492,533 Morgan Stanley $140,655 Deutsche Bank AG $34,760 Lehman Brothers Holdings, Inc. $70 JPMorgan Chase & Co. $985,092 Bear Sterns Cos., Inc. (The) $196,046 Goldman Sachs Group, Inc. (The) $255,050 Putnam VT Global Equity Fund Credit Suisse Group $2,603,453 Goldman Sachs Group, Inc. (The) $1,164,582 I-16 Putnam VT Growth and Income Fund Merrill Lynch & Co. Inc. $1,746,000 Citigroup, Inc. $14,968,661 JPMorgan Chase & Co. $40,612,469 Morgan Stanley $3,481,707 Goldman Sachs Group, Inc. (The) $23,407,170 Putnam VT Growth Opportunities Fund Goldman Sachs Group, Inc (The) $253,170 Putnam VT High Yield Fund Lehman Brothers Holdings $560 Putnam VT Income Fund Goldman Sachs & Co $1,685,503 Citigroup Inc. $2,729,916 Deutsche Bank AG $319,082 Barclays PLC $371,493 Bear Stearns Cos., Inc. (The) $2,268,379 Morgan Stanley $373,921 Merrill Lynch & Co. Inc. $1,265,066 Putnam VT International Equity Fund Credit Suisse Group $1,841,165 UBS AG $247,610 Putnam VT International Growth and Income Fund Credit Suisse First Boston $1,637,168 Barclays PLC $1,168,698 Deutsche Bank AG $486,322 Putnam VT Investors Fund JP Morgan Chase & Co. $6,184,294 Goldman Sachs Group, Inc. (The) $4,329,207 Putnam VT Money Market Fund Royal Bank of Canada $3,600,000 Putnam VT New Opportunities Fund Goldman Sachs Group, Inc. (The) $2,160,384 Putnam VT Research Fund Citigroup $507,947 JP Morgan Chase & Co. $1,271,290 Goldman Sachs Group, Inc. (The) $573,852 Merrill Lynch & Co. Inc. $151,320 Putnam VT The George Putnam Fund of Boston Bank of America Corp. $3,607,279 Barclays $99,800 Citigroup Global Markets Holdings, Inc. $2,005,692 Goldman Sachs & Co. (The) $4,227,985 JPMorgan Chase & Co. $13,599,299 Lehman Brothers Holdings, Inc. $3,934,480 Merrill Lynch & Co., Inc. $1,831,720 Morgan Stanley & Co. $1,384,635 Bear Stearns Cos., Inc. (The) $1,230,188 Deutsche Bank Securities, Inc. $1,446,406 Putnam VT Voyager Fund Citigroup, Inc. $1,941,874 Goldman Sachs Group, Inc. (The) $7,021,248 JP Morgan Chase & Co. $2,241,783 Morgan Stanley $1,533,424 Merrill Lynch & Co., Inc. $1,636,584 Administrative expense reimbursement Each fund reimbursed Putnam Management for administrative services during fiscal 2008, including compensation of certain Trust officers and contributions to the Putnam Investments Profit Sharing Retirement Plan for their benefit, as follows: I-17 Portion of total reimbursement for Total reimbursement compensation and contributions Putnam VT American Government Income Fund $21,612 $17,316 Putnam VT Capital Opportunities Fund $19,258 $15,430 Putnam VT Diversified Income Fund $26,258 $21,039 Putnam VT Equity Income Fund $22,391 $17,941 Putnam VT The George Putnam Fund of Boston $25,579 $20,495 Putnam VT Global Asset Allocation Fund $24,123 $19,328 Putnam VT Global Equity Fund $25,869 $20,727 Putnam VT Global Health Care Fund $21,841 $17,500 Putnam VT Global Utilities Fund $24,250 $19,430 Putnam VT Growth and Income Fund $59,288 $47,504 Putnam VT Growth Opportunities Fund $19,320 $15,480 Putnam VT High Yield Fund $26,636 $21,342 Putnam VT Income Fund $29,038 $23,266 Putnam VT International Equity Fund $35,188 $28,194 Putnam VT International Growth and Income $24,269 $19,445 Putnam VT International New Opportunities Fund $22,393 $17,942 Putnam VT Investors Fund $24,983 $20,017 Putnam VT Mid Cap Value Fund $19,739 $15,816 Putnam VT Money Market Fund $27,856 $22,319 Putnam VT New Opportunities Fund $33,090 $26,513 Putnam VT Research Fund $20,589 $16,497 Putnam VT Small Cap Value Fund $25,384 $20,339 Putnam VT Vista Fund $23,111 $18,517 Putnam VT Voyager Fund $39,138 $31,359 Trustee responsibilities and fees The Trustees are responsible for generally overseeing the conduct of the Trusts business. Subject to such policies as the Trustees may determine, Putnam Management furnishes a continuing investment program for the Trust and makes investment decisions on its behalf. Subject to the control of the Trustees, Putnam Management also manages the Trusts other affairs and business. I-18 Except for Messrs. Joskow, Patterson, and Putnam III, as shown below, the Trustees did not own variable annuity contracts or variable life insurance policies that invested in the funds as of December 31, 2008. However, each Trustee owns shares of the retail Putnam mutual funds that are counterparts to the Trusts various portfolios. The funds are offered only to separate accounts of insurance companies. Individual investors may not invest in the funds directly, but only through purchasing variable annuity contracts or variable life insurance policies that include the funds as investment options. Paul L. Robert E. George PUTNAM VT FUND Joskow Patterson Putnam, III Putnam VT American Government Income Fund $1-$10,000 Putnam VT Capital Opportunities Fund $1-$10,000 Putnam VT Diversified Income Fund $1-$10,000 Putnam VT Equity Income Fund $1-$10,000 Putnam VT The George Putnam Fund of Boston $1-$10,000 Putnam VT Global Asset Allocation Fund $1-$10,000 $10,001-$50,000 Putnam VT Global Equity Fund $1-$10,000 Putnam VT Global Health Care Fund Putnam VT Global Utilities Fund Putnam VT Growth and Income Fund $1-$10,000 Putnam VT Growth Opportunities Fund $1-$10,000 Putnam VT High Yield Fund $1-$10,000 $1-$10,000 Putnam VT Income Fund $1-$10,000 Putnam VT International Equity Fund $1-$10,000 Putnam VT International Growth and Income $1-$10,000 Fund Putnam VT International New Opportunities $1-$10,000 Fund Putnam VT Investors Fund $1-$10,000 Putnam VT Mid Cap Value Fund $1-$10,000 Putnam VT Money Market Fund Putnam VT New Opportunities Fund $1-$10,000 Putnam VT Research Fund $1-$10,000 Putnam VT Small Cap Value Fund $1-$10,000 Putnam VT Vista Fund $1-$10,000 Putnam VT Voyager Fund $1-$10,000 The table below shows the value of each Trustees holdings in all of the Putnam Funds as of December 31, 2008. I-19 Name of Trustee Aggregate dollar range of shares held in all of the Putnam funds overseen by Trustee *Ravi Akhoury N/A Jameson A. Baxter over $100,000 Charles B. Curtis over $100,000 Robert J. Darretta over $100,000 Myra R. Drucker over $100,000 John A. Hill over $100,000 Paul L. Joskow over $100,000 Elizabeth T. Kennan over $100,000 Kenneth R. Leibler $50,001-$100,000 Robert E. Patterson over $100,000 George Putnam, III over $100,000 Richard B. Worley $50,001-$100,000 ** Charles E. Haldeman, Jr. over $100,000 **Robert L. Reynolds over $100,000 *Elected to the Board of Trustees after December 31, 2008. **Trustees who are "interested persons" (as defined in the Investment Company Act of 1940) of the Trust, Putnam Management and/or Putnam Retail Management. Messrs. Haldeman and Reynolds are deemed interested persons by virtue of their positions as officers of the Trust, Putnam Management and/or Putnam Retail Management. As of July 2008, Mr. Reynolds is the President and Chief Executive Officer of Putnam, LLC (Putnam Investments). Mr. Haldeman is the President of the Trust and each of the other Putnam funds and is Chairman of Putnam Management. Prior to July 2008, he was President and Chief Executive Officer of Putnam Investments. None of the other Trustees is an interested person. Each independent Trustee of the Trust receives an annual retainer fee and additional fees for each Trustees meeting attended, for attendance at industry seminars and for certain compliance-related services. Independent Trustees who serve on board committees receive additional fees for attendance at certain committee meetings and for special services rendered in that connection. Independent Trustees also are reimbursed for costs incurred in connection with their services, including costs of travel, seminars and educational materials. All of the current independent Trustees of the Trust are Trustees of all the Putnam funds and receive fees for their services. The Trustees periodically review their fees to ensure that such fees continue to be appropriate in light of their responsibilities as well as in relation to fees paid to trustees of other mutual fund complexes. The Board Policy and Nominating Committee, which consists solely of independent Trustees of the Trust, estimates that committee and Trustee meeting time, together with the appropriate preparation, requires the equivalent of at least three business days per Trustee meeting. The standing committees of the Board of Trustees, and the number of times each committee met during your funds fiscal year, are shown in the table below: I-20 Audit and Compliance Committee 12 Board Policy and Nominating Committee 11 Brokerage Committee 7 Communications, Service and Marketing Committee 8 Contract Committee 13 Distributions Committee 11 Executive Committee 1 Investment Oversight Committees 27 Investment Oversight Coordinating Committee 14 Pricing Committee 8 The following table shows the year each Trustee was first elected a Trustee of the Putnam funds, the fees paid to each Trustee by each Putnam VT fund for fiscal 2008 and the fees paid to each Trustee by all of the Putnam funds during calendar year 2008: I-21 COMPENSATION TABLE Aggregate compensation from: Putnam VT Putnam VT Putnam VT Putnam VT Putnam VT Putnam VT American Capital Diversified Equity The George Global Asset Putnam VT Government Opportunities Income Fund Income Fund Putnam Fund Allocation Global Equity Trustee/Year Income Fund Fund of Boston Fund Fund Ravi Akhoury/2009(5) N/A N/A N/A N/A N/A N/A N/A Jameson A. Baxter/1994(3) $1,878 $1,695 $2,302 $1,965 $2,258 $2,123 $2,304 Charles B. Curtis/2001 1,846 1,666 2,263 1,932 2,221 2,087 2,266 Robert J. Darretta/2007 1,818 1,639 2,227 1,900 2,182 2,053 2,226 Myra R. Drucker/2004(3) 1,878 1,695 2,302 1,965 2,258 2,123 2,304 Charles E. Haldeman, Jr./2004 0 0 0 0 0 0 0 John A. Hill/1985(3)(4) 2,240 2,023 2,748 2,345 2,701 2,535 2,754 Paul L. Joskow/1997(3) 1,878 1,695 2,302 1,965 2,258 2,123 2,304 Elizabeth T. Kennan/1992 (3) 1,878 1,695 2,302 1,965 2,258 2,123 2,304 Kenneth R. Leibler/2006 1,878 1,695 2,302 1,965 2,258 2,123 2,304 Robert E. Patterson/1984 1,878 1,695 2,302 1,965 2,258 2,123 2,304 George Putnam, III/1984 1,878 1,695 2,302 1,965 2,258 2,123 2,304 Robert L. Reynolds/2008 (6) 0 0 0 0 0 0 0 W. Thomas Stephens/1997(7) 629 578 776 670 783 724 801 Richard B. Worley/2004 1,878 1,695 2,302 1,965 2,258 2,123 2,304 I-22 COMPENSATION TABLE (continued) Aggregate compensation from: Putnam VT Putnam VT Putnam VT Global Health Global Putnam VT Growth Putnam VT Putnam VT Putnam VT Care Fund Utilities Fund Growth and Opportunities High Yield Income International Trustee/Year Income Fund Fund Fund Fund Equity Fund Ravi Akhoury/2009(5) N/A N/A N/A N/A N/A N/A N/A Jameson A. Baxter/1994(3) $1,913 $2,133 $5,224 $1,700 $2,342 $2,547 $3,138 Charles B. Curtis/2001 1,880 2,097 5,142 1,671 2,302 2,505 3,088 Robert J. Darretta/2007 1,850 2,062 5,038 1,644 2,265 2,464 3,031 Myra R. Drucker/2004(3) 1,913 2,133 5,224 1,700 2,342 2,547 3,138 Charles E. Haldeman, Jr./2004 0 0 0 0 0 0 0 John A. Hill/1985(3)(4) 2,284 2,547 6,293 2,029 2,797 3,044 3,755 Paul L. Joskow/1997(3) 1,913 2,133 5,224 1,700 2,342 2,547 3,138 Elizabeth T. Kennan/1992 (3) 1,913 2,133 5,224 1,700 2,342 2,547 3,138 Kenneth R. Leibler/2006 1,913 2,133 5,224 1,700 2,342 2,547 3,138 Robert E. Patterson/1984 1,913 2,133 5,224 1,700 2,342 2,547 3,138 George Putnam, III/1984 1,913 2,133 5,224 1,700 2,342 2,547 3,138 Robert L. Reynolds/2008 (6) 0 0 0 0 0 0 0 W. Thomas Stephens/1997(7) 651 731 1,885 580 793 865 1,098 Richard B. Worley/2004 1,913 2,133 5,224 1,700 2,342 2,547 3,138 I-23 COMPENSATION TABLE (continued) Aggregate compensation from: Putnam VT Putnam VT International Putnam VT Putnam VT Putnam VT International New Putnam VT Putnam VT Money New Research Growth and Opportunities Investors Mid Cap Market Fund Opportunities Fund Trustee/Year Income Fund Fund Fund Value Fund Fund Ravi Akhoury/2009(5) N/A N/A N/A N/A N/A N/A N/A Jameson A. Baxter/1994(3) $2,161 $1,985 $2,194 $1,741 $2,341 $2,942 $1,813 Charles B. Curtis/2001 2,125 1,952 2,157 1,711 2,302 2,893 1,782 Robert J. Darretta/2007 2,088 1,918 2,121 1,683 2,268 2,842 1,752 Myra R. Drucker/2004(3) 2,161 1,985 2,194 1,741 2,341 2,942 1,813 Charles E. Haldeman, Jr./2004 0 0 0 0 0 0 0 John A. Hill/1985(3)(4) 2,582 2,371 2,620 2,078 2,790 3,522 2,165 Paul L. Joskow/1997(3) 2,161 1,985 2,194 1,741 2,341 2,942 1,813 Elizabeth T. Kennan/1992(3) 2,161 1,985 2,194 1,741 2,341 2,942 1,813 Kenneth R. Leibler/2006 2,161 1,985 2,194 1,741 2,341 2,942 1,813 Robert E. Patterson/1984 2,161 1,985 2,194 1,741 2,341 2,942 1,813 George Putnam, III/1984 2,161 1,985 2,194 1,741 2,341 2,942 1,813 Robert L. Reynolds/2008 (6) 0 0 0 0 0 0 0 W. Thomas Stephens/1997(7) 749 688 747 596 766 1,022 622 Richard B. Worley/2004 2,161 1,985 2,194 1,741 2,341 2,942 1,813 I-24 COMPENSATION TABLE (continued) Aggregate compensation from: Putnam VT Putnam VT Putnam VT Small Cap Vista Voyager Trustee/Year Value Fund Fund Fund Ravi Akhoury/2009(5) N/A N/A N/A Jameson A. Baxter/1994(3) $2,243 $2,047 $3,476 Charles B. Curtis/2001 2,206 2,013 3,419 Robert J. Darretta/2007 2,168 1,979 3,356 Myra R. Drucker/2004 (3) 2,243 2,047 3,476 Charles E. Haldeman, Jr./2004 0 0 0 John A. Hill/1985(3)(4) 2,699 2,447 4,164 Paul L. Joskow/1997(3) 2,243 2,047 3,476 Elizabeth T. Kennan/1992 (3) 2,243 2,047 3,476 Kenneth R. Leibler/2006 2,243 2,047 3,476 Robert E. Patterson/1984 2,243 2,047 3,476 George Putnam, III/1984 2,243 2,047 3,476 Robert L. Reynolds/2008 (6) 0 0 0 W. Thomas Stephens/1997(7) 772 706 1,217 Richard B. Worley/2004 2,243 2,047 3,476 I-25 COMPENSATION TABLE (continued) Pension or retirement benefits accrued as part of fund expenses from: Putnam VT Putnam VT Putnam VT American Putnam VT Putnam VT Putnam VT The George Global Asset Putnam VT Government Capital Diversified Equity Putnam Fund Allocation Global Equity Income Fund Opportunities Income Fund Income Fund of Boston Fund Fund Trustee/Year Fund Ravi Akhoury/2009(5) N/A N/A N/A N/A N/A N/A N/A Jameson A. Baxter/1994(3) $ Charles B. Curtis/2001 174 157 214 182 209 197 213 Robert J. Darretta/2007 N/A N/A N/A N/A N/A N/A N/A Myra R. Drucker/2004(3) N/A N/A N/A N/A N/A N/A N/A Charles E. Haldeman, Jr./2004 N/A N/A N/A N/A N/A N/A N/A John A. Hill/1985(3)(4) 401 360 491 418 481 452 489 Paul L. Joskow/1997(3) 159 143 194 166 190 179 194 Elizabeth T. Kennan/1992(3) 331 298 406 346 398 374 405 Kenneth R. Leibler/2006 N/A N/A N/A N/A N/A N/A N/A Robert E. Patterson/1984 221 199 271 231 266 250 270 George Putnam, III/1984 193 174 237 202 232 218 236 Robert L. Reynolds/2008 (6) N/A N/A N/A N/A N/A N/A N/A W. Thomas Stephens/1997(7) 201 181 247 210 242 227 246 Richard B. Worley/2004 N/A N/A N/A N/A N/A N/A N/A I-26 COMPENSATION TABLE (continued) Pension or retirement benefits accrued as part of fund expenses from: Putnam VT Putnam VT Putnam VT Putnam VT Putnam Putnam Global Global Growth and Growth VT VT Putnam VT Health Care Utilities Income Fund Opportunities High Yield Income International Trustee/Year Fund Fund Fund Fund Fund Equity Fund Ravi Akhoury/2009(5) N/A N/A N/A N/A N/A N/A N/A Jameson A. Baxter/1994(3) $ Charles B. Curtis/2001 177 198 484 157 217 237 291 Robert J. Darretta/2007 N/A N/A N/A N/A N/A N/A N/A Myra R. Drucker/2004 (3) N/A N/A N/A N/A N/A N/A N/A Charles E. Haldeman, Jr./2004 N/A N/A N/A N/A N/A N/A N/A John A. Hill/1985(3)(4) 407 454 1,111 361 499 544 667 Paul L. Joskow/1997(3) 161 179 439 143 197 215 264 Elizabeth T. Kennan/1992(3) 336 375 918 299 413 450 552 Kenneth R. Leibler/2006 N/A N/A N/A N/A N/A N/A N/A Robert E. Patterson/1984 225 251 614 200 276 301 369 George Putnam, III/1984 197 219 536 175 241 263 322 Robert L. Reynolds/2008(6) N/A N/A N/A N/A N/A N/A N/A W. Thomas Stephens/1997(7) 205 228 558 182 251 273 335 Richard B. Worley/2004 N/A N/A N/A N/A N/A N/A N/A I-27 COMPENSATION TABLE (continued) Pension or retirement benefits accrued as part of fund expenses from: Putnam VT Putnam VT International Putnam VT International New Putnam VT Putnam VT Putnam VT New Growth and Opportunities Investors Mid Cap Money Market Opportunities Trustee/Year Income Fund Fund Fund Value Fund Fund Fund Ravi Akhoury/2009(5) N/A N/A N/A N/A N/A N/A Jameson A. Baxter/1994(3) $ Charles B. Curtis/2001 200 184 203 161 219 272 Robert J. Darretta/2007 N/A N/A N/A N/A N/A N/A Myra R. Drucker/2004(3) N/A N/A N/A N/A N/A N/A Charles E. Haldeman, Jr./2004 N/A N/A N/A N/A N/A N/A John A. Hill/1985(3)(4) 460 422 467 370 502 624 Paul L. Joskow/1997(3) 182 167 185 146 199 247 Elizabeth T. Kennan/1992(3) 380 349 386 306 415 516 Kenneth R. Leibler/2006 N/A N/A N/A N/A N/A N/A Robert E. Patterson/1984 254 233 258 204 277 345 George Putnam, III/1984 222 204 225 179 243 301 Robert L. Reynolds/2008(6) N/A N/A N/A N/A N/A N/A W. Thomas Stephens/1997(7) 231 212 235 186 252 314 Richard B. Worley/2004 N/A N/A N/A N/A N/A N/A I-28 COMPENSATION TABLE (continued) Pension or retirement benefits accrued as part of fund expenses from: Estimated annual Total Putnam benefits from compensation Putnam VT Putnam VT Putnam VT all Putnam from all Research Small Cap VT Vista Voyager funds upon Putnam funds Trustee/Year Fund Value Fund Fund Fund retirement (1) Ravi Akhoury/2009(5) N/A N/A N/A N/A N/A N/A Jameson A. Baxter/1994(3) $ $110,500 $295,000 Charles B. Curtis/2001 168 208 189 321 113,900 280,000 Robert J. Darretta/2007 N/A N/A N/A N/A N/A 295,000 Myra R. Drucker/2004 (3) N/A N/A N/A N/A N/A 295,500 Charles E. Haldeman, Jr./2004 N/A N/A N/A N/A N/A 0 John A. Hill/1985(3)(4) 385 477 435 737 161,700 393,439 Paul L. Joskow/1997(3) 153 189 172 292 113,400 290,000 Elizabeth T. Kennan/1992(3) 319 395 360 609 108,000 295,000 Kenneth R. Leibler/2006 N/A N/A N/A N/A N/A 295,000 Robert E. Patterson/1984 213 264 240 407 106,500 295,000 George Putnam, III/1984 186 231 210 356 130,300 295,000 Robert L. Reynolds/2008(6) N/A N/A N/A N/A N/A 0 W. Thomas Stephens/1997(7) 194 240 219 370 107,100 72,500 Richard B. Worley/2004 N/A N/A N/A N/A N/A 295,000 (1) Estimated benefits for each Trustee are based on Trustee fee rates for calendar years 2003, 2004 and 2005. (2) As of December 31, 2008, there were 103 funds in the Putnam family. For Mr. Hill, amounts shown also include compensation for service through June 25, 2008 as Chairman of TH Lee, Putnam Emerging Opportunities Portfolio, a closed-end fund advised by an affiliate of Putnam Management. (3) Certain Trustees are also owed compensation deferred pursuant to a Trustee Compensation Deferral Plan. As of December 31, 2008, the total amounts of deferred compensation payable by the funds, including income earned on such amounts, to these Trustees were: I-29 Ms. Baxter Ms. Drucker Mr. Hill Dr. Joskow Dr. Kennan VT American Government Income Fund $1,781.63 $383.13 $6,852.43 $1,656.37 $253.33 VT Capital Opportunities Fund $887.81 $190.92 $3,414.65 $825.39 $126.24 VT Diversified Income Fund $2,393.16 $514.64 $9,204.49 $2,224.91 $340.29 VT Equity Income Fund $1,210.09 $260.22 $4,654.20 $1,125.01 $172.06 VT George Putnam Fund of Boston $2,462.83 $529.62 $9,472.45 $2,289.68 $350.19 VT Global Asset Allocation Fund $4,191.66 $901.39 $16,121.82 $3,896.96 $596.02 VT Global Equity Fund $7,822.70 $1,682.22 $30,087.37 $7,272.71 $1,112.32 VT Global Health Care Fund $1,820.73 $391.54 $7,002.82 $1,692.72 $258.89 VT Global Utilities Fund $4,714.52 $1,013.83 $18,132.80 $4,383.06 $670.36 VT Growth and Income Fund $20,999.75 $4,515.87 $80,768.46 $19,523.34 $2,985.98 VT Growth Opportunities Fund $1,497.37 $322.00 $5,759.14 $1,392.10 $212.91 VT High Yield Fund $5,581.49 $1,200.27 $21,467.31 $5,189.08 $793.64 VT Income Fund $5,751.28 $1,236.78 $22,120.37 $5,346.93 $817.78 VT International Equity Fund $3,196.49 $687.39 $12,294.22 $2,971.76 $454.51 VT International Growth and Income Fund $2,008.28 $431.87 $7,724.16 $1,867.08 $285.56 VT International New Opportunities Fund $1,891.06 $406.66 $7,273.31 $1,758.10 $268.89 VT Investors Fund $2,333.17 $501.73 $8,973.76 $2,169.14 $331.76 VT Mid-Cap Value Fund $1,035.76 $222.73 $3,983.71 $962.94 $147.28 VT Money Market Fund $2,233.29 $480.26 $8,589.59 $2,076.27 $317.55 VT New Opportunities Fund $11,297.36 $2,429.43 $43,451.50 $10,503.09 $1,606.39 VT Research Fund $1,781.10 $383.01 $6,850.40 $1,655.88 $253.26 VT Small Cap Value Fund $2,307.47 $496.21 $8,874.92 $2,145.24 $328.10 VT Vista Fund $2,141.44 $460.50 $8,236.31 $1,990.88 $304.49 VT Voyager Fund $16,633.12 $3,576.85 $63,973.67 $15,463.71 $2,365.08 I-30 (4) Includes additional compensation to Mr. Hill for service as Chairman of the Trustees of the Funds. (5) Mr. Akhoury was elected to the Board of Trustees of the Putnam funds on February 12, 2009. (6) Mr. Reynolds was elected to the Board of Trustees of the Putnam funds on September 12, 2008. (7) Mr. Stephens retired from the Board of Trustees of the Putnam funds on March 31, 2008. Under a Retirement Plan for Trustees of the Putnam funds (the "Plan"), each Trustee who retires with at least five years of service as a Trustee of the funds is entitled to receive an annual retirement benefit equal to one-half of the average annual attendance and retainer fees paid to such Trustee for calendar years 2003, 2004 and 2005. This retirement benefit is payable during a Trustee's lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. A death benefit, also available under the Plan, ensures that the Trustee and his or her beneficiaries will receive benefit payments for the lesser of an aggregate period of (i) ten years or (ii) such Trustee's total years of service. The Plan Administrator (currently the Board Policy and Nominating Committee) may terminate or amend the Plan at any time, but no termination or amendment will result in a reduction in the amount of benefits (i) currently being paid to a Trustee at the time of such termination or amendment, or (ii) to which a current Trustee would have been entitled had he or she retired immediately prior to such termination or amendment. The Trustees have terminated the Plan with respect to any Trustee first elected to the board after 2003. For additional information concerning the Trustees, see "Management" in Part II of this SAI. Share ownership At March 31, 2009, the officers and Trustees as a group owned directly no shares of the Trust or any fund thereof. As of that date, less than 1% of the value of the accumulation units with respect to any fund was attributable to the officers and Trustees of the Trust, as a group, owning variable annuity contracts or variable life insurance policies issued by the insurers listed in the following tables or by other insurers that may hold shares of a fund. Except to the extent set forth below, no person owned of record or to the knowledge of the Trust beneficially 5% or more of the shares of any fund of the Trust. Percentage Fund and Class Shareholder name and address Owned PUTNAM VT AMERICAN GOVT INCOME IA HARTFORD LIFE(7)* 100.00% PUTNAM VT AMERICAN GOVT INCOME IB ALLSTATE LIFE INSURANCE CO(1)* 73.70% PUTNAM VT AMERICAN GOVT INCOME IB ALLSTATE LIFE OF NEW YORK (2) 5.59% PUTNAM VT AMERICAN GOVT INCOME IB HARTFORD LIFE(7) 20.67% PUTNAM VT CAPITAL OPPORTUNITIES IA HARTFORD LIFE & ANNUITY(5)* 50.36% PUTNAM VT CAPITAL OPPORTUNITIES IA HARTFORD LIFE INSURANCE CO(6)* 49.02% PUTNAM VT CAPITAL OPPORTUNITIES IB ALLSTATE LIFE INSURANCE CO(1)* 28.41% PUTNAM VT CAPITAL OPPORTUNITIES IB HARTFORD LIFE & ANNUITY(5)* 59.11% PUTNAM VT CAPITAL OPPORTUNITIES IB HARTFORD LIFE INSURANCE CO(6) 9.82% PUTNAM VT DIVERSIFIED INCOME IA HARTFORD LIFE(7)* 99.02% PUTNAM VT DIVERSIFIED INCOME IB ALLSTATE LIFE INSURANCE CO(1) 17.68% PUTNAM VT DIVERSIFIED INCOME IB HARTFORD LIFE(7)* 77.38% I-31 Percentage Fund and Class Shareholder name and address Owned PUTNAM VT EQUITY INCOME IA HARTFORD LIFE & ANNUITY(5)* 27.60% PUTNAM VT EQUITY INCOME IA HARTFORD LIFE INSURANCE CO(6)* 70.78% PUTNAM VT EQUITY INCOME IB ALLSTATE LIFE INSURANCE CO(1)* 50.75% PUTNAM VT EQUITY INCOME IB HARTFORD LIFE & ANNUITY(5) 6.73% PUTNAM VT EQUITY INCOME IB HARTFORD LIFE INSURANCE CO(6) 20.31% PUTNAM VT EQUITY INCOME IB METLIFE INVESTORS VA/VL ACCT 1(10) 13.22% PUTNAM VT GEORGE PUTNAM IA HARTFORD LIFE(7)* 98.95% PUTNAM VT GEORGE PUTNAM IB ALLSTATE LIFE INSURANCE CO(1)* 67.97% PUTNAM VT GEORGE PUTNAM IB ALLSTATE LIFE OF NEW YORK(2) 5.60% PUTNAM VT GEORGE PUTNAM IB HARTFORD LIFE(7)* 25.21% PUTNAM VT GLOBAL ASSET ALLOCATION IA HARTFORD LIFE(7)* 98.26% PUTNAM VT GLOBAL ASSET ALLOCATION IB ALLSTATE LIFE INSURANCE CO(1)* 44.61% PUTNAM VT GLOBAL ASSET ALLOCATION IB ALLSTATE LIFE OF NEW YORK(2) 7.96% PUTNAM VT GLOBAL ASSET ALLOCATION IB HARTFORD LIFE(7)* 47.43% PUTNAM VT GLOBAL EQUITY IA HARTFORD LIFE(7)* 99.73% PUTNAM VT GLOBAL EQUITY IB ALLSTATE LIFE INSURANCE CO(1)* 77.21% PUTNAM VT GLOBAL EQUITY IB ALLSTATE LIFE OF NEW YORK(2) 7.31% PUTNAM VT GLOBAL EQUITY IB HARTFORD LIFE(7) 10.78% PUTNAM VT GLOBAL HEALTH CARE IA HARTFORD LIFE(7)* 100.00% PUTNAM VT GLOBAL HEALTH CARE IB ALLSTATE LIFE INSURANCE CO(1)* 40.92% RIVERSOURCE LIFE INSURANCE PUTNAM VT GLOBAL HEALTH CARE IB COMPANY(12)* 35.60% PUTNAM VT GLOBAL HEALTH CARE IB LINCOLN NATIONAL VARIABLE(9) 9.43% PUTNAM VT GLOBAL UTILITIES FUND IA HARTFORD LIFE(7)* 99.99% PUTNAM VT GLOBAL UTILITIES FUND IB ALLSTATE LIFE INSURANCE CO(1)* 78.07% PUTNAM VT GLOBAL UTILITIES FUND IB ALLSTATE LIFE OF NY(2) 8.75% PUTNAM VT GLOBAL UTILITIES FUND IB HARTFORD LIFE(7) 13.18% PUTNAM VT GROWTH AND INCOME IA HARTFORD LIFE(7)* 98.29% PUTNAM VT GROWTH AND INCOME IB ALLSTATE LIFE INSURANCE CO(1)* 63.47% PUTNAM VT GROWTH AND INCOME IB ALLSTATE LIFE OF NEW YORK(2) 5.43% PUTNAM VT GROWTH AND INCOME IB HARTFORD LIFE(7) 15.62% PUTNAM VT GROWTH OPPORTUNITIES IA HARTFORD LIFE(7)* 100.00% PUTNAM VT GROWTH OPPORTUNITIES IB ALLSTATE LIFE INSURANCE CO(1)* 70.34% PUTNAM VT GROWTH OPPORTUNITIES IB ALLSTATE LIFE OF NEW YORK(2) 6.25% PUTNAM VT GROWTH OPPORTUNITIES IB HARTFORD LIFE(7) 18.87% PUTNAM VT HIGH YIELD IA CUNA MUTUAL LIFE INSURANCE CO(4)* 27.58% I-32 Percentage Fund and Class Shareholder name and address Owned PUTNAM VT HIGH YIELD IA HARTFORD LIFE(7)* 70.23% PUTNAM VT HIGH YIELD IB ALLSTATE LIFE INSURANCE CO(1)* 53.74% PUTNAM VT HIGH YIELD IB ALLSTATE LIFE OF NEW YORK(2) 6.55% RIVERSOURCE LIFE INSURANCE PUTNAM VT HIGH YIELD IB COMPANY (12) 10.95% PUTNAM VT HIGH YIELD IB HARTFORD LIFE(7) 21.96% PUTNAM VT HIGH YIELD IB LINCOLN BENEFIT LIFE CO(8) 5.25% PUTNAM VT INCOME IA HARTFORD LIFE(7)* 96.43% PUTNAM VT INCOME IB ALLSTATE LIFE INSURANCE CO(1)* 69.53% PUTNAM VT INCOME IB ALLSTATE LIFE OF NEW YORK(2) 8.97% PUTNAM VT INCOME IB HARTFORD LIFE(7) 21.32% PUTNAM VT INTL GROWTH AND INCOME IA AM GEN SIGNATURE II A(8) 8.72% PUTNAM VT INTL GROWTH AND INCOME IA HARTFORD LIFE(7)* 90.37% PUTNAM VT INTL GROWTH AND INCOME IB ALLSTATE LIFE INSURANCE CO(1)* 47.45% PUTNAM VT INTL GROWTH AND INCOME IB HARTFORD LIFE(7) 22.25% PUTNAM VT INTL GROWTH AND INCOME IB LINCOLN BENEFIT LIFE CO(8) 8.85% PUTNAM VT INTL GROWTH AND INCOME IB LINCOLN BENEFIT LIFE CO(8) 7.47% PUTNAM VT INTL EQUITY IA HARTFORD LIFE(7)* 95.04% PUTNAM VT INTL EQUITY IB ALLSTATE LIFE INSURANCE CO(1)* 26.99% PUTNAM VT INTL EQUITY IB ALLSTATE NORTHBROOK LIFE(3) 7.71% RIVERSOURCE LIFE INSURANCE PUTNAM VT INTL EQUITY IB COMPANY (12) 9.47% PUTNAM VT INTL EQUITY IB HARTFORD LIFE(7)* 43.57% PUTNAM VT INTL NEW OPPORTUNITIES IA HARTFORD LIFE(7)* 99.86% PUTNAM VT INTL NEW OPPORTUNITIES IB ALLSTATE LIFE INSURANCE CO(1)* 79.57% PUTNAM VT INTL NEW OPPORTUNITIES IB ALLSTATE LIFE OF NEW YORK(2) 5.18% PUTNAM VT INTL NEW OPPORTUNITIES IB HARTFORD LIFE(7) 11.19% PUTNAM VT INVESTORS IA HARTFORD LIFE(7)* 99.98% PUTNAM VT INVESTORS IB ALLSTATE LIFE INSURANCE CO(1)* 38.30% PUTNAM VT INVESTORS IB HARTFORD LIFE(7)* 58.05% PUTNAM VT MID CAP VALUE IA HARTFORD LIFE & ANNUITY(5)* 55.34% PUTNAM VT MID CAP VALUE IA HARTFORD LIFE INSURANCE CO(6)* 44.60% PUTNAM VT MID CAP VALUE IB ALLSTATE LIFE INSURANCE CO(1)* 60.41% PUTNAM VT MID CAP VALUE IB HARTFORD LIFE & ANNUITY(5) 23.47% PUTNAM VT MID CAP VALUE IB HARTFORD LIFE INSURANCE CO(6) 12.28% PUTNAM VT MONEY MARKET IA HARTFORD LIFE(7)* 98.20% PUTNAM VT MONEY MARKET IB ALLSTATE LIFE INSURANCE CO(1)* 72.91% PUTNAM VT MONEY MARKET IB ALLSTATE LIFE OF NEW YORK(2) 9.39% PUTNAM VT MONEY MARKET IB HARTFORD LIFE(7) 13.00% I-33 Percentage Fund and Class Shareholder name and address Owned RIVERSOURCE LIFE INSURANCE PUTNAM VT NEW OPPORTUNITIES IA COMPANY (12)* 33.84% PUTNAM VT NEW OPPORTUNITIES IA HARTFORD LIFE(7)* 62.15% PUTNAM VT NEW OPPORTUNITIES IB ALLSTATE LIFE INSURANCE CO(1)* 73.81% PUTNAM VT NEW OPPORTUNITIES IB ALLSTATE LIFE OF NEW YORK(2) 6.77% PUTNAM VT NEW OPPORTUNITIES IB HARTFORD LIFE(7) 17.67% PUTNAM VT RESEARCH IA HARTFORD LIFE(7)* 100.00% PUTNAM VT RESEARCH IB ALLSTATE LIFE INSURANCE CO(1)* 80.67% PUTNAM VT RESEARCH IB HARTFORD LIFE(7) 12.92% PUTNAM VT RESEARCH IB ALLSTATE LIFE OF NY(2) 5.60% PUTNAM VT SMALL CAP VALUE IA HARTFORD LIFE(7)* 100.00% PUTNAM VT SMALL CAP VALUE IB ALLSTATE LIFE INSURANCE CO(1) 19.45% PUTNAM VT SMALL CAP VALUE IB HARTFORD LIFE(7)* 67.62% PUTNAM VT SMALL CAP VALUE IB ALLSTATE NORTHBROOK LIFE(3) 9.26% PUTNAM VT VISTA IA HARTFORD LIFE(7)* 95.89% RIVERSOURCE LIFE INSURANCE PUTNAM VT VISTA IB COMPANY (12)* 34.13% PUTNAM VT VISTA IB ALLSTATE LIFE INSURANCE CO(1)* 42.12% PUTNAM VT VISTA IB HARTFORD LIFE(7) 9.76% PUTNAM VT VOYAGER IA HARTFORD LIFE(7)* 98.73% PUTNAM VT VOYAGER IB ALLSTATE LIFE INSURANCE CO(1)* 63.54% PUTNAM VT VOYAGER IA HARTFORD LIFE(7) 13.89% PUTNAM VT VOYAGER IB ALLSTATE NORTHBROOK LIFE(3) 5.48% PUTNAM VT VOYAGER IB PRINCIPAL FINANCIAL GROUP PFLX(11) 8.03% * Shareholder may be deemed to control the indicated fund. The addresses for the shareholders listed above are: (1) Allstate Life Insurance Co., 3100 Sanders Road, Northbrook, IL 60062 (2) Allstate Life of New York, 3100 Sanders Road, Northbrook, IL 60062 (3) Allstate Northbrook Life, 3100 Sanders Road, Northbrook, IL 60062 (4) CUNA Mutual Insurance Society, 2000 Heritage Way, Waverly, IA 50677 (5) Hartford Life & Annuity, 1 Griffin Rd. N., Windsor, CT 06095 (6) Hartford Life Insurance Co., 1 Griffin Rd. N., Windsor, CT 06095 (7) Hartford Life, 1 Griffin Rd. N., Windsor, CT 06095 (8) Am Gen Signature II A, 2727 Allen PKWY, Suite A, Houston, Texas 77019-2116 (9) Lincoln National Variable, Universal Life, 1300 S. Clinton St., Fort Wayne, IN 46802 (10) MetLife Investors VA/VL Acct 1, 501 Boylston St, Boston, MA 02116 (11) Principal Financial Group PFLX, 711 High St, Des Moines, IA 50392 (12) Riversource Life Insurance Company, 70100 Ameriprise Financial Center, Minneapolis MN 55474 I-34 Distribution fees During fiscal 2008, class IB shares of the funds paid the following 12b-1 fees to Putnam Retail Management: Putnam VT American Government Income Fund $158,892 Putnam VT Capital Opportunities Fund $38,540 Putnam VT Diversified Income Fund $522,128 Putnam VT Equity Income Fund $232,463 Putnam VT The George Putnam Fund of Boston $477,424 Putnam VT Global Asset Allocation Fund $202,804 Putnam VT Global Equity Fund $125,831 Putnam VT Global Health Care Fund $249,427 Putnam VT Global Utilities Fund $118,016 Putnam VT Growth and Income Fund $1,050,080 Putnam VT Growth Opportunities Fund $47,315 Putnam VT High Yield Fund $311,855 Putnam VT Income Fund $595,172 Putnam VT International Equity Fund $1,551,772 Putnam VT International Growth and Income Fund $233,086 Putnam VT International New Opportunities Fund $294,220 Putnam VT Investors Fund $526,428 Putnam VT Mid Cap Value Fund $46,793 Putnam VT Money Market Fund $569,542 Putnam VT New Opportunities Fund $226,522 Putnam VT Research Fund $152,625 Putnam VT Small Cap Value Fund $638,383 Putnam VT Vista Fund $344,406 Putnam VT Voyager Fund $627,641 I-35 Investor servicing expenses During the 2008 fiscal year, each fund incurred the following fees and out-of-pocket expenses for investor servicing provided by Putnam Fiduciary Trust Company: Fund name Investor Servicing fees Putnam VT American Government Income Fund $46,457 Putnam VT Capital Opportunities Fund $8,866 Putnam VT Diversified Income Fund $123,344 Putnam VT Equity Income Fund $59,884 Putnam VT The George Putnam Fund of Boston $111,864 Putnam VT Global Asset Allocation Fund $88,600 Putnam VT Global Equity Fund $117,805 Putnam VT Global Health Care Fund $50,404 Putnam VT Global Utilities Fund $89,965 Putnam VT Growth and Income Fund $653,985 Putnam VT Growth Opportunities Fund $9,857 Putnam VT High Yield Fund $129,590 Putnam VT Income Fund $168,214 Putnam VT International Equity Fund $271,855 Putnam VT International Growth and Income Fund $92,125 Putnam VT International New Opportunities Fund $60,736 Putnam VT Investors Fund $102,466 Putnam VT Mid Cap Value Fund $16,763 Putnam VT Money Market Fund $143,196 Putnam VT New Opportunities Fund $235,900 Putnam VT Research Fund $30,418 Putnam VT Small Cap Value Fund $108,508 Putnam VT Vista Fund $72,372 Putnam VT Voyager Fund $333,859 I-36 PORTFOLIO MANAGERS As of December 31, 2008, except as noted below, none of the portfolio managers identified in the prospectus beneficially owned equity securities in the funds of the Trust that he or she managed. The funds are offered only to separate accounts of insurance companies. Individual investors may not invest in the funds directly, but only through purchasing variable annuity contracts or variable life insurance policies that include the funds as investment options. Putnam VT Fund Portfolio Manager Dollar range owned Putnam VT Equity Income Fund Bartlett Geer $1-$10,000 Putnam VT International New Opportunities Fund Jeff Sacknowitz $10,001-$50,000 Putnam VT New Opportunities Fund Gerald Moore $1-$10,000 Each portfolio manager's ownership of a retail mutual fund similar to the Putnam Variable Trust fund managed by the portfolio manager, along with the portfolio manager's ownership of all Putnam funds, is disclosed in the prospectus of the retail mutual fund. Other accounts managed The following table shows the number and approximate assets of other investment accounts (or portions of investment accounts) that the funds portfolio managers managed as of the funds most recent fiscal year-end. The other accounts may include accounts for which the individual was not designated as a portfolio manager. Unless noted, none of the other accounts pays a fee based on the accounts performance . Other accounts (including PUTNAM VT separate accounts, managed AMERICAN Other accounts that pool account programs, and single- GOVERNMENT Other SEC-registered open- assets from more than one sponsor defined contribution INCOME FUND end and closed-end funds client plan offerings) Portfolio Managers Number of Number of Number of accounts Assets accounts Assets accounts Assets Rob Bloemker 19 $6,787,700,000 28 $10,268,700,000 24* $10,173,000,000 Daniel Choquette 2 $1,783,600,000 1 $300,000 0 0 Michael Salm 13 $4,225,400,000 11 $5,060,600,000 13 $6,672,900,000 * 2 accounts, with total assets of $223,600,000, pay an advisory fee based on account performance. I-37 Other accounts (including PUTNAM VT separate accounts, managed CAPITAL Other accounts that pool account programs, and OPPORTUNITIES Other SEC-registered open- assets from more than one single-sponsor defined FUND end and closed-end funds client contribution plan offerings) Portfolio Manager Number of Number of Number of accounts Assets accounts Assets accounts Assets Joseph Joseph 2 $1,121,400,000 6 $38,600,000 4 $434,100,000 Other accounts (including separate accounts, managed PUTNAM VT Other accounts that pool account programs, and DIVERSIFIED Other SEC-registered open-end assets from more than one single-sponsor defined INCOME FUND and closed-end funds client contribution plan offerings) Portfolio Managers Number of accounts Number of Number Assets accounts Assets of Assets accounts D. William Kohli 7 $2,334,400,000 9 $1,212,200,000 11 $5,796,800,000 Michael Atkin 5 $2,324,400,000 4 $411,800,000 5 $4,860,800,000 Rob Bloemker 19 $6,633,900,000 28 $10,268,700,000 24* $10,173,000,000 Kevin Murphy 14 $4,572,800,000 21 $7,529,500,000 15 $4,235,100,000 Paul Scanlon 12 $4,287,100,000 15 $1,065,300,000 6 $299,500,000 * 2 accounts, with total assets of $223,600,000, pay an advisory fee based on account performance. Other accounts (including PUTNAM VT separate accounts, managed EQUITY INCOME Other accounts that pool account programs, and single- FUND Other SEC-registered open- assets from more than one sponsor defined contribution end and closed-end funds client plan offerings) Portfolio Manager Number of Number of Number of accounts Assets accounts Assets accounts Assets Bartlett Geer 2 $2,904,400,000 3 $51,900,000 3 $206,100,000 I-38 Other accounts (including PUTNAM VT THE separate accounts, managed GEORGE PUTNAM Other accounts that pool account programs, and single- FUND OF BOSTON Other SEC-registered open- assets from more than one sponsor defined contribution end and closed-end funds client plan offerings) Portfolio Managers Number of Number of Number of accounts Assets accounts Assets accounts Assets David Calabro 1 $852,300,000 0 0 1 $200,000 Raman Srivastava 14 $3,455,800,000 25 $7,786,300,000 19 $8,942,900,000 I-39 Other accounts (including PUTNAM VT separate accounts, managed GLOBAL ASSET Other accounts that pool account programs, and single- ALLOCATION Other SEC-registered open- assets from more than one sponsor defined contribution FUND end and closed-end funds client plan offerings) Portfolio Managers Number of Number of Number of accounts Assets accounts Assets accounts Assets Jeffrey Knight 29* $4,522,500,000 180 $6,697,700,000 3 $12,800,000 James Fetch 6* $3,553,000,000 81 $916,300,000 3** $428,400,000 Robert Kea 29* $4,522,500,000 170 $4,228,100,000 2 $9,100,000 Robert Schoen 29* $4,522,500,000 173 $4,594,100,000 2 $8,900,000 Jason Vaillancourt 6* $3,553,000,000 84 $926,300,000 2 $3,700,000 * 2 accounts, with total assets of $20,000,000, pay an advisory fee based on account performance. ** 2 accounts, with total assets of $428,200,000, pay an advisory fee based on account performance. Other accounts (including PUTNAM VT separate accounts, managed GLOBAL EQUITY Other accounts that pool account programs, and single- FUND Other SEC-registered open- assets from more than one sponsor defined contribution end and closed-end funds client plan offerings) Portfolio Manager Number of Number of Number of accounts Assets accounts Assets accounts Assets Shigeki Makino 1 $897,700,000 14 $1,140,600,000 6 $849,900,000 Other accounts (including PUTNAM VT separate accounts, managed GLOBAL HEALTH Other accounts that pool account programs, and single- CARE FUND Other SEC-registered open- assets from more than one sponsor defined contribution end and closed-end funds client plan offerings) Portfolio Managers Number of Number of Number of accounts Assets accounts Assets accounts Assets Kelsey Chen 1 $1,154,700,000 0 0 1 $100,000 Christopher Stevo 2 $1,160,100,000 0 0 1 $200,000 I-40 Other accounts (including separate accounts, managed PUTNAM VT Other accounts that pool account programs, and single- GLOBAL UTILITIES Other SEC-registered open- assets from more than one sponsor defined contribution FUND end and closed-end funds client plan offerings) Portfolio Manager Number Number Number of of of accounts Assets accounts Assets accounts Assets Michael Yogg 1 $385,700,000 0 0 1 $2,900,000 I-41 Other accounts (including PUTNAM VT separate accounts, managed GROWTH AND Other accounts that pool account programs, and single- INCOME FUND Other SEC-registered open-end assets from more than one sponsor defined contribution and closed-end funds client plan offerings) Portfolio Manager Number of Number of Number of accounts Assets accounts Assets accounts Assets Robert Ewing 1 $5,100,200,000 1 $11,800,000 1 $3,500,000 Other accounts (including PUTNAM VT separate accounts, managed GROWTH Other accounts that pool account programs, and single- OPPORTUNITIES Other SEC-registered open-end assets from more than one sponsor defined contribution FUND and closed-end funds client plan offerings) Portfolio Manager Number of Number of Number of accounts Assets accounts Assets accounts Assets Robert Brookby* 4 $2,100,300,000 5 $47,000,000 3 $84,800,000 * Information for Mr. Brookby, who joined the fund after the funds fiscal year end, is as of 12/31/08. Other accounts (including separate accounts, managed PUTNAM VT HIGH Other accounts that pool account programs, single- YIELD FUND Other SEC-registered open- assets from more than one sponsor defined contribution Portfolio Managers end and closed-end funds client plan offerings) Number of Number of Number of accounts Assets accounts Assets accounts Assets Paul Scanlon 12 $4,280,800,000 15 $1,065,300,000 6 $299,500,000 Norman Boucher 6 $1,741,200,000 4 $249,700,000 3 $192,700,000 Robert Salvin 7 $2,242,600,000 6 $259,200,000 4 $254,600,000 Other accounts (including separate accounts, managed PUTNAM VT Other accounts that pool account programs, and single- INCOME FUND Other SEC-registered open- assets from more than one sponsor defined contribution Portfolio Managers end and closed-end funds client plan offerings) Number of Number of Number of accounts Assets accounts Assets accounts Assets Rob Bloemker 19 $6,551,600,000 28 $10,268,700,000 24* $10,173,000,000 Carl Bell 3 $903,400,000 7 $2,247,700,000 1 $300,000 Kevin Murphy 14 $4,490,500,000 21 $7,529,500,000 15 $4,235,100,000 Michael Salm 13 $3,989,300,000 11 $5,060,600,000 13 $6,672,900,000 Raman Srivastava 14 $3,168,000,000 25 $7,786,300,000 19 $8,942,900,000 * 2 accounts, with total assets of $223,600,000, pay an advisory fee based on account performance. I-42 Other accounts (including PUTNAM VT separate accounts, managed INTERNATIONAL Other accounts that pool account programs, and single- EQUITY FUND Other SEC-registered open- assets from more than one sponsor defined contribution end and closed-end funds client plan offerings) Portfolio Manager Number of Number of Number of accounts Assets accounts Assets accounts Assets Joshua Byrne 1 $2,114,800,000 9 $188,100,000 6* $966,500,000 * 1 account, with total assets of $541,100,000, pays an advisory fee based on account performance. Other accounts (including PUTNAM VT separate accounts, managed INTERNATIONAL Other accounts that pool account programs, and single- GROWTH AND Other SEC-registered open- assets from more than one sponsor defined contribution INCOME FUND end and closed-end funds client plan offerings) Portfolio Manager Number of Number of Number of accounts Assets accounts Assets accounts Assets Pamela Holding 7 $863,400,000 3 $321,000,000 1 $200,000 Other accounts (including PUTNAM VT separate accounts, managed INTERNATIONAL Other accounts that pool account programs, and single- NEW Other SEC-registered open-end assets from more than one sponsor defined contribution OPPORTUNITIES and closed-end funds client plan offerings) FUND Portfolio Manager Number of Number of Number of accounts Assets accounts Assets accounts Assets Jeff Sacknowitz 7 $526,200,000 2 $95,400,000 1 $500,000 Other accounts (including separate accounts, managed PUTNAM VT Other accounts that pool account programs, and single- INVESTORS FUND Other SEC-registered open-end assets from more than one sponsor defined contribution and closed-end funds client plan offerings) Portfolio Manager Number of Number of Number of accounts Assets accounts Assets accounts Assets Gerard Sullivan 2 $1,590,300,000 4 $10,300,000 2 $34,500,000 I-43 Other accounts (including separate accounts, managed account PUTNAM VT MID Other accounts that pool programs, and single-sponsor CAP VALUE FUND Other SEC-registered open- assets from more than one defined contribution plan end and closed-end funds client offerings) Portfolio Manager Number of Number of Number of accounts Assets accounts Assets accounts Assets James Polk 1 $528,100,000 4 $100,100,000 1 $150,000 Other accounts (including separate PUTNAM VT NEW accounts, managed account OPPORTUNITIES Other accounts that pool programs, and single-sponsor FUND Other SEC-registered open- assets from more than one defined contribution plan end and closed-end funds client offerings) Portfolio Manager Number of Number of Number of accounts Assets accounts Assets accounts Assets Gerald Moore 2 $2,339,700,000 2 $38,700,000 1 $400,000 Other accounts (including separate accounts, managed PUTNAM VT Other accounts that pool account programs, and single- RESEARCH FUND Other SEC-registered open-end assets from more than one sponsor defined contribution and closed-end funds client plan offerings) Portfolio Manager Number of Number of Number of accounts Assets accounts Assets accounts Assets Andrew Matteis 1* $221,800,000 0 0 1 $100,000 * 1 account, with total assets of $221,800,000, pays an advisory fee based on account performance. Other accounts (including PUTNAM VT separate accounts, managed SMALL CAP Other accounts that pool account programs, and single- VALUE FUND Other SEC-registered open-end assets from more than one sponsor defined contribution and closed-end funds client plan offerings) Portfolio Managers Number of Number of Number of accounts Assets accounts Assets accounts Assets Edward Shadek 1 $197,700,000 2 $44,200,000 7 $640,400,000 Eric Harthun 4 $699,100,000 5 $53,700,000 9 $538,500,000 I-44 Other accounts (including separate accounts, managed PUTNAM VT Other accounts that pool account programs, and single- VISTA FUND Other SEC-registered open-end assets from more than one sponsor defined contribution and closed-end funds client plan offerings) Portfolio Manager Number of Number of Number of accounts Assets accounts Assets accounts Assets Raymond Haddad 2 $1,011,100,000 2 $5,000,000 5 $234,600,000 Other accounts (including separate accounts, managed PUTNAM VT Other accounts that pool account programs, and single- VOYAGER FUND Other SEC-registered open-end assets from more than one sponsor defined contribution and closed-end funds client plan offerings) Portfolio Manager Number of Number of Number of accounts Assets accounts Assets accounts Assets Nick Thakore 1 $2,509,400,000 1 $400,000 1 $4,800,000 See ManagementPortfolio TransactionsPotential conflicts of interest in managing multiple accounts in Part II of this SAI for information on how Putnam Management addresses potential conflicts of interest resulting from an individuals management of more than one account. For all funds except Putnam VT Global Health Care Fund and Putnam VT Global Utilities Fund. Compensation of portfolio managers. Putnams goal for our products and investors is to deliver top quartile or better performance over a rolling 3-year period versus peers on a pre-tax basis. Each portfolio manager is assigned an industry competitive incentive compensation target for achieving this goal. The target is based in part on the type and amount of assets the individual manages. The target increases or decreases depending on whether the portfolio managers performance is higher or lower than the top quartile, subject to a maximum increase of 50%, for a portfolio manager who outperforms at least 90% of his or her peer group, and a maximum decrease of 100%, for a portfolio manager who outperforms less than 25% of his or her peer group. For example, the target of a portfolio manager who outperforms 50% of his or her peer group would decrease 50%. Investment performance of a portfolio manager is asset-weighted across the products he or she manages. The period over which performance is measured is the lesser of three years or the length of time which the portfolio manager has managed the fund. Actual incentive compensation may be greater or less than a portfolio managers target, as it takes into consideration team/group performance, qualitative performance factors and other considerations in Putnams discretion. Incentive compensation includes a cash bonus and may also include grants of restricted stock or options. In addition to incentive compensation, portfolio managers receive fixed annual salaries typically based on level of responsibility and experience. Putnam compares each funds performance against the following Lipper peer groups, each of which is in the Lipper VP (Underlying Funds) Category: I-45 FUNDS LIPPER VP (Underlying Funds) Category Putnam VT American Government General U.S. Income Fund Government Funds Putnam VT Capital Opportunities Fund Small-Cap Core Funds Putnam VT Diversified Income Fund General Bond Funds Putnam VT Equity Income Fund Equity Income Funds Putnam VT The George Putnam Fund Balanced Funds of Boston Putnam VT Global Asset Allocation Fund Mixed-Asset Target Allocation Growth Funds Putnam VT Global Equity Fund Global Core Funds Putnam VT Growth and Income Fund Large-Cap Value Funds Putnam VT Growth Opportunities Fund Large-Cap Growth Funds Putnam VT High Yield Fund High Current Yield Funds Putnam VT Income Fund Corporate Debt Funds A-Rated Putnam VT International Equity Fund International Core Funds Putnam VT International Growth International Value Funds and Income Fund Putnam VT International New International Growth Funds Opportunities Fund Putnam VT Investors Fund Large-Cap Core Funds Putnam VT Mid Cap Value Fund Mid-Cap Value Funds Putnam VT Money Market Fund Money Market Funds Putnam VT New Opportunities Fund Multi-Cap Growth Funds Putnam VT Research Fund Large-Cap Core Funds Putnam VT Small Cap Value Fund Small-Cap Value Funds Putnam VT Vista Fund Mid-Cap Growth Funds Putnam VT Voyager Fund Large-Cap Growth Funds I-46 For Putnam VT Global Health Care Fund and Putnam VT Global Utilities Fund. Compensation of portfolio managers. Putnams goal for these funds and their investors is to exceed the performance of each funds benchmark over a rolling 3-year period on a pre-tax basis. Each portfolio manager is assigned an industry competitive incentive compensation target for achieving this goal. The target is based in part on the type and amount of assets the individual manages. The target increases or decreases depending on the portfolio managers performance relative to the benchmark. Investment performance of a portfolio manager is asset-weighted across the products he or she manages. The period over which performance is measured is the lesser of three years or the length of time which the portfolio manager has managed the fund. Actual incentive compensation may be greater or less than a portfolio managers target, as it takes into consideration team/group performance, qualitative performance factors and other considerations in Putnams discretion. Incentive compensation includes a cash bonus and may also include grants of restricted stock or options. In addition to incentive compensation, portfolio managers receive fixed annual salaries typically based on level of responsibility and experience. Putnam compares each funds performance against the following benchmarks: FUNDS BENCHMARK Putnam VT Global Health Care Fund MSCI World Health Care Index Putnam VT Global Utilities Fund MSCI World Utilities Index INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM AND FINANCIAL STATEMENTS PricewaterhouseCoopers LLP, 125 High Street, Boston, Massachusetts 02110, is the Trust's independent registered public accounting firm providing audit services, tax return review and other tax consulting services and assistance and consultation in connection with the review of various Securities and Exchange Commission filings. The Report of Independent Registered Public Accounting Firm, financial highlights and financial statements included in the Trust's Annual Report for the fiscal year ended December 31, 2008, filed electronically on February 27, 2009 (File No. 811-05346), are incorporated by reference into this SAI. The financial highlights included in the prospectuses and incorporated by reference into this SAI and the financial statements incorporated by reference into the prospectus and this SAI have been so included and incorporated in reliance upon the report of the independent registered public accounting firm, given on their authority as experts in auditing and accounting. I-47 PUTNAM VARIABLE TRUST STATEMENT OF ADDITIONAL INFORMATION (SAI) PART II MISCELLANEOUS INVESTMENTS, INVESTMENT PRACTICES AND RISKS As noted in the prospectus, in addition to the main investment strategies and the principal risks described in the prospectus, the Trust may employ other investment practices and may be subject to other risks, which are described below. Because the following is a combined description of investment strategies of all of the Putnam funds, certain matters described herein may not apply to your fund. Unless a strategy or policy described below is specifically prohibited or limited by the investment restrictions discussed in the funds prospectus or in this SAI, or by applicable law, the funds may engage in each of the practices described below without limit. This section contains information on the investments and investment practices listed below. With respect to funds for which Putnam Investments Limited (PIL) and/or The Putnam Advisory Company, LLC (PAC) serves as sub-investment manager (as described in the funds prospectus), references to Putnam Investment Management, LLC (Putnam Management) in this section include PIL and/or PAC, as appropriate. Alternative Investment Strategies Mortgage-backed and Asset-backed Securities Bank Loans Options on Securities Borrowing Preferred Stocks and Convertible Securities Derivatives Private Placements and Restricted Securities Floating Rate and Variable Rate Demand Notes Real Estate Investment Trusts (REITs) Foreign Currency Transactions Redeemable Securities Foreign Investments and Related Risks Repurchase Agreements Forward Commitments and Dollar Rolls Securities Loans Futures Contracts and Related Options Securities of Other Investment Companies Hybrid Instruments Short-term Trading Industry and Sector Groups Special Purpose Acquisition Companies Inflation-Protected Securities Structured investments Initial Public Offerings (IPOs) Swap Agreements Inverse Floaters Lower-rated Securities Warrants Money Market Instruments Zero-coupon and Payment-in-kind Bonds Alternative Investment Strategies Under normal market conditions, the fund seeks to remain fully invested and to minimize its cash holdings. However, at times, Putnam Management may judge that market conditions may make pursuing a fund's investment strategies inconsistent with the best interests of its shareholders. Putnam Management then may temporarily use alternative strategies that are mainly designed to limit the fund's losses. In implementing these strategies, the fund may invest primarily in, among other things, debt securities, preferred stocks, U.S. Government and agency obligations, cash or money market instruments (including, to the extent permitted by law or applicable exemptive relief, money market funds), or any other securities Putnam Management considers consistent with such defensive strategies. Bank Loans The fund may invest in bank loans. By purchasing a loan, the fund acquires some or all of the interest of a bank or other lending institution in a loan to a particular borrower. The fund may act as part of a lending syndicate, and in such cases would be purchasing a participation in the loan. The fund may also purchase loans by assignment from another lender. Many loans are secured by the assets of the borrower, and most II-1 impose restrictive covenants which must be met by the borrower. These loans are typically made by a syndicate of banks, represented by an agent bank which has negotiated and structured the loan and which is responsible generally for collecting interest, principal, and other amounts from the borrower on its own behalf and on behalf of the other lending institutions in the syndicate, and for enforcing its and their other rights against the borrower. Each of the lending institutions, including the agent bank, lends to the borrower a portion of the total amount of the loan, and retains the corresponding interest in the loan. The funds ability to receive payments of principal and interest and other amounts in connection with loan participations held by it will depend primarily on the financial condition of the borrower (and, in some cases, the lending institution from which it purchases the loan). The value of collateral, if any, securing a loan can decline, or may be insufficient to meet the borrowers obligations or difficult to liquidate. In addition, the funds access to collateral may be limited by bankruptcy or other insolvency laws. The failure by the fund to receive scheduled interest or principal payments on a loan would adversely affect the income of the fund and would likely reduce the value of its assets, which would be reflected in a reduction in the fund's net asset value. Banks and other lending institutions generally perform a credit analysis of the borrower before originating a loan or participating in a lending syndicate. In selecting the loans in which the fund will invest, however, Putnam Management will not rely solely on that credit analysis, but will perform its own investment analysis of the borrowers. Putnam Management's analysis may include consideration of the borrower's financial strength and managerial experience, debt coverage, additional borrowing requirements or debt maturity schedules, changing financial conditions, and responsiveness to changes in business conditions and interest rates. Putnam Management will generally not have access to non-public information to which other investors in syndicated loans may have access. Because loans in which the fund may invest are not generally rated by independent credit rating agencies, a decision by the fund to invest in a particular loan will depend almost exclusively on Putnam Management's, and the original lending institution's, credit analysis of the borrower. Investments in loans may be of any quality, including distressed loans, and will be subject to the funds credit quality policy. The loans in which the fund may invest include those that pay fixed rates of interest and those that pay floating rates  i.e. , rates that adjust periodically based on a known lending rate, such as a banks prime rate. Loans may be structured in different forms, including novations, assignments and participating interests. In a novation, the fund assumes all of the rights of a lending institution in a loan, including the right to receive payments of principal and interest and other amounts directly from the borrower and to enforce its rights as a lender directly against the borrower. The fund assumes the position of a co-lender with other syndicate members. As an alternative, the fund may purchase an assignment of a portion of a lender's interest in a loan. In this case, the fund may be required generally to rely upon the assigning bank to demand payment and enforce its rights against the borrower, but would otherwise be entitled to all of such bank's rights in the loan. The fund may also purchase a participating interest in a portion of the rights of a lending institution in a loan. In such case, it will be entitled to receive payments of principal, interest and premium, if any, but will not generally be entitled to enforce its rights directly against the agent bank or the borrower, and must rely for that purpose on the lending institution. The fund may also acquire a loan interest directly by acting as a member of the original lending syndicate. The fund will in many cases be required to rely upon the lending institution from which it purchases the loan to collect and pass on to the fund such payments and to enforce the fund's rights under the loan. As a result, an insolvency, bankruptcy or reorganization of the lending institution may delay or prevent the fund from receiving principal, interest and other amounts with respect to the underlying loan. When the fund is required to rely upon a lending institution to pay to the fund principal, interest and other amounts received by it, Putnam Management will also evaluate the creditworthiness of the lending institution. II-2 The borrower of a loan in which the fund holds an interest may, either at its own election or pursuant to terms of the loan documentation, prepay amounts of the loan from time to time. There is no assurance that the fund will be able to reinvest the proceeds of any loan prepayment at the same interest rate or on the same terms as those of the original loan. Corporate loans in which the fund may invest are generally made to finance internal growth, mergers, acquisitions, stock repurchases, leveraged buy-outs and other corporate activities. A significant portion of the corporate loans purchased by the fund may represent interests in loans made to finance highly leveraged corporate acquisitions, known as "leveraged buy-out" transactions, leveraged recapitalization loans and other types of acquisition financing. The highly leveraged capital structure of the borrowers in such transactions may make such loans especially vulnerable to adverse changes in economic or market conditions. In addition, loans generally are subject to restrictions on transfer, and only limited opportunities may exist to sell such participations in secondary markets. As a result, the fund may be unable to sell loans at a time when it may otherwise be desirable to do so or may be able to sell them only at a price that is less than their fair market value. The fund may hold investments in loans for a very short period of time when opportunities to resell the investments that Putnam Management believes are attractive arise. Certain of the loans acquired by the fund may involve revolving credit facilities under which a borrower may from time to time borrow and repay amounts up to the maximum amount of the facility. In such cases, the fund would have an obligation to advance its portion of such additional borrowings upon the terms specified in the loan participation. To the extent that the fund is committed to make additional loans under such a participation, it will at all times set aside on its books liquid assets in an amount sufficient to meet such commitments. Certain of the loan participations acquired by the fund may also involve loans made in foreign ( i.e ., non-U.S.) currencies. The fund's investment in such participations would involve the risks of currency fluctuations described above with respect to investments in the foreign securities. With respect to its management of investments in bank loans, Putnam Management will normally seek to avoid receiving material, non-public information (Confidential Information) about the issuers of bank loans being considered for acquisition by the fund or held in the funds portfolio. In many instances, borrowers may offer to furnish Confidential Information to prospective investors, and to holders, of the issuers loans. Putnam Managements decision not to receive Confidential Information may place Putnam Management at a disadvantage relative to other investors in loans (which could have an adverse effect on the price the fund pays or receives when buying or selling loans). Also, in instances where holders of loans are asked to grant amendments, waivers or consent, Putnam Managements ability to assess their significance or desirability may be adversely affected. For these and other reasons, it is possible that Putnam Managements decision not to receive Confidential Information under normal circumstances could adversely affect the funds investment performance. Notwithstanding its intention generally not to receive material, non-public information with respect to its management of investments in loans, Putnam Management may from time to time come into possession of material, non-public information about the issuers of loans that may be held in the funds portfolio. Possession of such information may in some instances occur despite Putnam Managements efforts to avoid such possession, but in other instances Putnam Management may choose to receive such information (for example, in connection with participation in a creditors committee with respect to a financially distressed issuer). As, and to the extent, required by applicable law, Putnam Management's ability to trade in these loans for the account of the fund could potentially be limited by its possession of such information. Such limitations on Putnam Management's ability to trade could have an adverse effect on the fund by, for example, preventing the fund from selling a loan that is experiencing a material decline in value. In some instances, these trading restrictions could continue in effect for a substantial period of time. II-3 In some instances, other accounts managed by Putnam Management or an affiliate may hold other securities issued by borrowers whose loans may be held in the funds portfolio. These other securities may include, for example, debt securities that are subordinate to the loans held in the funds portfolio, convertible debt or common or preferred equity securities. In certain circumstances, such as if the credit quality of the issuer deteriorates, the interests of holders of these other securities may conflict with the interests of the holders of the issuers loans. In such cases, Putnam Management may owe conflicting fiduciary duties to the fund and other client accounts. Putnam Management will endeavor to carry out its obligations to all of its clients to the fullest extent possible, recognizing that in some cases certain clients may achieve a lower economic return, as a result of these conflicting client interests, than if Putnam Management's client accounts collectively held only a single category of the issuers securities. Borrowing The fund may borrow money to the extent permitted by its investment policies and restrictions and applicable law. When the fund borrows money or otherwise leverages its portfolio, the value of an investment in the fund will be more volatile and other investment risks will tend to be compounded. This is because leverage tends to exaggerate the effect of any increase or decrease in the value of the funds holdings. In addition to borrowing money from banks, the fund may engage in certain other investment transactions that may be viewed as forms of financial leverage  for example, using dollar rolls, investing collateral from loans of portfolio securities, entering into when-issued, delayed-delivery or forward commitment transactions or using derivatives such as swaps, futures, forwards, and options. Because the fund either (1) sets aside cash (or other assets determined to be liquid by Putnam Management in accordance with procedures established by the Trustees) on its books in respect of such transactions during the period in which the transactions are open or (2) otherwise covers its obligations under the transactions, such as by holding offsetting investments, the fund does not consider these transactions to be borrowings for purposes of its investment restrictions or senior securities for purposes of the Investment Company Act of 1940, as amended (the 1940 Act). In some cases (e.g., with respect to futures and forwards that are contractually required to cash-settle), the fund is permitted under relevant guidance from the Securities and Exchange Commission (the SEC) or SEC staff to set aside assets with respect to an investment transaction in the amount of its net (marked-to-market) obligations thereunder, rather than the full notional amount of the transaction. By setting aside assets equal only to its net obligations, the fund will have the ability to employ leverage to a greater extent than if it set aside assets equal to the notional amount of the transaction, which may increase the risk associated with such investments. Derivatives Certain of the instruments in which the fund may invest, such as futures contracts, options, hybrid instruments, forward contracts, swap agreements and structured investments, are considered to be "derivatives." Derivatives are financial instruments whose value depends upon, or is derived from, the value or other attributes of an underlying asset, such as a security or an index. Further information about these instruments and the risks involved in their use is included elsewhere in the prospectus and in this SAI. The funds use of derivatives may cause the fund to recognize higher amounts of short-term capital gains, which are generally taxed to shareholders at ordinary income tax rates. Investments in derivatives may be applied toward meeting a requirement to invest in a particular kind of investment if the derivatives have economic characteristics similar to that investment. The funds use of certain derivatives may in some cases involve forms of financial leverage, which involves risk and may increase the volatility of the funds net asset value. See  Borrowing . In its use of derivatives, the fund may take both long positions (the values of which move in the same direction as the prices of the underlying investments, pools of investments, indexes or currencies), and short positions (the values of which move in the opposite direction from the prices of the underlying investments, pools of investments indexes or currencies). II-4 Short positions may involve greater risks than long positions, as the risk of loss may be theoretically unlimited (unlike a long position, in which the risk of loss may be limited to the amount invested). The fund may use derivatives that combine long and short positions in order to capture the difference between underlying investments, pools of investments, indices or currencies. Short sales The fund may engage in short sales of securities either as a hedge against potential declines in value of a portfolio security or to realize appreciation when a security that the fund does not own declines in value. Short sales are transactions in which the fund sells a security it does not own to a third party by borrowing the security in anticipation of purchasing the same security at the market price on a later date to close out the short position. The fund will incur a gain if the price of the security declines between the date of the short sale and the date on which the fund replaces the borrowed security; and the fund will incur a loss if the price of the security increases between those dates. Such a loss is theoretically unlimited since the potential increase in the market price of the security sold short is not limited. Until the security is replaced, the fund must pay the lender any dividends or interest that accrues during the period of the loan. To borrow the security, the fund also may be required to pay a premium, which would increase the cost of the security sold. The funds successful use of short sales is subject to Putnam Managements ability to accurately predict movements in the market price of the security sold short. Short selling may involve financial leverage because the fund is exposed both to changes in the market price of the security borrowed and sold short and to changes in the value of securities purchased with the proceeds of the short sale, effectively leveraging its assets. Under adverse market conditions, a fund may have difficulty purchasing securities to meet its short sale delivery obligations, and may have to sell portfolio securities to raise the capital necessary to meet its short sale obligations at a time when fundamental investment considerations may not favor such sales. Floating Rate and Variable Rate Demand Notes The fund may purchase taxable or tax-exempt floating rate and variable rate demand notes for short-term cash management or other investment purposes. Floating rate and variable rate demand notes and bonds may have a stated maturity in excess of one year, but may have features that permit a holder to demand payment of principal plus accrued interest upon a specified number of days notice. Frequently, such obligations are secured by letters of credit or other credit support arrangements provided by banks. The issuer has a corresponding right, after a given period, to prepay in its discretion the outstanding principal of the obligation plus accrued interest upon a specific number of days notice to the holders. The interest rate of a floating rate instrument may be based on a known lending rate, such as a bank's prime rate, and is reset whenever such rate is adjusted. The interest rate on a variable rate demand note is reset at specified intervals at a market rate. Foreign Currency Transactions To manage its exposure to foreign currencies, the fund may engage in foreign currency exchange transactions, including purchasing and selling foreign currency, foreign currency options, foreign currency forward contracts and foreign currency futures contracts and related options. In addition, the fund may engage in these transactions for the purpose of increasing its return. Foreign currency transactions involve costs, and, if unsuccessful, may reduce the funds return. Generally, the fund may engage in both "transaction hedging" and "position hedging." The fund may also engage in foreign currency transactions for non-hedging purposes, subject to applicable law. When it engages in transaction hedging, the fund enters into foreign currency transactions with respect to specific receivables or payables, generally arising in connection with the purchase or sale of portfolio securities. The fund will II-5 engage in transaction hedging when it desires to "lock in" the U.S. dollar price of a security it has agreed to purchase or sell, or the U.S. dollar equivalent of a dividend or interest payment in a foreign currency. By transaction hedging the fund will attempt to protect itself against a possible loss resulting from an adverse change in the relationship between the U.S. dollar and the applicable foreign currency during the period between the date on which the security is purchased or sold, or on which the dividend or interest payment is earned, and the date on which such payments are made or received. The fund may also engage in position hedging to protect against a decline in the value relative to the U.S. dollar of the currencies in which its portfolio securities are denominated or quoted (or an increase in the value of the currency in which securities the fund intends to buy are denominated or quoted). The fund may purchase or sell a foreign currency on a spot (or cash) basis at the prevailing spot rate in connection with the settlement of transactions in portfolio securities denominated in that foreign currency or for other hedging or non-hedging purposes. If conditions warrant, for hedging or non-hedging purposes, the fund may also enter into contracts to purchase or sell foreign currencies at a future date ("forward contracts") and purchase and sell foreign currency futures contracts. The fund may also purchase or sell exchange-listed and over-the-counter call and put options on foreign currency futures contracts and on foreign currencies. A foreign currency futures contract is a standardized exchange-traded contract for the future delivery of a specified amount of a foreign currency at a price set at the time of the contract. Foreign currency futures contracts traded in the United States are designed by and traded on exchanges regulated by the Commodity Futures Trading Commission (the CFTC), such as the New York Mercantile Exchange, and have margin requirements. A foreign currency forward contract is a negotiated agreement to exchange currency at a future time, which may be any fixed number of days from the date of the contract as agreed by the parties, at a price set at the time of the contract. The contract price may be higher or lower than the current spot rate. In the case of a cancelable forward contract, the holder has the unilateral right to cancel the contract at maturity by paying a specified fee. Forward foreign currency exchange contracts differ from foreign currency futures contracts in certain respects. For example, the maturity date of a forward contract may be any fixed number of days from the date of the contract agreed upon by the parties, rather than a predetermined date in a given month. Forward contracts may be in any amount agreed upon by the parties rather than predetermined amounts. In addition, forward contracts are traded in the interbank market conducted directly between currency traders (usually large commercial banks) and their customers, so that no intermediary is required. A forward contract generally has no deposit requirement, and no commissions are charged at any stage for trades. At the maturity of a forward or futures contract, the fund either may accept or make delivery of the currency specified in the contract, or at or prior to maturity enter into a closing transaction involving the purchase or sale of an offsetting contract. Closing transactions with respect to forward contracts are usually effected with the currency trader who is a party to the original forward contract. Closing transactions with respect to futures contracts may be effected only on a commodities exchange or board of trade which provides a secondary market in such contracts; a clearing corporation associated with the exchange assumes responsibility for closing out such contracts. Although the fund intends to purchase or sell foreign currency futures contracts only on exchanges or boards of trade where there appears to be an active secondary market, there is no assurance that a secondary market on an exchange or board of trade will exist for any particular contract or at any particular time. In such event, it may not be possible to close a futures position and, in the event of adverse price movements, the fund would continue to be required to make daily cash payments of variation margin. It is impossible to forecast with precision the market value of portfolio securities at the expiration or maturity of a forward or futures contract. Accordingly, it may be necessary for the fund to purchase additional foreign currency on the spot market (and bear the expense of such purchase) if the market value of the security or II-6 securities being hedged is less than the amount of foreign currency the fund is obligated to deliver and a decision is made to sell the security or securities and make delivery of the foreign currency. Conversely, it may be necessary to sell on the spot market some of the foreign currency received upon the sale of the portfolio security or securities if the market value of such security or securities exceeds the amount of foreign currency the fund is obligated to deliver. As noted above, the fund may purchase or sell exchange-listed and over-the-counter call and put options on foreign currency futures contracts and on foreign currencies. A put option on a futures contract gives the fund the right to assume a short position in the futures contract until the expiration of the option. A put option on a currency gives the fund the right to sell the currency at an exercise price until the expiration of the option. A call option on a futures contract gives the fund the right to assume a long position in the futures contract until the expiration of the option. A call option on a currency gives the fund the right to purchase the currency at the exercise price until the expiration of the option. Foreign currency options are traded primarily in the over-the-counter market, although options on foreign currencies are also listed on several exchanges. Options are traded not only on the currencies of individual nations, but also on the euro, the joint currency of most countries in the European Union. The fund will only purchase or write foreign currency options when Putnam Management believes that a liquid secondary market exists for such options. There can be no assurance that a liquid secondary market will exist for a particular option at any specific time. Options on foreign currencies may be affected by all of those factors which influence foreign exchange rates and investments generally. The fund's currency hedging transactions may call for the delivery of one foreign currency in exchange for another foreign currency and may at times not involve currencies in which its portfolio securities are then denominated. Putnam Management will engage in such "cross hedging" activities when it believes that such transactions provide significant hedging opportunities for the fund. Cross hedging transactions by the fund involve the risk of imperfect correlation between changes in the values of the currencies to which such transactions relate and changes in the value of the currency or other asset or liability which is the subject of the hedge. Transaction and position hedging do not eliminate fluctuations in the underlying prices of the securities that the fund owns or intends to purchase or sell. They simply establish a rate of exchange which one can achieve at some future point in time. Additionally, although these techniques tend to minimize the risk of loss due to a decline in the value of the hedged currency, they involve costs to the fund and tend to limit any potential gain which might result from the increase in value of such currency. The fund may also engage in non-hedging currency transactions. For example, Putnam Management may believe that exposure to a currency is in the fund's best interest but that securities denominated in that currency are unattractive. In this situation, the fund may purchase a currency forward contract or option in order to increase its exposure to the currency. In accordance with SEC regulations, the fund will set aside liquid assets on its books to cover forward contracts used for non-hedging purposes. In addition, the fund may seek to increase its current return or to offset some of the costs of hedging against fluctuations in current exchange rates by writing covered call options and covered put options on foreign currencies. The fund receives a premium from writing a call or put option, which increases the fund's current return if the option expires unexercised or is closed out at a net profit. The fund may terminate an option that it has written prior to its expiration by entering into a closing purchase transaction in which it purchases an option having the same terms as the option written. II-7 The value of any currency, including U.S. dollars and foreign currencies, may be affected by complex political and economic factors applicable to the issuing country. In addition, the exchange rates of foreign currencies (and therefore the values of foreign currency options, forward contracts and futures contracts) may be affected significantly, fixed, or supported directly or indirectly by U.S. and foreign government actions. Government intervention may increase risks involved in purchasing or selling foreign currency options, forward contracts and futures contracts, since exchange rates may not be free to fluctuate in response to other market forces. The value of a foreign currency option, forward contract or futures contract reflects the value of an exchange rate, which in turn reflects relative values of two currencies the U.S. dollar and the foreign currency in question. Although foreign exchange dealers do not charge a fee for currency conversion, they do realize a profit based on the difference (the spread) between prices at which they are buying and selling various currencies. Thus, a dealer may offer to sell a foreign currency to the fund at one rate, while offering a lesser rate of exchange should the fund desire to resell that currency to the dealer. Because foreign currency transactions occurring in the interbank market involve substantially larger amounts than those that may be involved in the exercise of foreign currency options, forward contracts and futures contracts, investors may be disadvantaged by having to deal in an odd-lot market for the underlying foreign currencies in connection with options at prices that are less favorable than for round lots. Foreign governmental restrictions or taxes could result in adverse changes in the cost of acquiring or disposing of foreign currencies. There is no systematic reporting of last sale information for foreign currencies and there is no regulatory requirement that quotations available through dealers or other market sources be firm or revised on a timely basis. Available quotation information is generally representative of very large round-lot transactions in the interbank market and thus may not reflect exchange rates for smaller odd-lot transactions (less than $1 million) where rates may be less favorable. The interbank market in foreign currencies is a global, around-the-clock market. To the extent that options markets are closed while the markets for the underlying currencies remain open, significant price and rate movements may take place in the underlying markets that cannot be reflected in the options markets. The decision as to whether and to what extent the fund will engage in foreign currency exchange transactions will depend on a number of factors, including prevailing market conditions, the composition of the fund's portfolio and the availability of suitable transactions. Accordingly, there can be no assurance that the fund will engage in foreign currency exchange transactions at any given time or from time to time. Foreign Investments and Related Risks Foreign securities are normally denominated and traded in foreign currencies. As a result, the value of the fund's foreign investments and the value of its shares may be affected favorably or unfavorably by changes in currency exchange rates relative to the U.S. dollar. In addition, the fund is required to compute and distribute its income in U.S. dollars. Therefore, if the exchange rate for a foreign currency declines after a fund's income has been earned and translated into U.S. dollars (but before payment), the fund could be required to liquidate portfolio securities to make such distributions. Similarly, if an exchange rate declines between the time a fund incurs expenses in U.S. dollars and the time such expenses are paid, the amount of such currency required to be converted into U.S. dollars in order to pay such expenses in U.S. dollars will be greater than the equivalent amount in any such currency of such expenses at the time they were incurred. There may be less information publicly available about a foreign issuer than about a U.S. issuer, and foreign issuers may not be subject to accounting, auditing and financial reporting standards and practices comparable to those in the United States. In addition, there may be less (or less effective) regulation of exchanges, brokers and listed companies in some foreign countries. The securities of some foreign issuers are less liquid and at times more volatile than securities of comparable U.S. issuers. Foreign brokerage commissions, custodial expenses and other fees are also generally higher than in the United States. II-8 Foreign settlement procedures and trade regulations may be more complex and involve certain risks (such as delay in payment or delivery of securities or in the recovery of the fund's assets held abroad) and expenses not present in the settlement of investments in U.S. markets. For example, settlement of transactions involving foreign securities or foreign currencies (see below) may occur within a foreign country, and the fund may accept or make delivery of the underlying securities or currency in conformity with any applicable U.S. or foreign restrictions or regulations, and may pay fees, taxes or charges associated with such delivery. Such investments may also involve the risk that an entity involved in the settlement may not meet its obligations. In addition, foreign securities may be subject to the risk of nationalization or expropriation of assets, imposition of currency exchange controls, foreign withholding taxes or restrictions on the repatriation of foreign currency, confiscatory taxation, political, social or financial instability and diplomatic developments which could affect the value of the fund's investments in certain foreign countries. Dividends or interest on, or proceeds from the sale of, foreign securities may be subject to foreign withholding taxes, and special U.S. tax considerations may apply. Legal remedies available to investors in certain foreign countries may be more limited than those available with respect to investments in the United States or in other foreign countries. The laws of some foreign countries may limit the fund's ability to invest in securities of certain issuers organized under the laws of those foreign countries. The risks described above, including the risks of nationalization or expropriation of assets, typically are increased in connection with investments in developing countries, also known as "emerging markets." For example, political and economic structures in these countries may be in their infancy and developing rapidly, and such countries may lack the social, political and economic stability characteristic of more developed countries. Certain of these countries have in the past failed to recognize private property rights and have at times nationalized and expropriated the assets of private companies. High rates of inflation or currency devaluations may adversely affect the economies and securities markets of such countries. Investments in emerging markets may be considered speculative. The currencies of certain emerging market countries have experienced devaluations relative to the U.S. dollar, and future devaluations may adversely affect the value of assets denominated in such currencies. Many emerging market countries have experienced substantial, and in some periods extremely high, rates of inflation or deflation for many years, and future inflation may adversely affect the economies and securities markets of such countries. In addition, unanticipated political or social developments may affect the value of investments in emerging markets and the availability of additional investments in these markets. The small size, limited trading volume and relative inexperience of the securities markets in these countries may make investments in securities traded in emerging markets illiquid and more volatile than investments in securities traded in more developed countries, and the fund may be required to establish special custodial or other arrangements before making investments in securities traded in emerging markets. There may be little financial or accounting information available with respect to issuers of emerging market securities, and it may be difficult as a result to assess the value or prospects of an investment in such securities. II-9 American Depository Receipts (ADRs) as well as other hybrid forms of ADRs, including European Depository Receipts (EDRs) and Global Depository Receipts (GDRs), are certificates evidencing ownership of shares of a foreign issuer. These certificates are issued by depository banks and generally trade on an established market in the United States or elsewhere. The underlying shares are held in trust by a custodian bank or similar financial institution in the issuers home country. The depository bank may not have physical custody of the underlying securities at all times and may charge fees for various services, including forwarding dividends and interest and corporate actions. ADRs are alternatives to directly purchasing the underlying foreign securities in their national markets and currencies. However, ADRs continue to be subject to many of the risks associated with investing in foreign securities. Certain of the foregoing risks may also apply to some extent to securities of U.S. issuers that are denominated in foreign currencies or that are traded in foreign markets, or securities of U.S. issuers having significant foreign operations. Forward Commitments and Dollar Rolls The fund may enter into contracts to purchase securities for a fixed price at a future date beyond customary settlement time ("forward commitments") if the fund sets aside on its books liquid assets in an amount sufficient to meet the purchase price, or if the fund enters into offsetting contracts for the forward sale of other securities it owns. In the case of to-be-announced ("TBA") purchase commitments, the unit price and the estimated principal amount are established when the fund enters into a contract, with the actual principal amount being within a specified range of the estimate. Forward commitments may be considered securities in themselves, and involve a risk of loss if the value of the security to be purchased declines prior to the settlement date, which risk is in addition to the risk of decline in the value of the fund's other assets. Where such purchases are made through dealers, the fund relies on the dealer to consummate the sale. The dealer's failure to do so may result in the loss to the fund of an advantageous yield or price. Although the fund will generally enter into forward commitments with the intention of acquiring securities for its portfolio or for delivery pursuant to options contracts it has entered into, the fund may dispose of a commitment prior to settlement if Putnam Management deems it appropriate to do so. The fund may realize short-term profits or losses upon the sale of forward commitments. The fund may enter into TBA sale commitments to hedge its portfolio positions or to sell securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities, or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as "cover" for the transaction. Unsettled TBA sale commitments are valued at current market value of the underlying securities. If the TBA sale commitment is closed through the acquisition of an offsetting purchase commitment, the fund realizes a gain or loss on the commitment without regard to any unrealized gain or loss on the underlying security. If the fund delivers securities under the commitment, the fund realizes a gain or loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. The fund may enter into dollar roll transactions (generally using TBAs) in which it sells a fixed income security for delivery in the current month and simultaneously contracts to purchase similar securities (for example, same type, coupon and maturity) at an agreed upon future time. By engaging in a dollar roll transaction, the fund foregoes principal and interest paid on the security that is sold, but receives the difference between the current sales price and the forward price for the future purchase. The fund would also be able to earn interest on the proceeds of the sale before they are reinvested. The fund accounts for dollar rolls as purchases and sales. Because cash (or other assets determined to be liquid by Putnam Management in accordance with procedures established by the Trustees) in the amount of the funds commitment under a dollar roll is set aside on the funds books, the fund does not consider these transactions to be borrowings for purposes of its investment restrictions. II-10 The obligation to purchase securities on a specified future date involves the risk that the market value of the securities that the fund is obligated to purchase may decline below the purchase price. In addition, in the event the other party to the transaction files for bankruptcy, becomes insolvent or defaults on its obligation, the fund may be adversely affected. Futures Contracts and Related Options Subject to applicable law, the fund may invest without limit in futures contracts and related options for hedging and non-hedging purposes, such as to manage the effective duration of the fund's portfolio or as a substitute for direct investment. A financial futures contract sale creates an obligation by the seller to deliver the type of financial instrument called for in the contract in a specified delivery month for a stated price. A financial futures contract purchase creates an obligation by the purchaser to take delivery of the type of financial instrument called for in the contract in a specified delivery month at a stated price. The specific instruments delivered or taken, respectively, at settlement date are not determined until on or near that date. The determination is made in accordance with the rules of the exchange on which the futures contract sale or purchase was made. Futures contracts are traded in the United States only on commodity exchanges or boards of trade known as "contract markets" approved for such trading by the CFTC, and must be executed through a futures commission merchant or brokerage firm which is a member of the relevant contract market. Examples of futures contracts that the fund may use (which may include single-security futures) include, without limitation, U.S. Treasury security futures, index futures, corporate or municipal bond futures, Government National Mortgage Association certificate futures, interest rate swap futures, and Eurodollar futures. In addition, as described elsewhere in this SAI, the fund may use foreign currency futures. Although futures contracts (other than index futures and futures based on the volatility or variance experienced by an index) by their terms call for actual delivery or acceptance of commodities or securities, in most cases the contracts are closed out before the settlement date without the making or taking of delivery. Index futures and futures based on the volatility or variance experienced by an index do not call for actual delivery or acceptance of commodities or securities, but instead require cash settlement of the futures contract on the settlement date specified in the contract. Such contracts may also be closed out before the settlement date. Closing out a futures contract sale is effected by purchasing a futures contract for the same aggregate amount of the specific type of financial instrument or commodity with the same delivery date. If the price of the initial sale of the futures contract exceeds the price of the offsetting purchase, the seller is paid the difference and realizes a gain. Conversely, if the price of the offsetting purchase exceeds the price of the initial sale, the seller realizes a loss. If the fund is unable to enter into a closing transaction, the amount of the fund's potential loss is unlimited. The closing out of a futures contract purchase is effected by the purchaser's entering into a futures contract sale. If the offsetting sale price exceeds the purchase price, the purchaser realizes a gain, and if the purchase price exceeds the offsetting sale price, he realizes a loss. Unlike when the fund purchases or sells a security, no price is paid or received by the fund upon the purchase or sale of a futures contract. Instead, upon entering into a contract, the fund is required to deliver to the futures broker an amount of liquid assets. This amount is known as "initial margin." The nature of initial margin in futures transactions is different from that of margin in security transactions in that futures contract margin does not involve the borrowing of funds to finance the transactions. Rather, initial margin is similar to a performance bond or good faith deposit which is returned to the fund upon termination of the futures contract, assuming all contractual obligations have been satisfied. Futures contracts also involve brokerage costs. Subsequent payments, called "variation margin" or "maintenance margin," to and from the broker are made on a daily basis as the price of the underlying security or commodity fluctuates, making the long and short positions in the futures contract more or less valuable, a process known as "marking to the market." For example, when the fund has purchased a futures contract on a security and the price of the underlying security has risen, that position will have increased in value and the fund will receive from the broker a variation II-11 margin payment based on that increase in value. Conversely, when the fund has purchased a security futures contract and the price of the underlying security has declined, the position would be less valuable and the fund would be required to make a variation margin payment to the broker. The fund may elect to close some or all of its futures positions at any time prior to their expiration in order to reduce or eliminate a position then currently held by the fund. The fund may close its positions by taking opposite positions which will operate to terminate the fund's position in the futures contracts. Final determinations of variation margin are then made, additional cash is required to be paid by or released to the fund, and the fund realizes a loss or a gain. Such closing transactions involve additional commission costs. The fund does not intend to purchase or sell futures or related options for other than hedging purposes, if, as a result, the sum of the initial margin deposits on the fund's existing futures and related options positions and premiums paid for outstanding options on futures contracts would exceed 5% of the fund's net assets. The fund has claimed an exclusion from the definition of the term "commodity pool operator" under the Commodity Exchange Act (the CEA), and therefore, is not subject to registration or regulation as a pool operator under the CEA. Index futures. An index futures contract is a contract to buy or sell units of an index at a specified future date at a price agreed upon when the contract is made. Entering into a contract to buy units of an index is commonly referred to as buying or purchasing a contract or holding a long position in the index. Entering into a contract to sell units of an index is commonly referred to as selling a contract or holding a short position. A unit is the current value of the index. The fund may enter into stock index futures contracts, debt index futures contracts, or other index futures contracts appropriate to its objective(s). The fund may also purchase and sell options on index futures contracts. For example, the Standard & Poor's 500 Composite Stock Price Index ("S&P 500") is composed of 500 selected U.S. common stocks. The S&P 500 assigns relative weightings to the common stocks included in the Index, and the value fluctuates with changes in the market values of those common stocks. In the case of the S&P 500, contracts are currently to buy or sell 250 units. Thus, if the value of the S&P 500 were $150, one contract would be worth $37,500 (250 units x $150). The stock index futures contract specifies that no delivery of the actual stocks making up the index will take place. Instead, settlement in cash must occur upon the termination of the contract, with the settlement being the difference between the contract price and the actual level of the stock index at the expiration of the contract. For example, if the fund enters into a futures contract to buy 250 units of the S&P 500 at a specified future date at a contract price of $150 and the S&P 500 is at $154 on that future date, the fund will gain $1,000 (250 units x gain of $4). If the fund enters into a futures contract to sell 250 units of the stock index at a specified future date at a contract price of $150 and the S&P 500 is at $152 on that future date, the fund will lose $500 (250 units x loss of $2). Options on futures contracts. The fund may purchase and write call and put options on futures contracts it may buy or sell and enter into closing transactions with respect to such options to terminate existing positions. In return for the premium paid, options on futures contracts give the purchaser the right to assume a position in a futures contract at the specified option exercise price at any time during the period of the option. Upon exercise of the option, the delivery of the futures position by the writer of the option to the holder of the option will be accompanied by delivery of the accumulated balance in the writer's futures margin account which represents the amount by which the market price of the futures contract, at exercise, exceeds (in the case of a call) or is less than (in the case of a put) the exercise price of the option on the future. If an option is exercised on the last trading day prior to its expiration date, the settlement will be made entirely in cash equal to the difference between the exercise price of the option and the closing level of the underlying asset on which the future is based on the expiration date. Purchasers of options who fail to exercise their options prior to the exercise date suffer a loss of the premium paid. II-12 The fund may use options on futures contracts in lieu of writing or buying options directly on the underlying securities or indices or purchasing and selling the underlying futures contracts. For example, to hedge against a possible decrease in the value of its portfolio securities, the fund may purchase put options or write call options on futures contracts rather than selling futures contracts. Similarly, the fund may purchase call options or write put options on futures contracts as a substitute for the purchase of futures contracts to hedge against a possible increase in the price of securities which the fund expects to purchase. Such options generally operate in the same manner, and involve the same risks, as options purchased or written directly on the underlying investments. In addition, the fund will be required to deposit initial margin and maintenance margin with respect to put and call options on futures contracts written by it pursuant to brokers' requirements similar to those described above in connection with the discussion of futures contracts. The writing of an option on a futures contract involves risks similar to those relating to the sale of futures contracts. Compared to the purchase or sale of futures contracts, the purchase of call or put options on futures contracts generally involves less potential risk to the fund because the maximum amount at risk is the premium paid for the options (plus transaction costs). However, there may be circumstances when the purchase of a call or put option on a futures contract would result in a loss to the fund when the purchase or sale of a futures contract would not, such as when there is no movement in the prices of the hedged investments. As an alternative to purchasing call and put options on index futures, the fund may purchase and sell call and put options on the underlying indices themselves. Such options would be used in a manner identical to the use of options on index futures. Risks of transactions in futures contracts and related options. Successful use of futures contracts by the fund is subject to Putnam Management's ability to predict movements in various factors affecting securities markets, including interest rates and market movements, and, in the case of index futures and futures based on the volatility or variance experienced by an index, Putnam Managements ability to predict the future level of the index or the future volatility or variance experienced by an index. For example, it is possible that, where the fund has sold futures to hedge its portfolio against a decline in the market, the index on which the futures are written may advance and the value of securities held in the fund's portfolio may decline. If this occurred, the fund would lose money on the futures and also experience a decline in value in its portfolio securities. It is also possible that, if the fund has hedged against the possibility of a decline in the market adversely affecting securities held in its portfolio and securities prices increase instead, the fund will lose part or all of the benefit of the increased value of those securities it has hedged because it will have offsetting losses in its futures positions. In addition, in such situations, if the fund has insufficient cash, it may have to sell securities to meet daily variation margin requirements at a time when it is disadvantageous to do so. The use of options and futures strategies also involves the risk of imperfect correlation among movements in the prices of the securities or other assets underlying the futures and options purchased and sold by the fund, of the options and futures contracts themselves, and, in the case of hedging transactions, of the securities which are the subject of a hedge. In addition to the possibility that there may be an imperfect correlation, or no correlation at all, between movements in the futures used by the fund and the portion of the portfolio being hedged, the prices of futures may not correlate perfectly with movements in the underlying asset due to certain market distortions. First, all participants in the futures market are subject to margin deposit and maintenance requirements. Rather than meeting additional margin deposit requirements, investors may close futures contracts through offsetting transactions which could distort the normal relationship between the underlying asset and futures markets. Second, margin requirements in the futures market are less onerous than margin requirements in the securities market, and as a result the futures market may attract more speculators than the securities market does. Increased participation by speculators in the futures market may also cause temporary price distortions. Due to the possibility of price distortions in the futures market and also because of the imperfect correlation between movements in the underlying asset and movements in the prices of related II-13 futures, even a correct forecast of general market trends by Putnam Management may still not result in a profitable position. There is no assurance that higher than anticipated trading activity or other unforeseen events might not, at times, render certain market clearing facilities inadequate, and thereby result in the institution by exchanges of special procedures which may interfere with the timely execution of customer orders. To reduce or eliminate a position held by the fund, the fund may seek to close out such position. The ability to establish and close out positions will be subject to the development and maintenance of a liquid secondary market. It is not certain that this market will develop or continue to exist for a particular futures contract or option. Reasons for the absence of a liquid secondary market on an exchange include the following: (i) there may be insufficient trading interest in certain contracts or options; (ii) restrictions may be imposed by an exchange on opening transactions or closing transactions or both; (iii) trading halts, suspensions or other restrictions may be imposed with respect to particular classes or series of contracts or options, or underlying securities; (iv) unusual or unforeseen circumstances may interrupt normal operations on an exchange; (v) the facilities of an exchange or a clearing corporation may not at all times be adequate to handle current trading volume; or (vi) one or more exchanges could, for economic or other reasons, decide or be compelled at some future date to discontinue the trading of contracts or options (or a particular class or series of contracts or options), in which event the secondary market on that exchange for such contracts or options (or in the class or series of contracts or options) would cease to exist, although outstanding contracts or options on the exchange that had been issued by a clearing corporation as a result of trades on that exchange would continue to be exercisable in accordance with their terms. Hybrid Instruments These instruments are generally considered derivatives and include indexed or structured securities, and combine the elements of futures contracts or options with those of debt, preferred equity or a depository instrument. A hybrid instrument may be a debt security, preferred stock, warrant, convertible security, certificate of deposit or other evidence of indebtedness on which a portion of or all interest payments, and/or the principal or stated amount payable at maturity, redemption or retirement, is determined by reference to prices, changes in prices, or differences between prices, of securities, currencies, intangibles, goods, articles or commodities (collectively, underlying assets), or by another objective index, economic factor or other measure, including interest rates, currency exchange rates, or commodities or securities indices (collectively, benchmarks). Hybrid instruments may take a number of forms, including, but not limited to, debt instruments with interest or principal payments or redemption terms determined by reference to the value of an index at a future time, preferred stock with dividend rates determined by reference to the value of a currency, or convertible securities with the conversion terms related to a particular commodity. The risks of investing in hybrid instruments reflect a combination of the risks of investing in securities, options, futures and currencies. An investment in a hybrid instrument may entail significant risks that are not associated with a similar investment in a traditional debt instrument that has a fixed principal amount, is denominated in U.S. dollars or bears interest either at a fixed rate or a floating rate determined by reference to a common, nationally published benchmark. The risks of a particular hybrid instrument will depend upon the terms of the instrument, but may include the possibility of significant changes in the benchmark(s) or the prices of the underlying assets to which the instrument is linked. Such risks generally depend upon factors unrelated to the operations or credit quality of the issuer of the hybrid instrument, which may not be foreseen by the purchaser, such as economic and political events, the supply and demand of the underlying assets and interest rate movements. Hybrid instruments may be highly volatile and their use by the fund may not be successful. II-14 Hybrid instruments may bear interest or pay preferred dividends at below market (or even relatively nominal) rates. Alternatively, hybrid instruments may bear interest at above market rates but bear an increased risk of principal loss (or gain). The latter scenario may result if leverage is used to structure the hybrid instrument. Leverage risk occurs when the hybrid instrument is structured so that a given change in a benchmark or underlying asset is multiplied to produce a greater value change in the hybrid instrument, thereby magnifying the risk of loss as well as the potential for gain. Hybrid instruments can be an efficient means of creating exposure to a particular market, or segment of a market, with the objective of enhancing total return. For example, a fund may wish to take advantage of expected declines in interest rates in several European countries, but avoid the transaction costs associated with buying and currency-hedging the foreign bond positions. One solution would be to purchase a U.S. dollar-denominated hybrid instrument whose redemption price is linked to the average three year interest rate in a designated group of countries. The redemption price formula would provide for payoffs of less than par if rates were above the specified level. Furthermore, a fund could limit the downside risk of the security by establishing a minimum redemption price so that the principal paid at maturity could not be below a predetermined minimum level if interest rates were to rise significantly. The purpose of this arrangement, known as a structured security with an embedded put option, would be to give the fund the desired European bond exposure while avoiding currency risk, limiting downside market risk, and lowering transaction costs. Of course, there is no guarantee that the strategy will be successful and the fund could lose money if, for example, interest rates do not move as anticipated or credit problems develop with the issuer of the hybrid instrument. Hybrid instruments are potentially more volatile and carry greater market risks than traditional debt instruments. Depending on the structure of the particular hybrid instrument, changes in a benchmark may be magnified by the terms of the hybrid instrument and have an even more dramatic and substantial effect upon the value of the hybrid instrument. Also, the prices of the hybrid instrument and the benchmark or underlying asset may not move in the same direction or at the same time. Hybrid instruments may also carry liquidity risk since the instruments are often customized to meet the portfolio needs of a particular investor, and therefore, the number of investors that are willing and able to buy such instruments in the secondary market may be smaller than that for more traditional debt securities. Under certain conditions, the redemption value of such an investment could be zero. In addition, because the purchase and sale of hybrid investments could take place in an over-the-counter market without the guarantee of a central clearing organization, or in a transaction between the fund and the issuer of the hybrid instrument, the creditworthiness of the counterparty of the issuer of the hybrid instrument would be an additional risk factor the fund would have to consider and monitor. In addition, uncertainty regarding the tax treatment of hybrid instruments may reduce demand for such instruments. Hybrid instruments also may not be subject to regulation by the CFTC, which generally regulates the trading of commodity futures by U.S. persons, the SEC, which regulates the offer and sale of securities by and to U.S. persons, or any other governmental regulatory authority. Industry and Sector Groups Putnam Management uses a customized set of industry and sector groups for classifying securities ("Putnam Industry Codes"). The Putnam Industry Codes are based on an expanded Standard & Poors industry classification model, modified to be more representative of global investing and more applicable to both large and small capitalization securities. For presentation purposes, the fund may apply the Putnam Industry Codes differently in reporting industry groups in the funds shareholder reports or other communications. II-15 Inflation-Protected Securities The fund may invest in U.S. Treasury Inflation Protected Securities (U.S. TIPS), which are fixed income securities issued by the U.S. Department of Treasury, the principal amounts of which are adjusted daily based upon changes in the rate of inflation. The fund may also invest in other inflation-protected securities issued by non-U.S. governments or by private issuers. U.S. TIPS pay interest on a semi-annual basis, equal to a fixed percentage of the inflation-adjusted principal amount. The interest rate on these bonds is fixed at issuance, but over the life of the bond this interest may be paid on an increasing or decreasing principal value that has been adjusted for inflation. Repayment of the original bond principal upon maturity (as adjusted for inflation) is guaranteed for U.S. TIPS, even during a period of deflation. However, because the principal amount of U.S. TIPS would be adjusted downward during a period of deflation, the fund will be subject to deflation risk with respect to its investments in these securities. In addition, the current market value of the bonds is not guaranteed, and will fluctuate. If the fund purchases U.S. TIPS in the secondary market whose principal values have been adjusted upward due to inflation since issuance, the fund may experience a loss if there is a subsequent period of deflation. The fund may also invest in other inflation-related bonds which may or may not provide a guarantee of principal. If a guarantee of principal is not provided, the adjusted principal value of the bond repaid at maturity may be less than the original principal amount. The periodic adjustment of U.S. TIPS is currently tied to the CPI-U, which is calculated by the U.S. Department of Treasury. The CPI-U is a measurement of changes in the cost of living, made up of components such as housing, food, transportation and energy. Inflation-protected bonds issued by a non-U.S. government are generally adjusted to reflect a comparable inflation index, calculated by that government. There can no assurance that the CPI-U or any non-U.S. inflation index will accurately measure the real rate of inflation in the prices of goods and services. If interest rates rise due to reasons other than inflation (for example, due to changes in currency exchange rates), investors in these securities may not be protected to the extent that the increase is not reflected in the bond's inflation measure. In addition, there can be no assurance that the rate of inflation in a non-U.S. country will be correlated to the rate of inflation in the United States. In general, the value of inflation-protected bonds is expected to fluctuate in response to changes in real interest rates, which are in turn tied to the relationship between nominal interest rates and the rate of inflation. Therefore, if inflation were to rise at a faster rate than nominal interest rates, real interest rates might decline, leading to an increase in value of inflation-protected bonds. In contrast, if nominal interest rates increased at a faster rate than inflation, real interest rates might rise, leading to a decrease in value of inflation-protected bonds. If inflation is lower than expected during the period the fund holds the security, the fund may earn less on the security than on a conventional bond. Any increase in principal value is taxable in the year the increase occurs, even though holders do not receive cash representing the increase at that time. As a result, when the fund invests in inflation-protected securities, it could be required at times to liquidate other investments, including when it is not advantageous to do so, in order to satisfy its distribution requirements as a regulated investment company and to eliminate any fund-level income tax liability under the Internal Revenue Code of 1986 as amended (the Code). The U.S. Treasury began issuing inflation-protected bonds in 1997. Certain non-U.S. governments, such as the United Kingdom, Canada and Australia, have a longer history of issuing inflation-protected bonds, and there may be a more liquid market in certain of these countries for these securities. II-16 Initial Public Offerings The fund may purchase debt or equity securities in initial public offerings (IPOs). These securities, which are often issued by unseasoned companies, may be subject to many of the same risks of investing in companies with smaller market capitalizations. Securities issued in IPOs have no trading history, and information about the companies may be available for very limited periods. Securities issued in an IPO frequently are very volatile in price, and the fund may hold securities purchased in an IPO for a very short period of time. As a result, the funds investments in IPOs may increase portfolio turnover, which increases brokerage and administrative costs and may result in taxable distributions to shareholders. At any particular time or from time to time the fund may not be able to invest in securities issued in IPOs, or invest to the extent desired because, for example, only a small portion (if any) of the securities being offered in an IPO may be made available to the fund. In addition, under certain market conditions a relatively small number of companies may issue securities in IPOs. Similarly, as the number of Putnam funds to which IPO securities are allocated increases, the number of securities issued to any one fund may decrease. The investment performance of the fund during periods when it is unable to invest significantly or at all in IPOs may be lower than during periods when the fund is able to do so. In addition, as the fund increases in size, the impact of IPOs on the funds performance will generally decrease. Inverse Floaters These securities have variable interest rates that typically move in the opposite direction from movements in prevailing short-term interest rate levels  rising when prevailing short-term interest rate fall, and vice versa. The prices of inverse floaters can be considerably more volatile than the prices of bonds with comparable maturities. The fund currently does not intend to invest more than 15% of its assets in inverse floating obligations. Lower-rated Securities The fund may invest in lower-rated fixed-income securities (commonly known as "junk bonds"). The lower ratings reflect a greater possibility that adverse changes in the financial condition of the issuer or in general economic conditions, or both, or an unanticipated rise in interest rates, may impair the ability of the issuer to make payments of interest and principal. The inability (or perceived inability) of issuers to make timely payment of interest and principal would likely make the values of securities held by the fund more volatile and could limit the fund's ability to sell its securities at prices approximating the values the fund had placed on such securities. In the absence of a liquid trading market for securities held by it, the fund at times may be unable to establish the fair value of such securities. Securities ratings are based largely on the issuer's historical financial condition and the rating agencies' analysis at the time of rating. Consequently, the rating assigned to any particular security is not necessarily a reflection of the issuer's current financial condition, which may be better or worse than the rating would indicate. In addition, the rating assigned to a security by Moody's Investors Service, Inc. or Standard & Poor's (or by any other nationally recognized securities rating agency) does not reflect an assessment of the volatility of the security's market value or the liquidity of an investment in the security. See  SECURITIES RATINGS. Like those of other fixed-income securities, the values of lower-rated securities fluctuate in response to changes in interest rates. A decrease in interest rates will generally result in an increase in the value of the fund's fixed-income assets. Conversely, during periods of rising interest rates, the value of the fund's fixed-income assets will generally decline. The values of lower-rated securities may often be affected to a greater extent by changes in general economic conditions and business conditions affecting the issuers of such securities and their industries. Negative publicity or investor perceptions may also adversely affect the values of lower-rated securities. Changes by nationally recognized securities rating agencies in their ratings of any II-17 fixed-income security and changes in the ability of an issuer to make payments of interest and principal may also affect the value of these investments. Changes in the value of portfolio securities generally will not affect income derived from these securities, but will affect the fund's net asset value. The fund will not necessarily dispose of a security when its rating is reduced below its rating at the time of purchase. However, Putnam Management will monitor the investment to determine whether its retention will assist in meeting the fund's investment objective(s). Issuers of lower-rated securities are often highly leveraged, so that their ability to service their debt obligations during an economic downturn or during sustained periods of rising interest rates may be impaired. Such issuers may not have more traditional methods of financing available to them and may be unable to repay outstanding obligations at maturity by refinancing. The risk of loss due to default in payment of interest or repayment of principal by such issuers is significantly greater because such securities frequently are unsecured and subordinated to the prior payment of senior indebtedness. At times, a substantial portion of the fund's assets may be invested in an issue of which the fund, by itself or together with other funds and accounts managed by Putnam Management or its affiliates, holds all or a major portion. Although Putnam Management generally considers such securities to be liquid because of the availability of an institutional market for such securities, it is possible that, under adverse market or economic conditions or in the event of adverse changes in the financial condition of the issuer, the fund could find it more difficult to sell these securities when Putnam Management believes it advisable to do so or may be able to sell the securities only at prices lower than if they were more widely held. Under these circumstances, it may also be more difficult to determine the fair value of such securities for purposes of computing the fund's net asset value. In order to enforce its rights in the event of a default, the fund may be required to participate in various legal proceedings or take possession of and manage assets securing the issuer's obligations on such securities. This could increase the fund's operating expenses and adversely affect the fund's net asset value. In the case of tax-exempt funds, any income derived from the fund's ownership or operation of such assets would not be tax-exempt. The ability of a holder of a tax-exempt security to enforce the terms of that security in a bankruptcy proceeding may be more limited than would be the case with respect to securities of private issuers. In addition, the fund's intention to qualify as a "regulated investment company" under the Code may limit the extent to which the fund may exercise its rights by taking possession of such assets. To the extent the fund invests in securities in the lower rating categories, the achievement of the fund's goals is more dependent on Putnam Management's investment analysis than would be the case if the fund were investing in securities in the higher rating categories. Money Market Instruments Money market instruments, or short-term debt instruments, consist of obligations such as commercial paper, bank obligations ( i.e. , certificates of deposit and bankers acceptances), repurchase agreements and various government obligations, such as Treasury bills. These instruments have a remaining maturity of one year or less and are generally of high credit quality. Money market instruments may be structured to be, or may employ a trust or other form so that they are, eligible investments for money market funds. For example, put features can be used to modify the maturity of a security or interest rate adjustment features can be used to enhance price stability. If a structure fails to function as intended, adverse tax or investment consequences may result. Neither the Internal Revenue Service (IRS) nor any other regulatory authority has ruled definitively on certain legal issues presented by certain structured securities. Future tax or other regulatory determinations could adversely affect the value, liquidity, or tax treatment of the income received from these securities or the nature and timing of distributions made by the funds. II-18 Commercial paper is a money market instrument issued by banks or companies to raise money for short-term purposes. Unlike some other debt obligations, commercial paper is typically unsecured. Commercial paper may be issued as an asset-backed security (that is, backed by a pool of assets representing the obligations of a number of different issuers), in which case certain of the risks discussed in Mortgage-backed and Asset-backed Securities would apply. Commercial paper is traded primarily among institutions. For Putnam VT Money Market Fund , we buy bankers acceptances only if they are issued by banks with deposits in excess of $2 billion (or the foreign currency equivalent) at the close of the last calendar year. If the Trustees change this minimum deposit requirement, shareholders would be notified. Other Putnam funds may invest in bankers acceptances without regard to this requirement. In accordance with rules issued by SEC, the fund may from time to time invest all or a portion of its cash balances in money market and/or short-term bond funds advised by Putnam Management. In connection with such investments, Putnam Management may waive a portion of the advisory fees otherwise payable by the fund. See Charges and Expenses in Part I of this SAI for the amount, if any, waived by Putnam Management in connection with such investments . Mortgage-backed and Asset-backed Securities Mortgage-backed securities, including collateralized mortgage obligations ("CMOs") and certain stripped mortgage-backed securities, represent a participation in, or are secured by, mortgage loans. Asset-backed securities are structured like mortgage-backed securities, but instead of mortgage loans or interests in mortgage loans, the underlying assets may include such items as motor vehicle installment sales or installment loan contracts, leases of various types of real and personal property and receivables from credit card agreements. Mortgage-backed securities have yield and maturity characteristics corresponding to the underlying assets. Unlike traditional debt securities, which may pay a fixed rate of interest until maturity, when the entire principal amount comes due, payments on certain mortgage-backed securities include both interest and a partial repayment of principal. Besides the scheduled repayment of principal, repayments of principal may result from the voluntary prepayment, refinancing or foreclosure of the underlying mortgage loans. If property owners make unscheduled prepayments of their mortgage loans, these prepayments will result in early payment of the applicable mortgage-backed securities. In that event the fund may be unable to invest the proceeds from the early payment of the mortgage-backed securities in an investment that provides as high a yield as the mortgage-backed securities. Consequently, early payment associated with mortgage-backed securities may cause these securities to experience significantly greater price and yield volatility than that experienced by traditional fixed-income securities. The occurrence of mortgage prepayments is affected by factors including the level of interest rates, general economic conditions, the location and age of the mortgage and other social and demographic conditions. During periods of falling interest rates, the rate of mortgage prepayments tends to increase, thereby tending to decrease the life of mortgage-backed securities. During periods of rising interest rates, the rate of mortgage prepayments usually decreases, thereby tending to increase the life of mortgage-backed securities. If the life of a mortgage-backed security is inaccurately predicted, the fund may not be able to realize the rate of return it expected. Adjustable rate mortgage securities (ARMs), like traditional mortgage-backed securities, are interests in pools of mortgage loans that provide investors with payments consisting of both principal and interest as mortgage loans in the underlying mortgage pool are paid off by the borrowers. Unlike fixed-rate mortgage-backed securities, ARMs are collateralized by or represent interests in mortgage loans with variable rates of interest. These interest rates are reset at periodic intervals, usually by reference to an interest rate index or market interest rate. Although the rate adjustment feature may act as a buffer to reduce sharp changes in the value of adjustable rate securities, these securities are still subject to changes in value based on, among other things, changes in market interest rates or changes in the issuers creditworthiness. Because the interest rates II-19 are reset only periodically, changes in the interest rate on ARMs may lag changes in prevailing market interest rates. Also, some ARMs (or the underlying mortgages) are subject to caps or floors that limit the maximum change in the interest rate during a specified period or over the life of the security. As a result, changes in the interest rate on an ARM may not fully reflect changes in prevailing market interest rates during certain periods. The fund may also invest in hybrid ARMs, whose underlying mortgages combine fixed-rate and adjustable rate features. Mortgage-backed and asset-backed securities are less effective than other types of securities as a means of "locking in" attractive long-term interest rates. One reason is the need to reinvest prepayments of principal; another is the possibility of significant unscheduled prepayments resulting from declines in interest rates. These prepayments would have to be reinvested at lower rates. The automatic interest rate adjustment feature of mortgages underlying ARMs likewise reduces the ability to lock-in attractive rates. As a result, mortgage-backed and asset-backed securities may have less potential for capital appreciation during periods of declining interest rates than other securities of comparable maturities, although they may have a similar risk of decline in market value during periods of rising interest rates. Prepayments may also significantly shorten the effective maturities of these securities, especially during periods of declining interest rates. Conversely, during periods of rising interest rates, a reduction in prepayments may increase the effective maturities of these securities, subjecting them to a greater risk of decline in market value in response to rising interest rates than traditional debt securities, and, therefore, potentially increasing the volatility of the fund. At times, some mortgage-backed and asset-backed securities will have higher than market interest rates and therefore will be purchased at a premium above their par value. Prepayments may cause losses on securities purchased at a premium. CMOs may be issued by a U.S. government agency or instrumentality or by a private issuer. Although payment of the principal of, and interest on, the underlying collateral securing privately issued CMOs may be guaranteed by the U.S. government or its agencies or instrumentalities, these CMOs represent obligations solely of the private issuer and are not insured or guaranteed by the U.S. government, its agencies or instrumentalities or any other person or entity. Prepayments could cause early retirement of CMOs. CMOs are designed to reduce the risk of prepayment for investors by issuing multiple classes of securities, each having different maturities, interest rates and payment schedules, and with the principal and interest on the underlying mortgages allocated among the several classes in various ways. Payment of interest or principal on some classes or series of CMOs may be subject to contingencies or some classes or series may bear some or all of the risk of default on the underlying mortgages. CMOs of different classes or series are generally retired in sequence as the underlying mortgage loans in the mortgage pool are repaid. If enough mortgages are repaid ahead of schedule, the classes or series of a CMO with the earliest maturities generally will be retired prior to their maturities. Thus, the early retirement of particular classes or series of a CMO would have the same effect as the prepayment of mortgages underlying other mortgage-backed securities. Conversely, slower than anticipated prepayments can extend the effective maturities of CMOs, subjecting them to a greater risk of decline in market value in response to rising interest rates than traditional debt securities, and, therefore, potentially increasing their volatility. Prepayments could result in losses on stripped mortgage-backed securities. Stripped mortgage-backed securities are usually structured with two classes that receive different portions of the interest and principal distributions on a pool of mortgage loans. The yield to maturity on an interest only or IO class of stripped mortgage-backed securities is extremely sensitive not only to changes in prevailing interest rates but also to the rate of principal payments (including prepayments) on the underlying assets. A rapid rate of principal prepayments may have a measurable adverse effect on the fund's yield to maturity to the extent it invests in IOs. If the assets underlying the IO experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal only or POs tend to increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The secondary market for stripped mortgage-backed securities may be more volatile and less II-20 liquid than that for other mortgage-backed securities, potentially limiting the fund's ability to buy or sell those securities at any particular time. The fund currently does not intend to invest more than 35% of its assets in IOs and POs under normal market conditions. The risks associated with other asset-backed securities (including in particular the risks of issuer default and of early prepayment) are generally similar to those described above for CMOs. In addition, because asset-backed securities generally do not have the benefit of a security interest in the underlying assets that is comparable to a mortgage, asset-backed securities present certain additional risks that are not present with mortgage-backed securities. The ability of an issuer of asset-backed securities to enforce its security interest in the underlying assets may be limited. For example, revolving credit receivables are generally unsecured and the debtors on such receivables are entitled to the protection of a number of state and federal consumer credit laws, many of which give debtors the right to set-off certain amounts owed, thereby reducing the balance due. Automobile receivables generally are secured, but by automobiles, rather than by real property. Asset-backed securities may be collateralized by the fees earned by service providers. The value of asset-backed securities may be substantially dependent on the servicing of the underlying asset and are therefore subject to risks associated with negligence by, or defalcation of, their servicers. In certain circumstances, the mishandling of related documentation may also affect the rights of the security holders in and to the underlying collateral. The insolvency of entities that generate receivables or that utilize the assets may result in added costs and delays in addition to losses associated with a decline in the value of the underlying assets. Options on Securities Writing covered options. The fund may write covered call options and covered put options on optionable securities held in its portfolio or that it has an absolute and immediate right to acquire without additional cash consideration (or, if additional cash consideration is required, cash or other assets determined to be liquid by Putnam Management in accordance with procedures established by the Trustees, in such amount as are set aside on the funds books), when in the opinion of Putnam Management such transactions are consistent with the fund's investment objective(s) and policies. Call options written by the fund give the purchaser the right to buy the underlying securities from the fund at a stated exercise price; put options give the purchaser the right to sell the underlying securities to the fund at a stated price. The fund may write only covered options, which means that, so long as the fund is obligated as the writer of a call option, it will own the underlying securities subject to the option (or comparable securities satisfying the cover requirements of securities exchanges) or have an absolute and immediate right to acquire without additional cash consideration (or, if additional cash consideration is required, cash or other assets determined to be liquid by Putnam Management in accordance with procedures established by the Trustees, in such amount as are set aside on the funds books). In the case of put options, the fund will set aside on its books assets determined to be liquid by Putnam Management in accordance with procedures established by the Trustees and equal in value to the price to be paid if the option is exercised. In addition, the fund will be considered to have covered a put or call option if and to the extent that it holds an option that offsets some or all of the risk of the option it has written. The fund may write combinations of covered puts and calls on the same underlying security. The fund will receive a premium from writing a put or call option, which increases the fund's return in the event the option expires unexercised or is closed out at a profit. The amount of the premium reflects, among other things, the relationship between the exercise price and the current market value of the underlying security, the volatility of the underlying security, the amount of time remaining until expiration, current interest rates, and the effect of supply and demand in the options market and in the market for the underlying security. By writing a call option, if the fund holds the security, the fund limits its opportunity to profit from any increase in the market value of the underlying security above the exercise price of the option but continues to II-21 bear the risk of a decline in the value of the underlying security. If the fund does not hold the underlying security, the fund bears the risk that, if the market price exceeds the option strike price, the fund will suffer a loss equal to the difference at the time of exercise. By writing a put option, the fund assumes the risk that it may be required to purchase the underlying security for an exercise price higher than its then-current market value, resulting in a potential capital loss unless the security subsequently appreciates in value. The fund may terminate an option that it has written prior to its expiration by entering into a closing purchase transaction, in which it purchases an offsetting option. The fund realizes a profit or loss from a closing transaction if the cost of the transaction (option premium plus transaction costs) is less or more than the premium received from writing the option. If the fund writes a call option but does not own the underlying security, and when it writes a put option, the fund may be required to deposit cash or securities with its broker as "margin," or collateral, for its obligation to buy or sell the underlying security. As the value of the underlying security varies, the fund may have to deposit additional margin with the broker. Margin requirements are complex and are fixed by individual brokers, subject to minimum requirements currently imposed by the Federal Reserve Board and by stock exchanges and other self-regulatory organizations. Purchasing put options. The fund may purchase put options to protect its portfolio holdings in an underlying security against a decline in market value. Such protection is provided during the life of the put option since the fund, as holder of the option, is able to sell the underlying security at the put exercise price regardless of any decline in the underlying security's market price. In order for a put option to be profitable, the market price of the underlying security must decline sufficiently below the exercise price to cover the premium and transaction costs. By using put options in this manner, the fund will reduce any profit it might otherwise have realized from appreciation of the underlying security by the premium paid for the put option and by transaction costs. The fund may also purchase put options for other investment purposes, including to take a short position in the security underlying the put option. Purchasing call options. The fund may purchase call options to hedge against an increase in the price of securities that the fund wants ultimately to buy. Such hedge protection is provided during the life of the call option since the fund, as holder of the call option, is able to buy the underlying security at the exercise price regardless of any increase in the underlying security's market price. In order for a call option to be profitable, the market price of the underlying security must rise sufficiently above the exercise price to cover the premium and transaction costs. The fund may also purchase call options for other investment purposes. Risk factors in options transactions . The successful use of the fund's options strategies depends on the ability of Putnam Management to forecast correctly interest rate and market movements. For example, if the fund were to write a call option based on Putnam Management's expectation that the price of the underlying security would fall, but the price were to rise instead, the fund could be required to sell the security upon exercise at a price below the current market price. Similarly, if the fund were to write a put option based on Putnam Management's expectation that the price of the underlying security would rise, but the price were to fall instead, the fund could be required to purchase the security upon exercise at a price higher than the current market price. When the fund purchases an option, it runs the risk that it will lose its entire investment in the option in a relatively short period of time, unless the fund exercises the option or enters into a closing sale transaction before the option's expiration. If the price of the underlying security does not rise (in the case of a call) or fall (in the case of a put) to an extent sufficient to cover the option premium and transaction costs, the fund will lose part or all of its investment in the option. This contrasts with an investment by the fund in the underlying security, since the fund will not realize a loss if the security's price does not change. The effective use of options also depends on the fund's ability to terminate option positions at times when II-22 Putnam Management deems it desirable to do so. There is no assurance that the fund will be able to effect closing transactions at any particular time or at an acceptable price. If a secondary market in options were to become unavailable, the fund could no longer engage in closing transactions. Lack of investor interest might adversely affect the liquidity of the market for particular options or series of options. A market may discontinue trading of a particular option or options generally. In addition, a market could become temporarily unavailable if unusual events such as volume in excess of trading or clearing capability were to interrupt its normal operations. A market may at times find it necessary to impose restrictions on particular types of options transactions, such as opening transactions. For example, if an underlying security ceases to meet qualifications imposed by the market or the Options Clearing Corporation, new series of options on that security will no longer be opened to replace expiring series, and opening transactions in existing series may be prohibited. If an options market were to become unavailable, the fund as a holder of an option would be able to realize profits or limit losses only by exercising the option, and the fund, as option writer, would remain obligated under the option until expiration or exercise. Disruptions in the markets for the securities underlying options purchased or sold by the fund could result in losses on the options. For example, if a fund is unable to purchase a security underlying a put option it had purchased, the fund may be unable to exercise the put option. If trading is interrupted in an underlying security, the trading of options on that security is normally halted as well. As a result, the fund as purchaser or writer of an option will be unable to close out its positions until options trading resumes, and it may be faced with considerable losses if trading in the security reopens at a substantially different price. In addition, the Options Clearing Corporation or other options markets may impose exercise restrictions. If a prohibition on exercise is imposed at the time when trading in the option has also been halted, the fund as purchaser or writer of an option will be locked into its position until one of the two restrictions has been lifted. If the Options Clearing Corporation were to determine that the available supply of an underlying security appears insufficient to permit delivery by the writers of all outstanding calls in the event of exercise, it may prohibit indefinitely the exercise of put options. The fund, as holder of such a put option, could lose its entire investment if it is unable to exercise the put option prior to its expiration. Foreign-traded options are subject to many of the same risks presented by internationally-traded securities. In addition, because of time differences between the United States and various foreign countries, and because different holidays are observed in different countries, foreign options markets may be open for trading during hours or on days when U.S. markets are closed. As a result, option premiums may not reflect the current prices of the underlying interest in the United States. Over-the-counter ("OTC") options purchased by the fund and assets held to cover OTC options written by the fund may, under certain circumstances, be considered illiquid securities for purposes of any limitation on the fund's ability to invest in illiquid securities. The fund may use both European-style options, which are only exercisable immediately prior to their expiration, and American-style options, which are exercisable at any time prior to the expiration date. In addition to options on securities and futures, the fund may also enter into options on futures, swaps, or other instruments as described elsewhere in this SAI. Preferred Stocks and Convertible Securities The fund may invest in preferred stocks or convertible securities. A preferred stock generally pays dividends at a specified rate and has preference over common stock in the payment of dividends and the liquidation of an issuer's assets but is junior to the debt securities of the issuer in those same respects. The market prices of preferred stocks are subject to changes in interest rates and are more sensitive to changes in an issuer's creditworthiness than are the prices of debt securities. Shareholders of preferred stock may suffer a loss of II-23 value if dividends are not paid. Under ordinary circumstances, preferred stock does not carry voting rights. In addition, many preferred stocks may be called or redeemed prior to their maturity by the issuer under certain conditions. Convertible securities include bonds, debentures, notes, preferred stocks and other securities that may be converted into or exchanged for, at a specific price or formula within a particular period of time, a prescribed amount of common stock or other equity securities of the same or a different issuer. Convertible securities entitle the holder to receive interest paid or accrued on debt or dividends paid or accrued on preferred stock until the security matures or is redeemed, converted or exchanged. The market value of a convertible security is a function of its "investment value" and its "conversion value." A security's "investment value" represents the value of the security without its conversion feature ( i.e. , a nonconvertible fixed income security). The investment value may be determined by reference to its credit quality and the current value of its yield to maturity or probable call date. At any given time, investment value is dependent upon such factors as the general level of interest rates, the yield of similar nonconvertible securities, the financial strength of the issuer and the seniority of the security in the issuer's capital structure. A security's "conversion value" is determined by multiplying the number of shares the holder is entitled to receive upon conversion or exchange by the current price of the underlying security. If the conversion value of a convertible security is significantly below its investment value, the convertible security will trade like nonconvertible debt or preferred stock and its market value will not be influenced greatly by fluctuations in the market price of the underlying security. Conversely, if the conversion value of a convertible security is near or above its investment value, the market value of the convertible security will be more heavily influenced by fluctuations in the market price of the underlying security. Convertible securities generally have less potential for gain than common stocks. The fund's investments in convertible securities may at times include securities that have a mandatory conversion feature, pursuant to which the securities convert automatically into common stock or other equity securities at a specified date and a specified conversion ratio, or that are convertible at the option of the issuer. Because conversion of the security is not at the option of the holder, the fund may be required to convert the security into the underlying common stock even at times when the value of the underlying common stock or other equity security has declined substantially. The fund's investments in preferred stocks and convertible securities, particularly securities that are convertible into securities of an issuer other than the issuer of the convertible security, may be illiquid. The fund may not be able to dispose of such securities in a timely fashion or for a fair price, which could result in losses to the fund. Private Placements and Restricted Securities The fund may invest in securities that are purchased in private placements and, accordingly, are subject to restrictions on resale as a matter of contract or under federal securities laws. Because there may be relatively few potential purchasers for such investments, especially under adverse market or economic conditions or in the event of adverse changes in the financial condition of the issuer, the fund could find it more difficult to sell such securities when Putnam Management believes it advisable to do so or may be able to sell such securities only at prices lower than if such securities were more widely held. At times, it may also be more difficult to determine the fair value of such securities for purposes of computing the fund's net asset value. While such private placements may offer attractive opportunities for investment not otherwise available on the open market, the securities so purchased are often "restricted securities," i.e. , securities which cannot be sold to the public without registration under the Securities Act of 1933 (the Securities Act) or the availability of an II-24 exemption from registration (such as Rules 144 or 144A), or which are "not readily marketable" because they are subject to other legal or contractual delays in or restrictions on resale. The absence of a trading market can make it difficult to ascertain a market value for illiquid investments. Disposing of illiquid investments may involve time-consuming negotiation and legal expenses, and it may be difficult or impossible for the fund to sell them promptly at an acceptable price. The fund may have to bear the extra expense of registering such securities for resale and the risk of substantial delay in effecting such registration. In addition, market quotations are less readily available. The judgment of Putnam Management may at times play a greater role in valuing these securities than in the case of publicly traded securities. Generally speaking, restricted securities may be sold only to qualified institutional buyers, or in a privately negotiated transaction to a limited number of purchasers, or in limited quantities after they have been held for a specified period of time and other conditions are met pursuant to an exemption from registration, or in a public offering for which a registration statement is in effect under the Securities Act. The fund may be deemed to be an "underwriter" for purposes of the Securities Act when selling restricted securities to the public, and in such event the fund may be liable to purchasers of such securities if the registration statement prepared by the issuer, or the prospectus forming a part of it, is materially inaccurate or misleading. The SEC Staff currently takes the view that any delegation by the Trustees of the authority to determine that a restricted security is readily marketable (as described in the investment restrictions of the funds) must be pursuant to written procedures established by the Trustees and the Trustees have delegated such authority to Putnam Management. Real Estate Investment Trusts (REITs) The fund may invest in REITs. REITs are pooled investment vehicles that invest primarily in either real estate or real estate related loans. Like regulated investment companies such as the fund, REITs are not taxed on income distributed to shareholders provided that they comply with certain requirements under the Code. The fund will indirectly bear its proportionate share of any expenses paid by REITs in which it invests in addition to the funds own expenses. REITs involve certain unique risks in addition to those risks associated with investing in the real estate industry in general (such as possible declines in the value of real estate, lack of availability of mortgage funds, or extended vacancies of property). REITs are generally classified as equity REITs, mortgage REITs or a combination of equity and mortgage REITs. Equity REITs invest the majority of their assets directly in real property and derive income primarily from the collection of rents. Equity REITs can also realize capital gains by selling properties that have appreciated in value. Mortgage REITs invest the majority of their assets in real estate mortgages and derive income from the collection of interest payments. Equity REITs may be affected by changes in the value of the underlying property owned by the REITs, while mortgage REITs may be affected by the risk of borrower default. REITs, and mortgage REITs in particular, are also subject to interest rate risk. REITs are dependent upon their operators management skills, are generally not diversified (except to the extent the Code requires), and are subject to heavy cash flow dependency and the risk of default by borrowers. REITs are also subject to the possibility of failing to qualify for tax-free pass-through of income under the Code or failing to maintain their exemptions from registration under the 1940 Act. REITs may have limited financial resources, may trade less frequently and in a limited volume, and may be subject to more abrupt or erratic price movements than more widely held securities. The fund's investment in a REIT may require the fund to accrue and distribute income not yet received or may result in the fund making distributions that constitute a return of capital to fund shareholders for federal income tax purposes. In addition, distributions by a fund from REITs will not qualify for the corporate dividends-received deduction, or, generally, for treatment as qualified dividend income. Redeemable Securities II-25 Certain securities held by the fund may permit the issuer at its option to "call" or redeem its securities. If an issuer were to redeem securities held by the fund during a time of declining interest rates, the fund may not be able to reinvest the proceeds in securities providing the same investment return as the securities redeemed. Repurchase Agreements The fund, unless it is a money market fund, may enter into repurchase agreements, amounting to not more than 25% of its total assets. Money market funds may invest without limit in repurchase agreements. A repurchase agreement is a contract under which the fund acquires a security for a relatively short period (usually not more than one week) subject to the obligation of the seller to repurchase and the fund to resell such security at a fixed time and price (representing the fund's cost plus interest). It is the fund's present intention to enter into repurchase agreements only with commercial banks and registered broker-dealers and only with respect to obligations of the U.S. government or its agencies or instrumentalities or certain other investment-grade, fixed-income securities (including, without limitation, certain corporate bonds and notes, commercial paper, mortgage-backed securities and short-term securities). Repurchase agreements may also be viewed as loans made by the fund which are collateralized by the securities subject to repurchase. Putnam Management will monitor such transactions to ensure that the value of the underlying securities will be at least equal at all times to the total amount of the repurchase obligation, including the interest factor. If the seller defaults, the fund could realize a loss on the sale of the underlying security to the extent that the proceeds of the sale including accrued interest are less than the resale price provided in the agreement including interest. In addition, if the seller should be involved in bankruptcy or insolvency proceedings, the fund may incur delay and costs in selling the underlying security or may suffer a loss of principal and interest if the fund is treated as an unsecured creditor and required to return the underlying collateral to the seller's estate. Pursuant to an exemptive order issued by the SEC, the fund may transfer uninvested cash balances into a joint account, along with cash of other Putnam funds and certain other accounts. These balances may be invested in one or more repurchase agreements and/or short-term money market instruments. Securities Loans The fund may make secured loans of its portfolio securities, on either a short-term or long-term basis, amounting to not more than 25% of its total assets, thereby realizing additional income. The risks in lending portfolio securities, as with other extensions of credit, consist of possible delay in recovery of the securities or possible loss of rights in the collateral should the borrower fail financially. If a borrower defaults, the value of the collateral may decline before the fund can dispose of it. As a matter of policy, securities loans are made to broker-dealers pursuant to agreements requiring that the loans be continuously secured by collateral consisting of cash or short-term debt obligations at least equal at all times to the value of the securities on loan, "marked-to-market" daily. The borrower pays to the fund an amount equal to any dividends or interest received on securities lent. The fund retains all or a portion of the interest received on investment of the cash collateral or receives a fee from the borrower. Although voting rights, or rights to consent, with respect to the loaned securities may pass to the borrower, the fund retains the right to call the loans at any time on reasonable notice, and it will do so to enable the fund to exercise voting rights on any matters materially affecting the investment. The fund may also call such loans in order to sell the securities. The fund may pay fees in connection with arranging loans of its portfolio securities. Securities of Other Investment Companies Securities of other investment companies, including shares of open- and closed-end investment companies and unit investment trusts (which may include exchange-traded funds (ETFs)), represent interests in collective investment portfolios that, in turn, invest directly in underlying instruments. The fund may invest in other II-26 investment companies when it has more uninvested cash than Putnam Management believes is advisable, when it receives cash collateral from securities lending arrangements, when there is a shortage of direct investments available, or when Putnam Management believes that investment companies offer attractive values. Investment companies may be structured to perform in a similar fashion to a broad-based securities index or may focus on a particular strategy or class of assets. ETFs typically seek to track the performance or dividend yield of specific indexes or companies in related industries. These indexes may be broad-based, sector-based or international. Investing in investment companies involves substantially the same risks as investing directly in the underlying instruments, but also involves expenses at the investment company-level, such as portfolio management fees and operating expenses. These expenses are in addition to the fees and expenses of the fund itself, which may lead to duplication of expenses while the fund owns another investment companys shares. In addition, investing in investment companies involves the risk that they will not perform in exactly the same fashion, or in response to the same factors, as the underlying instruments or index. To the extent the fund invests in other investment companies that are professionally managed, its performance will also depend on the investment and research abilities of investment managers other than Putnam Management. Open-end investment companies typically offer their shares continuously at net asset value plus any applicable sales charge and stand ready to redeem shares upon shareholder request. The shares of certain other types of investment companies, such as ETFs and closed-end investment companies, typically trade on a stock exchange or over-the-counter at a premium or a discount to their net asset value. In the case of closed-end investment companies, the number of shares is typically fixed. The securities of closed-end investment companies and ETFs carry the risk that the price the fund pays or receives may be higher or lower than the investment companys net asset value. ETFs and closed-end investment companies are also subject to certain additional risks, including the risks of illiquidity and of possible trading halts due to market conditions or other reasons, based on the policies of the relevant exchange. The shares of investment companies, particularly closed-end investment companies, may also be leveraged, which would increase the volatility of the funds net asset value. The extent to which the fund can invest in securities of other investment companies, including ETFs, is generally limited by federal securities laws. Short-term Trading In seeking the fund's objective(s), Putnam Management will buy or sell portfolio securities whenever Putnam Management believes it appropriate to do so. From time to time the fund will buy securities intending to seek short-term trading profits. A change in the securities held by the fund is known as "portfolio turnover" and generally involves some expense to the fund. This expense may include brokerage commissions or dealer markups and other transaction costs on both the sale of securities and the reinvestment of the proceeds in other securities. If sales of portfolio securities cause the fund to realize net short-term capital gains, such gains will be taxable as ordinary income. As a result of the fund's investment policies, under certain market conditions the fund's portfolio turnover rate may be higher than that of other mutual funds. Portfolio turnover rate for a fiscal year is the ratio of the lesser of purchases or sales of portfolio securities to the monthly average of the value of portfolio securities excluding securities whose maturities at acquisition were one year or less. The fund's portfolio turnover rate is not a limiting factor when Putnam Management considers a change in the fund's portfolio. Special Purpose Acquisition Companies The fund may invest in stock, warrants, and other securities of special purpose acquisition companies (SPACs) or similar special purpose entities that pool funds to seek potential acquisition opportunities. Unless and until an acquisition is completed, a SPAC generally invests its assets (less a portion retained to cover expenses) in U.S. Government securities, money market securities and cash; if an acquisition that meets the II-27 requirements for the SPAC is not completed within a pre-established period of time, the invested funds are returned to the entitys shareholders. Because SPACs and similar entities are in essence blank check companies without an operating history or ongoing business other than seeking acquisitions, the value of their securities is particularly dependent on the ability of the entitys management to identify and complete a profitable acquisition. Some SPACs may pursue acquisitions only within certain industries or regions, which may increase the volatility of their prices. In addition, these securities, which are typically traded in the over-the-counter market, may be considered illiquid and/or be subject to restrictions on resale. Structured investments A structured investment is a security having a return tied to an underlying index or other security or asset class. Structured investments generally are individually negotiated agreements and may be traded over-the-counter. Structured investments are organized and operated to restructure the investment characteristics of the underlying security. This restructuring involves the deposit with or purchase by an entity, such as a corporation or trust, or specified instruments (such as commercial bank loans) and the issuance by that entity or one or more classes of securities (structured securities) backed by, or representing interests in, the underlying instruments. The cash flow on the underlying instruments may be apportioned among the newly issued structured securities to create securities with different investment characteristics, such as varying maturities, payment priorities and interest rate provisions, and the extent of such payments made with respect to structured securities is dependent on the extent of the cash flow on the underlying instruments. Because structured securities typically involve no credit enhancement, their credit risk generally will be equivalent to that of the underlying instruments. Investments in structured securities are generally of a class of structured securities that is either subordinated or unsubordinated to the right of payment of another class. Subordinated structured securities typically have higher yields and present greater risks than unsubordinated structured securities. Structured securities are typically sold in private placement transactions, and there currently is no active trading market for structured securities. Investments in government and government-related and restructured debt instruments are subject to special risks, including the inability or unwillingness to repay principal and interest, requests to reschedule or restructure outstanding debt and requests to extend additional loan amounts. Swap Agreements The fund may enter into swap agreements and other types of over-the-counter transactions such as caps, floors and collars with broker-dealers or other financial institutions for hedging or investment purposes. A swap involves the exchange by the fund with another party of their respective commitments to pay or receive cash flows, e.g. , an exchange of floating rate payments for fixed-rate payments. The purchase of a cap entitles the purchaser, to the extent that a specified index or other underlying financial measure exceeds a predetermined value on a predetermined date or dates, to receive payments on a notional principal amount from the party selling the cap. The purchase of a floor entitles the purchaser, to the extent that a specified index or other underlying financial measure falls or other underlying measure below a predetermined value on a predetermined date or dates, to receive payments on a notional principal amount from the party selling the floor. A collar combines elements of a cap and a floor. Swap agreements and similar transactions can be individually negotiated and structured to include exposure to a variety of different types of investments or market factors. Depending on their structures, swap agreements may increase or decrease the fund's exposure to long-or short-term interest rates (in the United States or abroad), foreign currency values, mortgage securities, mortgage rates, corporate borrowing rates, or other factors such as security prices, inflation rates or the volatility of an index or one or more securities. For example, if the fund agrees to exchange payments in U.S. dollars for payments in a non-U.S. currency, the swap agreement would tend to decrease the fund's exposure to U.S. interest rates and increase its exposure to that non-U.S. currency and interest rates. The fund may also engage in total return swaps, in which payments made by the fund or the counterparty are based on the total return of a particular reference asset or assets (such as an equity or fixed-income security, a combination of such securities, or an index). The value of the fund's II-28 swap positions would increase or decrease depending on the changes in value of the underlying rates, currency values, volatility or other indices or measures. Caps and floors have an effect similar to buying or writing options. Depending on how they are used, swap agreements may increase or decrease the overall volatility of a funds investments and its share price. The fund's ability to engage in certain swap transactions may be limited by tax considerations. The funds ability to realize a profit from such transactions will depend on the ability of the financial institutions with which it enters into the transactions to meet their obligations to the fund. If a counterparty's creditworthiness declines, the value of the agreement would be likely to decline, potentially resulting in losses. If a default occurs by the other party to such transaction, the fund will have contractual remedies pursuant to the agreements related to the transaction, which may be limited by applicable law in the case of a counterparty's insolvency. Under certain circumstances, suitable transactions may not be available to the fund, or the fund may be unable to close out its position under such transactions at the same time, or at the same price, as if it had purchased comparable publicly traded securities. The fund may also enter into options on swap agreements ("swaptions"). A swaption is a contract that gives a counterparty the right (but not the obligation) to enter into a new swap agreement or to shorten, extend, cancel or otherwise modify an existing swap agreement, at some designated future time on specified terms. The fund may write (sell) and purchase put and call swaptions to the same extent it may make use of standard options on securities or other instruments. Swaptions are generally subject to the same risks involved in the funds use of options. See  Options on Securities
